
	
		II
		Calendar No. 543
		112th CONGRESS
		2d Session
		S. 1950
		[Report No. 112–238]
		IN THE SENATE OF THE UNITED STATES
		
		
		
			December 7, 2011
			Mr. Lautenberg (for
			 himself, Mr. Rockefeller, and
			 Mr. Pryor) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			November 13, 2012
			Reported by Mr.
			 Rockefeller, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 49, United States Code, to improve
		  commercial motor vehicle safety and reduce commercial motor vehicle-related
		  accidents and fatalities, to authorize the Federal Motor Carrier Safety
		  Administration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Motor Vehicle Safety
			 Enhancement Act of 2011.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definition.
				Sec. 4. References to title 49, United
				States Code.
				TITLE I—Commercial motor
				vehicle registration
				Sec. 101. Registration of motor
				carriers.
				Sec. 102. Safety fitness of new
				operators.
				Sec. 103. Reincarnated
				carriers.
				Sec. 104. Financial responsibility
				requirements.
				Sec. 105. USDOT number registration
				requirement.
				Sec. 106. Registration fee
				system.
				Sec. 107. Registration
				update.
				Sec. 108. Increased penalties for
				operating without registration.
				Sec. 109. Revocation of registration for
				imminent hazard.
				Sec. 110. Revocation of registration and
				other penalties for failure to respond to subpoena.
				Sec. 111. Fleetwide out of service order
				for operating without required registration.
				Sec. 112. Motor carrier and officer
				patterns of safety violations.
				Sec. 113. Federal successor
				standard.
				TITLE II—Commercial motor
				vehicle safety
				Sec. 201. Repeal of commercial
				jurisdiction exception for brokers of motor carriers of passengers.
				Sec. 202. Bus rentals and definition of
				employer.
				Sec. 203. Crashworthiness
				standards.
				Sec. 204. Canadian safety rating
				reciprocity.
				Sec. 205. State reporting of foreign
				commercial driver convictions.
				Sec. 206. Authority to disqualify
				foreign commercial drivers.
				Sec. 207. Revocation of foreign motor
				carrier operating authority for failure to pay civil penalties.
				TITLE III—Driver
				safety
				Sec. 301. Electronic on-board recording
				devices.
				Sec. 302. Safety fitness.
				Sec. 303. Driver medical
				qualifications.
				Sec. 304. Commercial driver's license
				notification system.
				Sec. 305. Commercial motor vehicle
				operator training.
				Sec. 306. Commercial driver's license
				program.
				Sec. 307. Commercial driver's license
				requirements.
				Sec. 308. Commercial motor vehicle
				driver information systems.
				Sec. 309. Disqualifications based on
				non-commercial motor vehicle operations.
				Sec. 310. Federal driver
				disqualifications.
				Sec. 311. Employer
				responsibilities.
				TITLE IV—Safe Roads Act of
				2011
				Sec. 401. Short title.
				Sec. 402. National clearinghouse for
				controlled substance and alcohol test results of commercial motor vehicle
				operators.
				Sec. 403. Drug and alcohol violation
				sanctions.
				Sec. 404. Authorization of
				appropriations.
				TITLE
				V—Enforcement
				Sec. 501. Inspection demand and display
				of credentials.
				Sec. 502. Out of service penalty for
				denial of access to records.
				Sec. 503. Penalties for violation of
				operation out of service orders.
				Sec. 504. Minimum prohibition on
				operation for unfit carriers.
				Sec. 505. Minimum out of service
				penalties.
				Sec. 506. Impoundment and immobilization
				of commercial motor vehicles for imminent hazard.
				Sec. 507. Increased penalties for
				evasion of regulations.
				Sec. 508. Failure to pay civil penalty
				as a disqualifying offense.
				Sec. 509. Violations relating to
				commercial motor vehicle safety regulation and operators.
				Sec. 510. Emergency disqualification for
				imminent hazard.
				Sec. 511. Intrastate operations of
				interstate motor carriers.
				Sec. 512. Enforcement of safety laws and
				regulations.
				Sec. 513. Disclosure to State and local
				law enforcement agencies.
				TITLE VI—Compliance,
				safety, accountability
				Sec. 601. Compliance, safety,
				accountability.
				Sec. 602. Performance and registration
				information systems management program.
				Sec. 603. Commercial motor vehicle
				defined.
				Sec. 604. Driver safety fitness
				ratings.
				Sec. 605. Uniform electronic clearance
				for commercial motor vehicle inspections.
				Sec. 606. Authorization of
				appropriations.
				Sec. 607. High risk carrier
				reviews.
				Sec. 608. Data and technology
				grants.
				Sec. 609. Driver safety
				grants.
				Sec. 610. Commercial vehicle information
				systems and networks.
				TITLE VII—Motorcoach
				Enhanced Safety Act of 2011
				Sec. 701. Short title.
				Sec. 702. Definitions.
				Sec. 703. Regulations for improved
				occupant protection, passenger evacuation, and crash avoidance.
				Sec. 704. Standards for improved fire
				safety.
				Sec. 705. Occupant protection, collision
				avoidance, fire causation, and fire extinguisher research and
				testing.
				Sec. 706. Motorcoach
				registration.
				Sec. 707. Improved oversight of
				motorcoach service providers.
				Sec. 708. Report on feasibility,
				benefits, and costs of establishing a system of certification of training
				programs.
				Sec. 709. Report on driver's license
				requirements for 9- to 15-passenger vans.
				Sec. 710. Event data
				recorders.
				Sec. 711. Safety inspection program for
				commercial motor vehicles of passengers.
				Sec. 712. Distracted
				driving.
				Sec. 713. Regulations.
				TITLE VIII—Safe Highways
				and Infrastructure Preservation
				Sec. 801. Comprehensive truck size and
				weight limits study.
				Sec. 802. Compilation of existing State
				truck size and weight limit laws.
				TITLE
				IX—Miscellaneous
				Sec. 901. Detention time
				study.
				Sec. 902. Prohibition of
				coercion.
				Sec. 903. Motor carrier safety advisory
				committee.
				Sec. 904. Waivers, exemptions, and pilot
				programs.
				Sec. 905. Transportation of
				horses.
				TITLE X—Household goods
				transportation
				Sec. 1001. Additional registration
				requirements for household goods motor carriers.
				Sec. 1002. Failure to give up possession
				of household goods.
				Sec. 1003. Settlement
				authority.
				Sec. 1004. Household goods
				transportation assistance program.
				Sec. 1005. Household goods consumer
				education program.
				TITLE XI—Technical
				Amendments
				Sec. 1101. Update of obsolete
				text.
				Sec. 1102. Correction of interstate
				commerce commission references.
				Sec. 1103. Technical and conforming
				amendments.
			
		3.DefinitionIn this Act, the term
			 Secretary means the Secretary of Transportation.
		4.References to
			 title 49, United States CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 49, United
			 States Code.
		ICommercial motor
			 vehicle registration
			101.Registration of
			 motor carriers
				(a)Registration
			 requirementsSection 13902(a)(1) is amended to read as
			 follows:
					
						(1)In
				generalExcept as otherwise provided in this section, the
				Secretary of Transportation may not register a person to provide transportation
				subject to jurisdiction under subchapter I of chapter 135 as a motor carrier
				unless the Secretary determines that the person—
							(A)is willing and
				able to comply with—
								(i)this part and the
				applicable regulations of the Secretary and the Board;
								(ii)any safety
				regulations imposed by the Secretary;
								(iii)the duties of
				employers and employees established by the Secretary under section
				31135;
								(iv)the safety
				fitness requirements established by the Secretary under section 31144;
								(v)the accessibility
				requirements established by the Secretary under subpart H of part 37 of title
				49, Code of Federal Regulations (or successor regulations), for transportation
				provided by an over-the-road bus; and
								(vi)the minimum
				financial responsibility requirements established by the Secretary under
				sections 13906, 31138, and 31139;
								(B)has submitted a
				comprehensive management plan documenting that the person has management
				systems in place to ensure compliance with safety regulations imposed by the
				Secretary;
							(C)has disclosed any
				relationship involving common ownership, common management, common control, or
				common familial relationship between that person and any other motor carrier,
				freight forwarder, or broker, or any other applicant for motor carrier, freight
				forwarder, or broker registration, or a successor (as that term is defined
				under section 31153), if the relationship occurred in the 5-year period
				preceding the date of the filing of the application for registration;
				and
							(D)after the
				Secretary establishes a written proficiency examination pursuant to section
				101(b) of the Commercial Motor Vehicle Safety
				Enhancement Act of 2011, has passed the written proficiency
				examination.
							.
				(b)Written
			 proficiency examination
					(1)EstablishmentNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall establish a written proficiency examination for applicant motor carriers
			 pursuant to section 13902(a)(1)(D). The written proficiency examination shall
			 test a person's knowledge of applicable safety regulations, standards, and
			 orders of the Federal government and State government.
					(2)Additional
			 feeThe Secretary may assess a fee to cover the expenses incurred
			 by the Department of Transportation in—
						(A)developing and
			 administering the written proficiency examination; and
						(B)reviewing the
			 comprehensive management plan required under section 13902(a)(1)(B) of title
			 49, United States Code.
						(c)Conforming
			 amendmentSection 210(b) of the Motor Carrier Safety Improvement
			 Act of 1999 (49 U.S.C. 31144 note) is amended—
					(1)by inserting
			 , commercial regulations, and provisions of subpart H of part 37 of
			 title 49, Code of Federal Regulations, or successor regulations after
			 applicable safety regulations; and
					(2)by striking
			 consider the establishment of and inserting
			 establish.
					102.Safety fitness
			 of new operators
				(a)Safety reviews
			 of new operatorsSection 31144(g)(1) is amended to read as
			 follows:
					
						(1)Safety
				review
							(A)In
				generalThe Secretary shall require, by regulation, each owner
				and each operator granted new registration under section 13902 or 31134 to
				undergo a safety review not later than 12 months after the owner or operator,
				as the case may be, begins operations under such registration.
							(B)Providers of
				motorcoach servicesThe Secretary may register a person to
				provide motorcoach services under section 13902 or 31134 after the person
				undergoes a pre-authorization safety audit, including verification, in a manner
				sufficient to demonstrate the ability to comply with Federal rules and
				regulations, as described in section 13902. The Secretary shall continue to
				monitor the safety performance of each owner and each operator subject to this
				section for 12 months after the owner or operator is granted registration under
				section 13902 or 31134. The registration of each owner and each operator
				subject to this section shall become permanent after the motorcoach service
				provider is granted registration following a pre-authorization safety audit and
				the expiration of the 12 month monitoring period.
							(C)Pre-authorization
				safety auditThe Secretary may require, by regulation, that the
				pre-authorization safety audit under subparagraph (B) be completed on-site not
				later than 90 days after the submission of an application for operating
				authority.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect 1
			 year after the date of enactment of this Act.
				103.Reincarnated
			 carriers
				(a)Effective
			 periods of registration
					(1)Suspensions,
			 amendments, and revocationsSection 13905(d) is amended—
						(A)by redesignating
			 paragraph (2) as paragraph (4);
						(B)by striking
			 paragraph (1) and inserting the following:
							
								(1)ApplicationsOn
				application of the registrant, the Secretary may amend or revoke a
				registration.
								(2)Complaints and
				actions on secretary's own initiativeOn complaint or on the
				Secretary's own initiative and after notice and an opportunity for a
				proceeding, the Secretary may—
									(A)suspend, amend, or
				revoke any part of the registration of a motor carrier, broker, or freight
				forwarder for willful failure to comply with—
										(i)this part;
										(ii)an applicable
				regulation or order of the Secretary or the Board, including the accessibility
				requirements established by the Secretary under subpart H of part 37 of title
				49, Code of Federal Regulations (or successor regulations), for transportation
				provided by an over-the-road bus; or
										(iii)a condition of
				its registration;
										(B)withhold, suspend,
				amend, or revoke any part of the registration of a motor carrier, broker, or
				freight forwarder for failure—
										(i)to pay a civil
				penalty imposed under chapter 5, 51, 149, or 311;
										(ii)to arrange and
				abide by an acceptable payment plan for such civil penalty, not later than 90
				days after the date specified by order of the Secretary for the payment of such
				penalty; or
										(iii)for failure to
				obey a subpoena issued by the
				Secretary
										;
							
								(C)withhold, suspend,
				amend, or revoke any part of a registration of a motor carrier, broker, or
				freight forwarder following a determination by the Secretary that the motor
				carrier, broker, or freight forwarder failed to disclose, in its application
				for registration, a material fact relevant to its willingness and ability to
				comply with—
									(i)this part;
									(ii)an applicable
				regulation or order of the Secretary or the Board; or
									(iii)a condition of
				its registration; or
									(D)withhold, suspend,
				amend, or revoke any part of a registration of a motor carrier, broker, or
				freight forwarder if the Secretary finds that—
									(i)the motor carrier,
				broker, or freight forwarder is or was related through common ownership, common
				management, common control, or common familial relationship to any other motor
				carrier, broker, or freight forwarder, or any other applicant for motor
				carrier, broker, or freight forwarder registration that the Secretary
				determines is or was unwilling or unable to comply with the relevant
				requirements listed in section 13902, 13903, or 13904; or
									(ii)the person is the
				successor, as defined in section 31153, to a person who is or was unwilling or
				unable to comply with the relevant requirements of section 13902, 13903, or
				13904.
									(3)LimitationParagraph
				(2)(B) shall not apply to a person who is unable to pay a civil penalty because
				the person is a debtor in a case under chapter 11 of title
				11.
								;
				and
						(C)in paragraph (4),
			 as redesignated by section 103(a)(1)(A) of this Act, by striking
			 paragraph (1)(B) and inserting paragraph
			 (2)(B).
						(2)ProcedureSection
			 13905(e) is amended by inserting or if the Secretary determines that the
			 registrant failed to disclose a material fact in an application for
			 registration in accordance with subsection (d)(2)(C), after
			 registrant,.
					(b)Information
			 systemsSection 31106(a)(3) is amended—
					(1)in subparagraph
			 (F), by striking and at the end;
					(2)in subparagraph
			 (G), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(H)determine whether
				a person or employer is or was related, through common ownership, common
				management, common control, or common familial relationship, to any other
				person, employer, or any other applicant for registration under section 13902
				or
				31134.
							.
					104.Financial
			 responsibility requirements
				(a)ReportNot
			 later than 6 months after the date of enactment of this Act, the Secretary
			 shall—
					(1)issue a report on
			 the appropriateness of—
						(A)the current
			 minimum financial responsibility requirements under sections 31138 and 31139 of
			 title 49, United States Code; and
						(B)the current bond
			 and insurance requirements under section 13904(d) of title 49, United States
			 Code; and
						(2)submit the report
			 under paragraph (1) to the Committee on Commerce, Science, and Transportation
			 of the Senate and the Committee on Transportation and Infrastructure of the
			 House of Representatives.
					(b)RulemakingNot
			 later than 6 months after the publication of the report under subsection (a),
			 the Secretary shall initiate a rulemaking to increase the minimum financial
			 responsibility requirements under sections 31138, and 31139 of title 49, United
			 States Code and to revise the bond and insurance requirements under section
			 13904(d) of title 49, United States Code. As part of the rulemaking, the
			 Secretary shall consider—
					(1)the findings of
			 the report under subsection (a);
					(2)the
			 appropriateness of the amount of the financial responsibility to pay for each
			 final judgment against a motor carrier for bodily injury to, or death of, each
			 individual resulting from negligent operation, maintenance, or use of the motor
			 vehicle, or for loss or damage to property, or both; and
					(3)other matters the
			 Secretary determines appropriate.
					(c)DeadlineNot
			 later than 1 year after the start of the rulemaking under subsection (b), the
			 Secretary shall—
					(1)issue a final
			 rule; or
					(2)if the Secretary
			 determines that a rulemaking is not required following the Secretary's
			 analysis, submit a report stating the reason for not increasing the minimum
			 financial responsibility requirements to the Committee on Commerce, Science,
			 and Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives.
					(d)Biennial
			 reviewsNot less than once every 2 years, the Secretary shall
			 review the requirements prescribed under subsection (b) and revise the
			 requirements, as appropriate.
				105.USDOT number
			 registration requirement
				(a)Chapter 311 is
			 amended by inserting after section 31133 the following:
					
						31134.Requirement
				for registration and USDOT number
							(a)In
				generalUpon application, and subject to subsections (b) and (c),
				the Secretary shall register an employer or person subject to the safety
				jurisdiction of this subchapter. An employer or person may operate a commercial
				motor vehicle in interstate commerce only if the employer or person is
				registered by the Secretary under this section and receives a USDOT number.
				Nothing in this section shall preclude registration by the Secretary of an
				employer or person not engaged in interstate commerce. An employer or person
				subject to jurisdiction under subchapter I of chapter 135 of this title shall
				apply for commercial registration under section 13902 of this title.
							(b)Withholding
				registrationThe Secretary may withhold registration under
				subsection (a), after notice and an opportunity for a proceeding, if the
				Secretary determines that—
								(1)the employer or
				person seeking registration is unwilling or unable to comply with the
				requirements of this subchapter and the regulations prescribed thereunder and
				chapter 51 and the regulations prescribed thereunder;
								(2)the employer or
				person is or was related through common ownership, common management, common
				control, or common familial relationship to any other person or applicant for
				registration subject to this subchapter who is or was unfit, unwilling, or
				unable to comply with the requirements listed in subsection (b)(1); or
								(3)the person is the
				successor, as defined in section 31153, to a person who is or was unfit,
				unwilling, or unable to comply with the requirements listed in subsection
				(b)(1).
								(c)Revocation or
				suspension of registrationThe Secretary shall revoke the
				registration of an employer or person under subsection (a) after notice and an
				opportunity for a proceeding, or suspend the registration after giving notice
				of the suspension to the employer or person, if the Secretary determines
				that—
								(1)the employer's or
				person's authority to operate pursuant to chapter 139 of this title would be
				subject to revocation or suspension under sections 13905(d)(1) or 13905(f) of
				this title;
								(2)the employer or
				person is or was related through common ownership, common management, common
				control, or common familial relationship to any other person or applicant for
				registration subject to this subchapter that the Secretary determines is or was
				unfit, unwilling, or unable to comply with the requirements listed in
				subsection (b)(1);
								(3)the person is the
				successor, as defined in section 31153, to a person the Secretary determines is
				or was unfit, unwilling, or unable to comply with the requirements listed in
				subsection (b)(1); or
								(4)the employer or
				person failed or refused to submit to the safety review required by section
				31144(g) of this title.
								(d)Periodic
				registration updateThe Secretary may require an employer to
				update a registration under this section periodically or not later than 30 days
				after a change in the employer's address, other contact information, officers,
				process agent, or other essential information, as determined by the
				Secretary.
							.
				(b)Conforming
			 amendmentThe analysis of chapter 311 is amended by inserting
			 after the item relating to section 31133 the following:
					
						
							31134. Requirement for registration and
				USDOT
				number.
						
						.
				106.Registration
			 fee systemSection 13908(d)(1)
			 is amended by striking but shall not exceed $300.
			107.Registration
			 update
				(a)Periodic motor
			 carrier updateSection 13902 is amended by adding at the end the
			 following:
					
						(h)Update of
				registrationThe Secretary may require a registrant to update its
				registration under this section periodically or not later than 30 days after a
				change in the registrant's address, other contact information, officers,
				process agent, or other essential information, as determined by the
				Secretary.
						.
				(b)Periodic freight
			 forwarder updateSection 13903 is amended by adding at the end
			 the following:
					
						(c)Update of
				registrationThe Secretary may require a freight forwarder to
				update its registration under this section periodically or not later than 30
				days after a change in the freight forwarder's address, other contact
				information, officers, process agent, or other essential information, as
				determined by the
				Secretary.
						.
				(c)Periodic broker
			 updateSection 13904 is amended by adding at the end the
			 following:
					
						(e)Update of
				registrationThe Secretary may require a broker to update its
				registration under this section periodically or not later than 30 days after a
				change in the broker's address, other contact information, officers, process
				agent, or other essential information, as determined by the
				Secretary.
						.
				108.Increased
			 penalties for operating without registration
				(a)PenaltiesSection
			 14901(a) is amended—
					(1)by striking
			 $500 and inserting $1,000;
					(2)by striking
			 who is not registered under this part to provide transportation of
			 passengers,;
					(3)by striking
			 with respect to providing transportation of passengers, and
			 inserting or section 13902(c) of this title,; and
					(4)by striking
			 $2,000 for each violation and each additional day the violation
			 continues and inserting $10,000 for each violation, or $25,000
			 for each violation relating to providing transportation of
			 passengers.
					(b)Transportation
			 of hazardous wastesSection 14901(b) is amended by striking
			 less than $20,000 and inserting not less than
			 $25,000.
				109.Revocation of
			 registration for imminent hazardSection 13905(f)(2) is amended to read as
			 follows:
				
					(2)Imminent hazard
				to public healthNotwithstanding subchapter II of chapter 5 of
				title 5, the Secretary shall revoke the registration of a motor carrier if the
				Secretary finds that the carrier is or was conducting unsafe operations that
				are or were an imminent hazard to public health or
				property.
					.
			110.Revocation of
			 registration and other penalties for failure to respond to
			 subpoenaSection 525 is
			 amended—
				(1)by striking
			 subpenas in the section heading and inserting
			 subpoenas;
				(2)by striking
			 subpena and inserting subpoena;
				(3)by striking
			 $100 and inserting $1,000;
				(4)by striking
			 $5,000 and inserting $10,000; and
				(5)by adding at the
			 end the following:
					
						The Secretary may withhold,
				suspend, amend, or revoke any part of the registration of a person required to
				register under chapter 139 for failing to obey a subpoena or requirement of the
				Secretary under this chapter to appear and testify or produce
				records.
						.
				111.Fleetwide out
			 of service order for operating without required registrationSection 13902(e)(1) is amended—
				(1)by striking
			 motor vehicle and inserting motor carrier after
			 the Secretary determines that a; and
				(2)by striking
			 order the vehicle and inserting order the motor carrier
			 operations after the Secretary may.
				112.Motor carrier
			 and officer patterns of safety violationsSection 31135 is amended—
				(1)by striking
			 subsection (b) and inserting the following:
					
						(b)Noncompliance
							(1)Motor
				carriersTwo or more motor carriers, employers, or persons shall
				not use common ownership, common management, common control, or common familial
				relationship to enable any or all such motor carriers, employers, or persons to
				avoid compliance, or mask or otherwise conceal non-compliance, or a history of
				non-compliance, with regulations prescribed under this subchapter or an order
				of the Secretary issued under this subchapter.
							(2)PatternIf
				the Secretary finds that a motor carrier, employer, or person engaged in a
				pattern or practice of avoiding compliance, or masking or otherwise concealing
				noncompliance, with regulations prescribed under this subchapter, the
				Secretary—
								(A)may withhold,
				suspend, amend, or revoke any part of the motor carrier's, employer's, or
				person's registration in accordance with section 13905 or 31134; and
								(B)shall take into
				account such non-compliance for purposes of determining civil penalty amounts
				under section 521(b)(2)(D).
								(3)OfficersIf
				the Secretary finds, after notice and an opportunity for proceeding, that an
				officer of a motor carrier, employer, or owner or operator engaged in a pattern
				or practice of violating regulations prescribed under this subchapter, or
				assisted a motor carrier, employer, or owner or operator in avoiding
				compliance, or masking or otherwise concealing noncompliance, the Secretary may
				impose appropriate sanctions, subject to the limitations in paragraph (4),
				including—
								(A)suspension or
				revocation of registration granted to the officer individually under section
				13902 or 31134;
								(B)temporary or
				permanent suspension or bar from association with any motor carrier, employer,
				or owner or operator registered under section 13902 or 31134; or
								(C)any appropriate
				sanction approved by the Secretary.
								(4)LimitationsThe
				sanctions described in subparagraphs (A) through (C) of subsection (b)(3) shall
				apply to—
								(A)intentional or
				knowing conduct, including reckless conduct that violates applicable laws
				(including regulations); and
								(B)repeated instances
				of negligent conduct that violates applicable laws (including
				regulations).
								;
				and
				(2)by striking
			 subsection (c) and inserting the following:
					
						(c)Avoiding
				complianceFor purposes of this section, avoiding
				compliance or masking or otherwise concealing
				noncompliance includes serving as an officer or otherwise exercising
				controlling influence over 2 or more motor carriers where—
							(1)one of the
				carriers was placed out of service, or received notice from the Secretary that
				it will be placed out of service, following—
								(A)a determination of
				unfitness under section 31144(b);
								(B)a suspension or
				revocation of registration under section 13902, 13905, or 31144(g);
								(C)issuance of an
				imminent hazard out of service order under section 521(b)(5) or section
				5121(d); or
								(D)notice of failure
				to pay a civil penalty or abide by a penalty payment plan; and
								(2)one or more of the
				carriers is the successor, as that term is defined in section
				31153, to the carrier that is the subject of the action in paragraph
				(1).
							.
				113.Federal
			 successor standard
				(a)In
			 generalChapter 311 is amended by adding after section 31152, as
			 added by section 508 of this Act, the following:
					
						31153.Federal
				successor standard
							(a)Federal
				successor standardNotwithstanding any other provision of Federal
				or State law, the Secretary may take an action authorized under chapters 5, 51,
				131 through 149, subchapter III of chapter 311 (except sections 31138 and
				31139), or sections 31302, 31303, 31304, 31305(b), 31310(g)(1)(A), or 31502 of
				this title, or a regulation issued under any of those provisions, against a
				successor of a motor carrier (as defined in section 13102), a successor of an
				employer (as defined in section 31132), or a successor of an owner or operator
				(as that term is used in subchapter III of chapter 311), to the same extent and
				on the same basis as the Secretary may take the action against the motor
				carrier, employer, or owner or operator.
							(b)Successor
				definedFor purposes of this section, the term
				successor means a motor carrier, employer, or owner or operator
				that the Secretary determines, after notice and an opportunity for a
				proceeding, has 1 or more features that correspond closely with the features of
				another existing or former motor carrier, employer, or owner or operator, such
				as—
								(1)consideration paid
				for assets purchased or transferred;
								(2)dates of corporate
				creation and dissolution or termination of operations;
								(3)commonality of
				ownership;
								(4)commonality of
				officers and management personnel and their functions;
								(5)commonality of
				drivers and other employees;
								(6)identity of
				physical or mailing addresses, telephone, fax numbers, or e-mail
				addresses;
								(7)identity of motor
				vehicle equipment;
								(8)continuity of
				liability insurance policies;
								(9)commonality of
				coverage under liability insurance policies;
								(10)continuation of
				carrier facilities and other physical assets;
								(11)continuity of the
				nature and scope of operations, including customers;
								(12)commonality of
				the nature and scope of operations, including customers;
								(13)advertising,
				corporate name, or other acts through which the motor carrier, employer, or
				owner or operator holds itself out to the public;
								(14)history of safety
				violations and pending orders or enforcement actions of the Secretary;
				and
								(15)additional
				factors that the Secretary considers appropriate.
								(c)Effective
				dateNotwithstanding any other provision of law, this section
				shall apply to any action commenced on or after the date of enactment of the
				Commercial Motor Vehicle Safety Enhancement
				Act of 2011 without regard to whether the violation that is the
				subject of the action, or the conduct that caused the violation, occurred
				before the date of enactment.
							(d)Rights not
				affectedNothing in this section shall affect the rights,
				functions, or responsibilities under law of any other Department, Agency, or
				instrumentality of the United States, the laws of any State, or any rights
				between a private party and a motor carrier, employer, or owner or
				operator.
							.
				(b)Conforming
			 amendmentThe analysis of chapter 311 is amended by inserting
			 after the item related to section 31152, as added by section 508 of this Act,
			 the following:
					
						
							31153. Federal successor
				standard.
						
						.
				IICommercial motor
			 vehicle safety
			201.Repeal of
			 commercial jurisdiction exception for brokers of motor carriers of
			 passengers
				(a)In
			 generalSection 13506(a) is
			 amended—
					(1)by inserting
			 or at the end of paragraph (13);
					(2)by striking
			 paragraph (14); and
					(3)by redesignating
			 paragraph (15) as paragraph (14).
					(b)Conforming
			 amendmentSection 13904(a) is amended by striking of
			 property in the first sentence.
				202.Bus rentals and
			 definition of employerParagraph (3) of section 31132 is amended to
			 read as follows:
				
					(3)employer—
						(A)means a person
				engaged in a business affecting interstate commerce that—
							(i)owns or leases a
				commercial motor vehicle in connection with that business, or assigns an
				employee to operate the commercial motor vehicle; or
							(ii)offers for rent
				or lease a motor vehicle designed or used to transport more than 8 passengers,
				including the driver, and from the same location or as part of the same
				business provides names or contact information of drivers, or holds itself out
				to the public as a charter bus company; but
							(B)does not include
				the Government, a State, or a political subdivision of a
				State.
						.
			203.Crashworthiness
			 standards
				(a)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall conduct a comprehensive analysis on the need for
			 crashworthiness standards on property-carrying commercial motor vehicles with a
			 gross vehicle weight rating or gross vehicle weight of at least 26,001 pounds
			 involved in interstate commerce, including an evaluation of the need for roof
			 strength, pillar strength, air bags, and frontal and back wall
			 standards.
				(b)ReportNot
			 later than 90 days after completing the comprehensive analysis under subsection
			 (a), the Secretary shall report the results of the analysis and any
			 recommendations to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Transportation and Infrastructure of the House
			 of Representatives.
				204.Canadian safety
			 rating reciprocitySection
			 31144 is amended by adding at the end the following:
				
					(h)Recognition of
				Canadian motor carrier safety fitness determinations
						(1)If an authorized
				agency of the Canadian federal government or a Canadian Territorial or
				Provincial government determines, by applying the procedure and standards
				prescribed by the Secretary under subsection (b) or pursuant to an agreement
				under paragraph (2), that a Canadian employer is unfit and prohibits the
				employer from operating a commercial motor vehicle in Canada or any Canadian
				Province, the Secretary may prohibit the employer from operating such vehicle
				in interstate and foreign commerce until the authorized Canadian agency
				determines that the employer is fit.
						(2)The Secretary may
				consult and participate in negotiations with authorized officials of the
				Canadian federal government or a Canadian Territorial or Provincial government,
				as necessary, to provide reciprocal recognition of each country's motor carrier
				safety fitness determinations. An agreement shall provide, to the maximum
				extent practicable, that each country will follow the procedure and standards
				prescribed by the Secretary under subsection (b) in making motor carrier safety
				fitness
				determinations.
						.
			205.State reporting
			 of foreign commercial driver convictions
				(a)Definition of
			 foreign commercial driverSection 31301 is amended—
					(1)by redesignating
			 paragraphs (10) through (14) as paragraphs (11) through (15), respectively;
			 and
					(2)by inserting after
			 paragraph (9) the following:
						
							(10)foreign
				commercial driver means an individual licensed to operate a commercial
				motor vehicle by an authority outside the United States, or a citizen of a
				foreign country who operates a commercial motor vehicle in the United
				States.
							.
					(b)State reporting
			 of convictionsSection 31311(a) is amended by adding after
			 paragraph (21) the following:
					
						(22)The State shall
				report a conviction of a foreign commercial driver by that State to the Federal
				Convictions and Withdrawal Database, or another information system designated
				by the Secretary to record the convictions. A report shall include—
							(A)for a driver
				holding a foreign commercial driver's license—
								(i)each conviction
				relating to the operation of a commercial motor vehicle; and
								(ii)a non-commercial
				motor vehicle; and
								(B)for an unlicensed
				driver or a driver holding a foreign non-commercial driver's license, each
				conviction for operating a commercial motor
				vehicle.
							.
				206.Authority to
			 disqualify foreign commercial driversSection 31310 is amended by adding at the
			 end the following:
				
					(k)Foreign
				commercial driversA foreign commercial driver shall be subject
				to disqualification under this
				section.
					.
			207.Revocation of
			 foreign motor carrier operating authority for failure to pay civil
			 penaltiesSection 13905(d)(1)
			 is amended by inserting foreign motor carrier, foreign motor private
			 carrier, after registration of a motor carrier, each
			 place it appears.
			IIIDriver
			 safety
			301.Electronic
			 on-board recording devices
				(a)General
			 authoritySection 31137 is amended—
					(1)by amending the
			 section heading to read as follows:
						
							31137.Electronic
				on-board recording devices and brake maintenance
				regulations
							;
					(2)by redesignating
			 subsection (b) as subsection (e); and
					(3)by amending (a) to
			 read as follows:
						
							(a)Electronic
				on-Board recording devicesNot later than 1 year after the date
				of enactment of the Commercial Motor Vehicle
				Safety Enhancement Act of 2011, the Secretary of Transportation
				shall prescribe regulations—
								(1)requiring a
				commercial motor vehicle involved in interstate commerce and operated by a
				driver subject to the hours of service and the record of duty status
				requirements under part 395 of title 49, Code of Federal Regulations, be
				equipped with an electronic on-board recording device to improve compliance by
				an operator of a vehicle with hours of service regulations prescribed by the
				Secretary; and
								(2)ensuring that an
				electronic on-board recording device is not used to harass a vehicle
				operator.
								(b)Electronic
				on-Board recording device requirements
								(1)In
				generalThe regulations prescribed under subsection (a)
				shall—
									(A)require an
				electronic on-board recording device—
										(i)to accurately
				record commercial driver hours of service;
										(ii)to record the
				location of a commercial motor vehicle;
										(iii)to be tamper
				resistant; and
										(iv)to be integrally
				synchronized with an engine's control module;
										(B)allow law
				enforcement to access the data contained in the device during a roadside
				inspection; and
									(C)apply to a
				commercial motor vehicle beginning on the date that is 2 years after the date
				that the regulations are published as a final rule.
									(2)Performance and
				design standardsThe regulations prescribed under subsection (a)
				shall establish performance standards—
									(A)defining a
				standardized user interface to aid vehicle operator compliance and law
				enforcement review;
									(B)establishing a
				secure process for standardized—
										(i)and unique vehicle
				operator identification;
										(ii)data
				access;
										(iii)data transfer
				for vehicle operators between motor vehicles;
										(iv)data storage for
				a motor carrier; and
										(v)data transfer and
				transportability for law enforcement officials;
										(C)establishing a
				standard security level for an electronic on-board recording device and related
				components to be tamper resistant by using a methodology endorsed by a
				nationally recognized standards organization; and
									(D)identifying each
				driver subject to the hours of service and record of duty status requirements
				under part 395 of title 49, Code of Federal Regulations.
									(c)Certification
				criteria
								(1)In
				generalThe regulations prescribed by the Secretary under this
				section shall establish the criteria and a process for the certification of an
				electronic on-board recording device to ensure that the device meets the
				performance requirements under this section.
								(2)Effect of
				noncertificationAn electronic on-board recording device that is
				not certified in accordance with the certification process referred to in
				paragraph (1) shall not be acceptable evidence of hours of service and record
				of duty status requirements under part 395 of title 49, Code of Federal
				Regulations.
								(d)Electronic
				on-Board recording device definedIn this section, the term
				electronic on-board recording device means an electronic device
				that—
								(1)is capable of
				recording a driver's hours of service and duty status accurately and
				automatically; and
								(2)meets the
				requirements established by the Secretary through
				regulation.
								.
					(b)Civil
			 penaltiesSection 30165(a)(1) is amended by striking or
			 30141 through 30147 and inserting 30141 through 30147, or
			 31137.
				(c)Conforming
			 amendmentThe analysis for chapter 311 is amended by striking the
			 item relating to section 31137 and inserting the following:
					
						
							31137. Electronic on-board recording
				devices and brake maintenance
				regulations.
						
						.
				302.Safety
			 fitness
				(a)Safety fitness
			 rating methodologyThe Secretary shall—
					(1)incorporate into
			 its Compliance, Safety, Accountability program a safety fitness rating
			 methodology that assigns sufficient weight to adverse vehicle and driver
			 performance based-data that elevate crash risks to warrant an unsatisfactory
			 rating for a carrier; and
					(2)ensure that the
			 data to support such assessments is accurate.
					(b)Interim
			 measuresNot later than March 31, 2011, the Secretary shall take
			 interim measures to implement a similar safety fitness rating methodology in
			 its current safety rating system if the Compliance, Safety, Accountability
			 program is not fully implemented.
				303.Driver medical
			 qualifications
				(a)Deadline for
			 establishment of national registry of medical examinersNot later
			 than 1 year after the date of enactment of this Act, the Secretary shall
			 establish a national registry of medical examiners in accordance with section
			 31149(d)(1) of title 49, United States Code.
				(b)Examination
			 requirement for national registry of medical examinersSection
			 31149(c)(1)(D) is amended to read as follows:
					
						(D)not later than 1
				year after enactment of the Commercial Motor
				Vehicle Safety Enhancement Act of 2011, develop requirements for
				a medical examiner to be listed in the national registry under this section,
				including—
							(i)the completion of
				specific courses and materials;
							(ii)certification,
				including self-certification, if the Secretary determines that
				self-certification is necessary for sufficient participation in the national
				registry, to verify that a medical examiner completed specific training,
				including refresher courses, that the Secretary determines necessary to be
				listed in the national registry;
							(iii)an examination
				that requires a passing grade; and
							(iv)demonstration of
				a medical examiner's willingness to meet the reporting requirements established
				by the
				Secretary.
							.
				(c)Additional
			 oversight of licensing authorities
					(1)In
			 generalSection 31149(c)(1) is amended—
						(A)in subparagraph
			 (E), by striking and after the semicolon;
						(B)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(G)annually review
				the implementation of commercial driver's license requirements by not fewer
				than 10 States to assess the accuracy, validity, and timeliness of—
									(i)the submission of
				physical examination reports and medical certificates to State licensing
				agencies; and
									(ii)the processing of
				the submissions by State licensing
				agencies.
									.
						(2)Internal
			 oversight policy
						(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall establish an oversight policy and procedure to
			 carry out section 31149(c)(1)(G) of title 49, United States Code, as added by
			 section 303(c)(1) of this Act.
						(B)Effective
			 dateThe amendments made by section 303(c)(1) of this Act shall
			 take effect on the date the oversight policies and procedures are established
			 pursuant to subparagraph (A).
						(d)Electronic
			 filing of medical examination certificatesSection 31311(a), as
			 amended by sections 205(b) and 306(b) of this Act, is amended by adding at the
			 end the following:
					
						(24)Not later than 1
				year after the date of enactment of the Commercial Motor Vehicle Safety Enhancement Act of
				2011, the State shall establish and maintain, as part of its
				driver information system, the capability to receive an electronic copy of a
				medical examiner's certificate, from a certified medical examiner, for each
				holder of a commercial driver's license issued by the State who operates or
				intends to operate in interstate
				commerce.
						.
				(e)Funding
					(1)Authorization of
			 appropriationsOf the funds provided for Data and Technology
			 Grants under section 31104(a) of title 49, United States Code, there are
			 authorized to be appropriated from the Highway Trust Fund (other than the Mass
			 Transit Account) for the Secretary to make grants to States or an organization
			 representing agencies and officials of the States to support development costs
			 of the information technology needed to carry out section 31311(a)(24) of title
			 49, United States Code, up to $1 million for fiscal year 2012 and up to $1
			 million for fiscal year 2013.
					(2)Period of
			 availabilityThe amounts made available under this subsection
			 shall remain available until expended.
					304.Commercial
			 driver's license notification system
				(a)In
			 generalSection 31304 is amended—
					(1)by striking
			 An employer and inserting the following:
						
							(a)In
				generalAn employer
							;
				and
					(2)by adding at the
			 end the following:
						
							(b)Driver violation
				records
								(1)Periodic
				reviewExcept as provided in paragraph (3), an employer shall
				ascertain the driving record of each driver it employs—
									(A)by making an
				inquiry at least once every 12 months to the appropriate State agency in which
				the driver held or holds a commercial driver's license or permit during such
				time period;
									(B)by receiving
				occurrence-based reports of changes in the status of a driver's record from 1
				or more driver record notification systems that meet minimum standards issued
				by the Secretary; or
									(C)by a combination
				of inquiries to States and reports from driver record notification
				systems.
									(2)Record
				keepingA copy of the reports received under paragraph (1) shall
				be maintained in the driver's qualification file.
								(3)Exceptions to
				record review requirementParagraph (1) shall not apply to a
				driver employed by an employer who, in any 7-day period, is employed or used as
				a driver by more than 1 employer—
									(A)if the employer
				obtains the driver's identification number, type, and issuing State of the
				driver's commercial motor vehicle license; or
									(B)if the information
				described in subparagraph (A) is furnished by another employer and the employer
				that regularly employs the driver meets the other requirements under this
				section.
									(4)Driver record
				notification system definedIn this section, the term
				driver record notification system means a system that
				automatically furnishes an employer with a report, generated by the appropriate
				agency of a State, on the change in the status of an employee's driver's
				license due to a conviction for a moving violation, a failure to appear, an
				accident, driver's license suspension, driver's license revocation, or any
				other action taken against the driving
				privilege.
								.
					(b)Standards for
			 driver record notification systemsNot later than 1 year after
			 the date of enactment of this Act, the Secretary shall issue minimum standards
			 for driver notification systems, including standards for the accuracy,
			 consistency, and completeness of the information provided.
				(c)Plan for
			 national notification system
					(1)DevelopmentNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 develop recommendations and a plan for the development and implementation of a
			 national driver record notification system, including—
						(A)an assessment of
			 the merits of achieving a national system by expanding the Commercial Driver's
			 License Information System; and
						(B)an estimate of the
			 fees that an employer will be charged to offset the operating costs of the
			 national system.
						(2)Submission to
			 CongressNot later than 90 days after the recommendations and
			 plan are developed under paragraph (1), the Secretary shall submit a report on
			 the recommendations and plan to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives.
					305.Commercial
			 motor vehicle operator training
				(a)In
			 generalSection 31305 is amended by adding at the end the
			 following:
					
						(c)Standards for
				trainingNot later than 6 months after the date of enactment of
				the Commercial Motor Vehicle Safety
				Enhancement Act of 2011, the Secretary shall issue final
				regulations establishing minimum entry-level training requirements for an
				individual operating a commercial motor vehicle—
							(1)addressing the
				knowledge and skills that—
								(A)are necessary for
				an individual operating a commercial motor vehicle to safely operate a
				commercial motor vehicle; and
								(B)must be acquired
				before obtaining a commercial driver's license for the first time or upgrading
				from one class of commercial driver's license to another class;
								(2)addressing the
				specific training needs of a commercial motor vehicle operator seeking
				passenger or hazardous materials endorsements, including for an operator
				seeking a passenger endorsement training—
								(A)to suppress
				motorcoach fires; and
								(B)to evacuate
				passengers from motorcoaches safely;
								(3)requiring
				effective instruction to acquire the knowledge, skills, and training referred
				to in paragraphs (1) and (2), including classroom and behind-the-wheel
				instruction;
							(4)requiring
				certification that an individual operating a commercial motor vehicle meets the
				requirements established by the Secretary; and
							(5)requiring a
				training provider (including a public or private driving school, motor carrier,
				or owner or operator of a commercial motor vehicle) that offers training that
				results in the issuance of a certification to an individual under paragraph (4)
				to demonstrate that the training meets the requirements of the regulations,
				through a process established by the
				Secretary.
							.
				(b)Commercial
			 driver's license uniform standardsSection 31308(1) is amended to
			 read as follows:
					
						(1)an individual
				issued a commercial driver's license—
							(A)pass written and
				driving tests for the operation of a commercial motor vehicle that comply with
				the minimum standards prescribed by the Secretary under section 31305(a);
				and
							(B)present
				certification of completion of driver training that meets the requirements
				established by the Secretary under section
				31305(c);
							.
				(c)Conforming
			 amendmentThe section heading for section 31305 is amended to
			 read as follows:
					
						31305.General
				driver fitness, testing, and
				training
						.
				(d)Conforming
			 amendmentThe analysis for chapter 313 is amended by striking the
			 item relating to section 31305 and inserting the following:
					
						
							31305. General driver fitness, testing,
				and
				training.
						
						.
				306.Commercial
			 driver's license program
				(a)In
			 generalSection 31309 is amended—
					(1)in subsection
			 (e)(4), by amending subparagraph (A) to read as follows:
						
							(A)In
				generalThe plan shall specify—
								(i)a date by which
				all States shall be operating commercial driver's license information systems
				that are compatible with the modernized information system under this section;
				and
								(ii)that States must
				use the systems to receive and submit conviction and disqualification
				data.
								;
				and
					(2)in subsection (f),
			 by striking use and inserting use, subject to section
			 31313(a),.
					(b)Requirements for
			 State participationSection 31311 is amended—
					(1)in subsection (a),
			 as amended by section 205(b) of this Act—
						(A)in paragraph (5),
			 by striking At least and all that follows through
			 regulation), and inserting: Not later than the time
			 period prescribed by the Secretary by regulation,; and
						(B)by adding at the
			 end the following:
							
								(23)Not later than 1
				year after the date of enactment of the Commercial Motor Vehicle Safety Enhancement Act of
				2011, the State shall implement a system and practices for the
				exclusive electronic exchange of driver history record information on the
				system the Secretary maintains under section 31309, including the posting of
				convictions, withdrawals, and
				disqualifications.
								;
				and
						(2)by adding at the
			 end the following:
						
							(d)Critical
				requirements
								(1)Identification
				of critical requirementsAfter reviewing the requirements under
				subsection (a), including the regulations issued pursuant to subsection (a) and
				section 31309(e)(4), the Secretary shall identify the requirements that are
				critical to an effective State commercial driver's license program.
								(2)GuidanceNot
				later than 180 days after the date of enactment of the
				Commercial Motor Vehicle Safety Enhancement
				Act of 2011, the Secretary shall issue guidance to assist States
				in complying with the critical requirements identified under paragraph (1). The
				guidance shall include a description of the actions that each State must take
				to collect and share accurate and complete data in a timely manner.
								(e)State commercial
				driver's license program plan
								(1)In
				generalNot later than 180 days after the Secretary issues
				guidance under subsection (d)(2), a State shall submit a plan to the Secretary
				for complying with the requirements under this section during the period
				beginning on the date the plan is submitted and ending on September 30,
				2016.
								(2)ContentsA
				plan submitted by a State under paragraph (1) shall identify—
									(A)the actions that
				the State will take to comply with the critical requirements identified under
				subsection (d)(1);
									(B)the actions that
				the State will take to address any deficiencies in the State's commercial
				driver's license program, as identified by the Secretary in the most recent
				audit of the program; and
									(C)other actions that
				the State will take to comply with the requirements under subsection
				(a).
									(3)Priority
									(A)Implementation
				scheduleA plan submitted by a State under paragraph (1) shall
				include a schedule for the implementation of the actions identified under
				paragraph (2). In establishing the schedule, the State shall prioritize the
				actions identified under paragraphs (2)(A) and (2)(B).
									(B)Deadline for
				compliance with critical requirementsA plan submitted by a State
				under paragraph (1) shall include assurances that the State will take the
				necessary actions to comply with the critical requirements pursuant to
				subsection (d) not later than September 30, 2015.
									(4)Approval and
				disapprovalThe Secretary shall—
									(A)review each plan
				submitted under paragraph (1);
									(B)approve a plan
				that the Secretary determines meets the requirements under this subsection and
				promotes the goals of this chapter; and
									(C)disapprove a plan
				that the Secretary determines does not meet the requirements or does not
				promote the goals.
									(5)Modification of
				disapproved plansIf the Secretary disapproves a plan under
				paragraph (4)(C), the Secretary shall—
									(A)provide a written
				explanation of the disapproval to the State; and
									(B)allow the State to
				modify the plan and resubmit it for approval.
									(6)Plan
				updatesThe Secretary may require a State to review and update a
				plan, as appropriate.
								(f)Annual
				comparison of State levels of complianceThe Secretary shall
				annually—
								(1)compare the
				relative levels of compliance by States with the requirements under subsection
				(a); and
								(2)make the results
				of the comparison available to the
				public.
								.
					(c)Decertification
			 authoritySection 31312 is amended—
					(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
					(2)by inserting after
			 subsection (a) the following:
						
							(b)Deadline for
				compliance with critical requirementsBeginning on October 1,
				2016, in making a determination under subsection (a), the Secretary shall
				consider a State to be in substantial noncompliance with this chapter if the
				Secretary determines that—
								(1)the State is not
				complying with a critical requirement under section 31311(d)(1); and
								(2)sufficient grant
				funding was made available to the State under section 31313(a) to comply with
				the
				requirement.
								.
					307.Commercial
			 driver's license requirements
				(a)Licensing
			 standardsSection 31305(a)(7) is amended by inserting
			 would not be subject to a disqualification under section 31310(g) of
			 this title and after taking the tests.
				(b)DisqualificationsSection
			 31310(g)(1) is amended by deleting who holds a commercial driver's
			 license and.
				308.Commercial
			 motor vehicle driver information systemsSection 31106(c) is amended—
				(1)by striking the
			 subsection heading and inserting (1) In general.—;
				(2)by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D); and
				(3)by adding at the
			 end the following:
					
						(2)Access to
				recordsThe Secretary may require a State, as a condition of an
				award of grant money under this section, to provide the Secretary access to all
				State licensing status and driver history records via an electronic information
				system, subject to section 2721 of title
				18.
						.
				309.Disqualifications
			 based on non-commercial motor vehicle operations
				(a)First
			 offenseSection 31310(b)(1)(D) is amended by deleting
			 commercial after revoked, suspended, or canceled based on
			 the individual's operation of a, and before motor
			 vehicle.
				(b)Second
			 offenseSection 31310(c)(1)(D) is amended by deleting
			 commercial after revoked, suspended, or canceled based on
			 the individual's operation of a, and before motor
			 vehicle.
				310.Federal driver
			 disqualifications
				(a)Disqualification
			 definedSection 31301, as amended by section 205 of this Act, is
			 amended—
					(1)by redesignating
			 paragraphs (6) through (15) as paragraphs (7) through (16), respectively;
			 and
					(2)by inserting after
			 paragraph (5) the following:
						
							(6)Disqualification
				means—
								(A)the suspension,
				revocation, or cancellation of a commercial driver's license by the State of
				issuance;
								(B)a withdrawal of an
				individual's privilege to drive a commercial motor vehicle by a State or other
				jurisdiction as the result of a violation of State or local law relating to
				motor vehicle traffic control, except for a parking, vehicle weight, or vehicle
				defect violation;
								(C)a determination by
				the Secretary that an individual is not qualified to operate a commercial motor
				vehicle; or
								(D)a determination by
				the Secretary that a commercial motor vehicle driver is unfit under section
				31144(g).
								.
					(b)Commercial
			 driver's license information system contentsSection
			 31309(b)(1)(F) is amended by inserting after disqualified the
			 following: by the State that issued the individual a commercial driver's
			 license, or by the Secretary,.
				(c)State action on
			 federal disqualificationSection 31310(h) is amended by inserting
			 after the first sentence the following:
					
						If the State has not disqualified
				the individual from operating a commercial vehicle under subsections (b)
				through (g), the State shall disqualify the individual if the Secretary
				determines under 31144(g) that the individual is disqualified from operating a
				commercial motor
				vehicle.
						.
				311.Employer
			 responsibilitiesSection
			 31304, as amended by section 304 of this Act, is amended in subsection
			 (a)—
				(1)by striking
			 knowingly; and
				(2)by striking
			 in which and inserting that the employer knows or should
			 reasonably know that.
				IVSafe Roads Act of
			 2011
			401.Short
			 titleThis title may be cited
			 as the Safe Roads Act of
			 2011.
			402.National
			 clearinghouse for controlled substance and alcohol test results of commercial
			 motor vehicle operators
				(a)In
			 generalChapter 313 is amended—
					(1)in section
			 31306(a), by inserting and section 31306a after this
			 section; and
					(2)by inserting after
			 section 31306 the following:
						
							31306a.National clearinghouse for controlled
				substance and alcohol test results of commercial motor vehicle
				operators
								(a)Establishment
									(1)In
				generalNot later than 2 years after the date of enactment of the
				Safe Roads Act of 2011, the Secretary of Transportation shall establish a
				national clearinghouse for records relating to alcohol and controlled
				substances testing of commercial motor vehicle operators.
									(2)PurposesThe
				purposes of the clearinghouse shall be—
										(A)to improve
				compliance with the Department of Transportation's alcohol and controlled
				substances testing program applicable to commercial motor vehicle
				operators;
										(B)to facilitate
				access to information about an individual before employing the individual as a
				commercial motor vehicle operator;
										(C)to enhance the
				safety of our United States roadways by reducing accident fatalities involving
				commercial motor vehicles; and
										(D)to reduce the
				number of impaired commercial motor vehicle operators.
										(3)ContentsThe
				clearinghouse shall function as a repository for records relating to the
				positive test results and test refusals of commercial motor vehicle operators
				and violations by such operators of prohibitions set forth in subpart B of part
				382 of title 49, Code of Federal Regulations (or any subsequent corresponding
				regulations).
									(4)Electronic
				exchange of recordsThe Secretary shall ensure that records can
				be electronically submitted to, and requested from, the clearinghouse by
				authorized users.
									(5)Authorized
				operatorThe Secretary may authorize a qualified and experienced
				private entity to operate and maintain the clearinghouse and to collect fees on
				behalf of the Secretary under subsection (e). The entity shall establish,
				operate, maintain and expand the clearinghouse and permit access to driver
				information and records from the clearinghouse in accordance with this
				section.
									(b)Design of
				clearinghouse
									(1)Use of federal
				motor carrier safety administration recommendationsIn
				establishing the clearinghouse, the Secretary shall consider—
										(A)the findings and
				recommendations contained in the Federal Motor Carrier Safety Administration's
				March 2004 report to Congress required under section 226 of the Motor Carrier
				Safety Improvement Act of 1999 (49 U.S.C. 31306 note); and
										(B)the findings and
				recommendations contained in the Government Accountability Office's May 2008
				report to Congress entitled Motor Carrier Safety: Improvements to Drug
				Testing Programs Could Better Identify Illegal Drug Users and Keep Them off the
				Road..
										(2)Development of
				secure processesIn establishing the clearinghouse, the Secretary
				shall develop a secure process for—
										(A)administering and
				managing the clearinghouse in compliance with applicable Federal security
				standards;
										(B)registering and
				authenticating authorized users of the clearinghouse;
										(C)registering and
				authenticating persons required to report to the clearinghouse under subsection
				(g);
										(D)preventing the
				unauthorized access of information from the clearinghouse;
										(E)storing and
				transmitting data;
										(F)persons required
				to report to the clearinghouse under subsection (g) to timely and accurately
				submit electronic data to the clearinghouse;
										(G)generating timely
				and accurate reports from the clearinghouse in response to requests for
				information by authorized users; and
										(H)updating an
				individual's record upon completion of the return-to-duty process described in
				title 49, Code of Federal Regulations.
										(3)Employer alert
				of positive test resultIn establishing the clearinghouse, the
				Secretary shall develop a secure method for electronically notifying an
				employer of each additional positive test result or other noncompliance—
										(A)for an employee,
				that is entered into the clearinghouse during the 7-day period immediately
				following an employer's inquiry about the employee; and
										(B)for an employee
				who is listed as having multiple employers.
										(4)Archive
				capabilityIn establishing the clearinghouse, the Secretary shall
				develop a process for archiving all clearinghouse records, including the
				depositing of personal records, records relating to each individual in the
				database, and access requests for personal records, for the purposes of—
										(A)auditing and
				evaluating the timeliness, accuracy, and completeness of data in the
				clearinghouse; and
										(B)auditing to
				monitor compliance and enforce penalties for noncompliance.
										(5)Future
				needs
										(A)Interoperability
				with other data systemsIn establishing the clearinghouse, the
				Secretary shall consider—
											(i)the existing data
				systems containing regulatory and safety data for commercial motor vehicle
				operators;
											(ii)the efficacy of
				using or combining clearinghouse data with 1 or more of such systems;
				and
											(iii)the potential
				interoperability of the clearinghouse with such systems.
											(B)Specific
				considerationsIn carrying out subparagraph (A), the Secretary
				shall determine—
											(i)the
				clearinghouse's capability for interoperability with—
												(I)the National
				Driver Register established under section 30302;
												(II)the Commercial
				Driver's License Information System established under section 31309;
												(III)the Motor
				Carrier Management Information System for preemployment screening services
				under section 31150; and
												(IV)other data
				systems, as appropriate; and
												(ii)any change to the
				administration of the current testing program, such as forms, that is necessary
				to collect data for the clearinghouse.
											(c)Standard
				formatsThe Secretary shall develop standard formats to be
				used—
									(1)by an authorized
				user of the clearinghouse to—
										(A)request a record
				from the clearinghouse; and
										(B)obtain the consent
				of an individual who is the subject of a request from the clearinghouse, if
				applicable; and
										(2)to notify an
				individual that a positive alcohol or controlled substances test result,
				refusing to test, and a violation of any of the prohibitions under subpart B of
				part 382 of title 49, Code of Federal Regulations (or any subsequent
				corresponding regulations), will be reported to the clearinghouse.
									(d)PrivacyA
				release of information from the clearinghouse shall—
									(1)comply with
				applicable Federal privacy laws, including the fair information practices under
				the Privacy Act of 1974 (5 U.S.C. 552a);
									(2)comply with
				applicable sections of the Fair Credit Reporting
				Act (15 U.S.C. 1681 et seq.); and
									(3)not be made to any
				person or entity unless expressly authorized or required by law.
									(e)Fees
									(1)Authority to
				collect feesExcept as provided under paragraph (3), the
				Secretary may collect a reasonable, customary, and nominal fee from an
				authorized user of the clearinghouse for a request for information from the
				clearinghouse.
									(2)Use of
				feesFees collected under this subsection shall be used for the
				operation and maintenance of the clearinghouse.
									(3)LimitationThe
				Secretary may not collect a fee from an individual requesting information from
				the clearinghouse that pertains to the record of that individual.
									(f)Employer
				requirements
									(1)Determination
				concerning use of clearinghouseThe Secretary shall determine if
				an employer is authorized to use the clearinghouse to meet the alcohol and
				controlled substances testing requirements under title 49, Code of Federal
				Regulations.
									(2)Applicability of
				existing requirementsEach employer and service agent shall
				comply with the alcohol and controlled substances testing requirements under
				title 49, Code of Federal Regulations.
									(3)Employment
				prohibitionsBeginning 30 days after the date that the
				clearinghouse is established under subsection (a), an employer shall not hire
				an individual to operate a commercial motor vehicle unless the employer
				determines that the individual, during the preceding 3-year period—
										(A)if tested for the
				use of alcohol and controlled substances, as required under title 49, Code of
				Federal Regulations—
											(i)did not test
				positive for the use of alcohol or controlled substances in violation of the
				regulations; or
											(ii)tested positive
				for the use of alcohol or controlled substances and completed the required
				return-to-duty process under title 49, Code of Federal Regulations;
											(B)(i)did not refuse to take
				an alcohol or controlled substance test under title 49, Code of Federal
				Regulations; or
											(ii)refused to take
				an alcohol or controlled substance test and completed the required
				return-to-duty process under title 49, Code of Federal Regulations; and
											(C)did not violate
				any other provision of subpart B of part 382 of title 49, Code of Federal
				Regulations (or any subsequent corresponding regulations).
										(4)Annual
				reviewBeginning 30 days after the date that the clearinghouse is
				established under subsection (a), an employer shall request and review a
				commercial motor vehicle operator's record from the clearinghouse annually for
				as long as the commercial motor vehicle operator is under the employ of the
				employer.
									(g)Reporting of
				records
									(1)In
				generalBeginning 30 days after the date that the clearinghouse
				is established under subsection (a), a medical review officer, employer,
				service agent, and other appropriate person, as determined by the Secretary,
				shall promptly submit to the Secretary, if in possession of, the record of an
				individual who—
										(A)refuses to take an
				alcohol or controlled substances test required under title 49, Code of Federal
				Regulations;
										(B)tests positive for
				alcohol or a controlled substance in violation of the regulations; or
										(C)violates any other
				provision of subpart B of part 382 of title 49, Code of Federal Regulations (or
				any subsequent corresponding regulations).
										(2)Inclusion of
				records in clearinghouseThe Secretary shall include in the
				clearinghouse the records of positive test results and test refusals received
				under paragraph (1).
									(3)Modifications
				and deletionsIf the Secretary determines that a record contained
				in the clearinghouse is not accurate, the Secretary shall modify or delete the
				record, as appropriate.
									(4)NotificationThe
				Secretary shall expeditiously notify an individual, unless such notification
				would be duplicative, when—
										(A)a record relating
				to the individual is received by the clearinghouse;
										(B)a record in the
				clearinghouse relating to the individual is modified or deleted, and include in
				the notification the reason for the modification or deletion; or
										(C)a record in the
				clearinghouse relating to the individual is released to an employer and specify
				the reason for the release.
										(5)Data quality and
				security standards for reporting and releasingThe Secretary may
				establish additional requirements, as appropriate, to ensure that—
										(A)the submission of
				records to the clearinghouse is timely and accurate;
										(B)the release of
				data from the clearinghouse is timely, accurate, and released to the
				appropriate authorized user under this section; and
										(C)an individual with
				a record in the clearinghouse has a cause of action for any inappropriate use
				of information included in the clearinghouse.
										(6)Retention of
				recordsThe Secretary shall—
										(A)retain a record
				submitted to the clearinghouse for a 5-year period beginning on the date the
				record is submitted;
										(B)remove the record
				from the clearinghouse at the end of the 5-year period, unless the individual
				fails to meet a return-to-duty or follow-up requirement under title 49, Code of
				Federal Regulations; and
										(C)retain a record
				after the end of the 5-year period in a separate location for archiving and
				auditing purposes.
										(h)Authorized
				users
									(1)EmployersThe
				Secretary shall establish a process for an employer to request and receive an
				individual's record from the clearinghouse.
										(A)ConsentAn
				employer may not access an individual's record from the clearinghouse unless
				the employer—
											(i)obtains the prior
				written or electronic consent of the individual for access to the record;
				and
											(ii)submits proof of
				the individual's consent to the Secretary.
											(B)Access to
				recordsAfter receiving a request from an employer for an
				individual's record under subparagraph (A), the Secretary shall grant access to
				the individual's record to the employer as expeditiously as practicable.
										(C)Retention of
				record requestsThe Secretary shall require an employer to retain
				for a 3-year period—
											(i)a record of each
				request made by the employer for records from the clearinghouse; and
											(ii)the information
				received pursuant to the request.
											(D)Use of
				recordsAn employer may use an individual's record received from
				the clearinghouse only to assess and evaluate the qualifications of the
				individual to operate a commercial motor vehicle for the employer.
										(E)Protection of
				privacy of individualsAn employer that receives an individual's
				record from the clearinghouse under subparagraph (B) shall—
											(i)protect the
				privacy of the individual and the confidentiality of the record; and
											(ii)ensure that
				information contained in the record is not divulged to a person or entity that
				is not directly involved in assessing and evaluating the qualifications of the
				individual to operate a commercial motor vehicle for the employer.
											(2)State licensing
				authoritiesThe Secretary shall establish a process for the chief
				commercial driver's licensing official of a State to request and receive an
				individual's record from the clearinghouse if the individual is applying for a
				commercial driver's license from the State.
										(A)ConsentThe
				Secretary may grant access to an individual's record in the clearinghouse under
				this paragraph without the prior written or electronic consent of the
				individual. An individual who holds a commercial driver's license shall be
				deemed to consent to such access by obtaining a commercial driver's
				license.
										(B)Protection of
				privacy of individualsA chief commercial driver's licensing
				official of a State that receives an individual's record from the clearinghouse
				under this paragraph shall—
											(i)protect the
				privacy of the individual and the confidentiality of the record; and
											(ii)ensure that the
				information in the record is not divulged to any person that is not directly
				involved in assessing and evaluating the qualifications of the individual to
				operate a commercial motor vehicle.
											(3)National
				Transportation Safety BoardThe Secretary shall establish a
				process for the National Transportation Safety Board to request and receive an
				individual's record from the clearinghouse if the individual is involved in an
				accident that is under investigation by the National Transportation Safety
				Board.
										(A)ConsentThe
				Secretary may grant access to an individual's record in the clearinghouse under
				this paragraph without the prior written or electronic consent of the
				individual. An individual who holds a commercial driver's license shall be
				deemed to consent to such access by obtaining a commercial driver's
				license.
										(B)Protection of
				privacy of individualsAn official of the National Transportation
				Safety Board that receives an individual's record from the clearinghouse under
				this paragraph shall—
											(i)protect the
				privacy of the individual and the confidentiality of the record; and
											(ii)unless the
				official determines that the information in the individual's record should be
				reported under section 1131(e), ensure that the information in the record is
				not divulged to any person that is not directly involved with investigating the
				accident.
											(4)Additional
				authorized usersThe Secretary shall consider whether to grant
				access to the clearinghouse to additional users. The Secretary may authorize
				access to an individual's record from the clearinghouse to an additional user
				if the Secretary determines that granting access will further the purposes
				under subsection (a)(2). In determining whether the access will further the
				purposes under subsection (a)(2), the Secretary shall consider, among other
				things—
										(A)what use the
				additional user will make of the individual's record;
										(B)the costs and
				benefits of the use; and
										(C)how to protect the
				privacy of the individual and the confidentiality of the record.
										(i)Access to
				clearinghouse by individuals
									(1)In
				generalThe Secretary shall establish a process for an individual
				to request and receive information from the clearinghouse—
										(A)to determine
				whether the clearinghouse contains a record pertaining to the
				individual;
										(B)to verify the
				accuracy of a record;
										(C)to update an
				individual's record, including completing the return-to-duty process described
				in title 49, Code of Federal Regulations; and
										(D)to determine
				whether the clearinghouse received requests for the individual's
				information.
										(2)Dispute
				procedureThe Secretary shall establish a procedure, including an
				appeal process, for an individual to dispute and remedy an administrative error
				in the individual's record.
									(j)Penalties
									(1)In
				generalAn employer, employee, medical review officer, or service
				agent who violates any provision of this section shall be subject to civil
				penalties under section 521(b)(2)(C) and criminal penalties under section
				521(b)(6)(B), and any other applicable civil and criminal penalties, as
				determined by the Secretary.
									(2)Violation of
				privacyThe Secretary shall establish civil and criminal
				penalties, consistent with paragraph (1), for an authorized user who violates
				paragraph (2)(B) or (3)(B) of subsection (h).
									(k)Compatibility of
				State and local laws
									(1)PreemptionExcept
				as provided under paragraph (2), any law, regulation, order, or other
				requirement of a State, political subdivision of a State, or Indian tribe
				related to a commercial driver's license holder subject to alcohol or
				controlled substance testing under title 49, Code of Federal Regulations, that
				is inconsistent with this section or a regulation issued pursuant to this
				section is preempted.
									(2)ApplicabilityThe
				preemption under paragraph (1) shall include—
										(A)the reporting of
				valid positive results from alcohol screening tests and drug tests;
										(B)the refusal to
				provide a specimen for an alcohol screening test or drug test; and
										(C)other violations
				of subpart B of part 382 of title 49, Code of Federal Regulations (or any
				subsequent corresponding regulations).
										(3)ExceptionA
				law, regulation, order, or other requirement of a State, political subdivision
				of a State, or Indian tribe shall not be preempted under this subsection to the
				extent it relates to an action taken with respect to a commercial motor vehicle
				operator's commercial driver's license or driving record as a result of the
				driver's—
										(A)verified positive
				alcohol or drug test result;
										(B)refusal to provide
				a specimen for the test; or
										(C)other violations
				of subpart B of part 382 of title 49, Code of Federal Regulations (or any
				subsequent corresponding regulations).
										(l)DefinitionsIn
				this section—
									(1)Authorized
				userThe term authorized user means an employer,
				State licensing authority, National Transportation Safety Board, or other
				person granted access to the clearinghouse under subsection (h).
									(2)Chief commercial
				driver's licensing officialThe term chief commercial
				drivers licensing official' means the official in a State who is
				authorized to—
										(A)maintain a record
				about commercial driver's licenses issued by the State; and
										(B)take action on
				commercial driver's licenses issued by the State.
										(3)ClearinghouseThe
				term clearinghouse means the clearinghouse established under
				subsection (a).
									(4)Commercial motor
				vehicle operatorThe term commercial motor vehicle
				operator means an individual who—
										(A)possesses a valid
				commercial driver's license issued in accordance with section 31308; and
										(B)is subject to
				controlled substances and alcohol testing under title 49, Code of Federal
				Regulations.
										(5)EmployerThe
				term employer means a person or entity employing, or seeking to
				employ, 1 or more employees (including an individual who is self-employed) to
				be commercial motor vehicle operators.
									(6)Medical review
				officerThe term medical review officer means a
				licensed physician who is responsible for—
										(A)receiving and
				reviewing a laboratory result generated under the testing program;
										(B)evaluating a
				medical explanation for a controlled substances test under title 49, Code of
				Federal Regulations; and
										(C)interpreting the
				results of a controlled substances test.
										(7)SecretaryThe
				term Secretary means the Secretary of Transportation.
									(8)Service
				agentThe term service agent means a person or
				entity, other than an employee of the employer, who provides services to
				employers or employees under the testing program.
									(9)Testing
				programThe term testing program means the alcohol
				and controlled substances testing program required under title 49, Code of
				Federal
				Regulations.
									.
					(b)Conforming
			 amendmentThe analysis for chapter 313 is amended by inserting
			 after the item relating to section 31306 the following:
					
						
							31306a. National clearinghouse for
				positive controlled substance and alcohol test results of commercial motor
				vehicle
				operators.
						
						.
				403.Drug and
			 alcohol violation sanctionsChapter 313 is amended—
				(1)by redesignating
			 section 31306(f) as 31306(f)(1); and
				(2)by inserting after
			 section 31306(f)(1) the following:
					
						(2)Additional
				sanctionsThe Secretary may require a State to revoke, suspend,
				or cancel the commercial driver's license of a commercial motor vehicle
				operator who is found, based on a test conducted and confirmed under this
				section, to have used alcohol or a controlled substance in violation of law
				until the commercial motor vehicle operator completes the rehabilitation
				process under subsection (e).
						;
				and
				(3)by amending
			 section 31310(d) to read as follows:
					
						(d)Controlled
				substance violationsThe Secretary may permanently disqualify an
				individual from operating a commercial vehicle if the individual—
							(1)uses a commercial
				motor vehicle in the commission of a felony involving manufacturing,
				distributing, or dispensing a controlled substance, or possession with intent
				to manufacture, distribute, or dispense a controlled substance; or
							(2)uses alcohol or a
				controlled substance, in violation of section 31306, 3 or more
				times.
							.
				404.Authorization
			 of appropriationsFrom the
			 funds authorized to be appropriated under section 31104(h) of title 49, United
			 States Code, up to $5,000,000 is authorized to be appropriated from the Highway
			 Trust Fund (other than the Mass Transit Account) for the Secretary of
			 Transportation to develop, design, and implement the national clearinghouse
			 required by section 402 of this Act.
			VEnforcement
			501.Inspection
			 demand and display of credentials
				(a)Safety
			 investigationsSection 504(c) is amended—
					(1)by inserting
			 , or an employee of the recipient of a grant issued under section 31102
			 of this title after a contractor; and
					(2)by inserting
			 , in person or in writing after proper
			 credentials.
					(b)Civil
			 penaltySection 521(b)(2)(E) is amended—
					(1)by redesignating
			 subparagraph (E) as subparagraph (E)(i); and
					(2)by adding at the
			 end the following:
						
							(ii)Place out of
				serviceThe Secretary may by regulation adopt procedures for
				placing out of service the commercial motor vehicle of a foreign-domiciled
				motor carrier that fails to promptly allow the Secretary to inspect and copy a
				record or inspect equipment, land, buildings, or other
				property.
							.
					(c)Hazardous
			 materials investigationsSection 5121(c)(2) is amended by
			 inserting , in person or in writing, after proper
			 credentials.
				(d)Commercial
			 investigationsSection 14122(b) is amended by inserting ,
			 in person or in writing after proper credentials.
				502.Out of service
			 penalty for denial of access to recordsSection 521(b)(2)(E) is amended—
				(1)by inserting after
			 $10,000. the following: In the case of a motor carrier,
			 the Secretary may also place the violator's motor carrier operations out of
			 service.; and
				(2)by striking
			 such penalty after It shall be a defense to and
			 inserting a penalty.
				503.Penalties for
			 violation of operation out of service ordersSection 521(b)(2) is amended by adding at
			 the end the following:
				
					(F)Penalty for
				violations relating to out of service ordersA motor carrier or
				employer (as defined in section 31132) that operates a commercial motor vehicle
				in commerce in violation of a prohibition on transportation under section
				31144(c) of this title or an imminent hazard out of service order issued under
				subsection (b)(5) of this section or section 5121(d) of this title shall be
				liable for a civil penalty not to exceed
				$25,000.
					.
			504.Minimum
			 prohibition on operation for unfit carriers
				(a)In
			 generalSection 31144(c)(1) is amended by inserting , and
			 such period shall be for not less than 10 days after operator is
			 fit.
				(b)Owners or
			 operators transporting passengersSection 31144(c)(2) is amended
			 by inserting , and such period shall be for not less than 10
			 days after operator is fit.
				(c)Owners or
			 operators transporting hazardous materialSection 31144(c)(3) is
			 amended by inserting at the end of the first sentence the following: ,
			 and such period shall be for not less than 10 days.
				505.Minimum out of
			 service penaltiesSection
			 521(b)(7) is amended by adding at the end the following:
				
					The penalties may include a
				minimum duration for any out of service period, not to exceed 90
				days.
					.
			506.Impoundment and
			 immobilization of commercial motor vehicles for imminent hazardSection 521(b) is amended by adding at the
			 end the following:
				
					(15)Impoundment of
				commercial motor vehicles
						(A)Enforcement of
				imminent hazard out-of-service orders
							(i)The Secretary, or
				an authorized State official carrying out motor carrier safety enforcement
				activities under section 31102, may enforce an imminent hazard out-of-service
				order issued under chapters 5, 51, 131 through 149, 311, 313, or 315 of this
				title, or a regulation promulgated thereunder, by towing and impounding a
				commercial motor vehicle until the order is rescinded.
							(ii)Enforcement shall
				not unreasonably interfere with the ability of a shipper, carrier, broker, or
				other party to arrange for the alternative transportation of any cargo or
				passenger being transported at the time the commercial motor vehicle is
				immobilized. In the case of a commercial motor vehicle transporting passengers,
				the Secretary or authorized State official shall provide reasonable, temporary,
				and secure shelter and accommodations for passengers in transit.
							(iii)The Secretary's
				designee or an authorized State official carrying out motor carrier safety
				enforcement activities under section 31102, shall immediately notify the owner
				of a commercial motor vehicle of the impoundment and the opportunity for review
				of the impoundment. A review shall be provided in accordance with section 554
				of title 5, except that the review shall occur not later than 10 days after the
				impoundment.
							(B)Issuance of
				regulationsThe Secretary shall promulgate regulations on the use
				of impoundment or immobilization of commercial motor vehicles as a means of
				enforcing additional out-of-service orders issued under chapters 5, 51, 131
				through 149, 311, 313, or 315 of this title, or a regulation promulgated
				thereunder. Regulations promulgated under this subparagraph shall include
				consideration of public safety, the protection of passengers and cargo,
				inconvenience to passengers, and the security of the commercial motor
				vehicle.
						(C)DefinitionIn
				this paragraph, the term impoundment or 'impounding' means the
				seizing and taking into custody of a commercial motor vehicle or the
				immobilizing of a commercial motor vehicle through the attachment of a locking
				device or other mechanical or electronic
				means.
						.
			507.Increased
			 penalties for evasion of regulations
				(a)PenaltiesSection
			 524 is amended—
					(1)by striking
			 knowingly and willfully;
					(2)by inserting after
			 this chapter the following: , chapter 51, subchapter III
			 of chapter 311 (except sections 31138 and 31139) or section 31302, 31303,
			 31304, 31305(b), 31310(g)(1)(A), or 31502 of this title, or a regulation issued
			 under any of those provisions,;
					(3)by striking
			 $200 but not more than $500 and inserting $2,000 but not
			 more than $5,000; and
					(4)by striking
			 $250 but not more than $2,000 and inserting $2,500 but
			 not more than $7,500.
					(b)Evasion of
			 regulationSection 14906 is amended—
					(1)by striking
			 $200 and inserting at least $2,000;
					(2)by striking
			 $250 and inserting $5,000; and
					(3)by inserting after
			 a subsequent violation the following:
						
							, and may be subject to criminal
				penalties
							.
					508.Failure to pay
			 civil penalty as a disqualifying offense
				(a)In
			 generalChapter 311 is amended by inserting after section 31151
			 the following:
					
						31152.Disqualification
				for failure to payAn
				individual assessed a civil penalty under this chapter, or chapters 5, 51, or
				149 of this title, or a regulation issued under any of those provisions, who
				fails to pay the penalty or fails to comply with the terms of a settlement with
				the Secretary, shall be disqualified from operating a commercial motor vehicle.
				A disqualification shall continue until the penalty is paid, or the individual
				complies with the terms of the settlement, unless the nonpayment is because the
				individual is a debtor in a case under chapter 11 of title 11, United States
				Code.
						.
				(b)Technical
			 amendmentsSection 31310, as amended by sections 206 and 310 of
			 this Act, is amended—
					(1)by redesignating
			 subsections (h) through (k) as subsections (i) through (l), respectively;
			 and
					(2)by inserting after
			 subsection (g) the following:
						
							(h)Disqualification
				for failure To payThe Secretary shall disqualify from operating
				a commercial motor vehicle any individual who fails to pay a civil penalty
				within the prescribed period, or fails to conform to the terms of a settlement
				with the Secretary. A disqualification shall continue until the penalty is
				paid, or the individual conforms to the terms of the settlement, unless the
				nonpayment is because the individual is a debtor in a case under chapter 11 of
				title 11, United States Code.
							;
				and
					(3)in subsection (i),
			 as redesignated, by striking Notwithstanding subsections (b) through
			 (g) and inserting Notwithstanding subsections (b) through
			 (h).
					(c)Conforming
			 amendmentThe analysis of chapter 311 is amended by inserting
			 after the item relating to section 31151 the following:
					
						
							31152. Disqualification for failure to
				pay.
						
						.
				509.Violations
			 relating to commercial motor vehicle safety regulation and
			 operatorsSection 521(b)(2)(D)
			 is amended by striking ability to pay,.
			510.Emergency
			 disqualification for imminent hazardSection 31310(f) is amended—
				(1)in paragraph (1)
			 by inserting section 521 or before section 5102;
			 and
				(2)in paragraph (2)
			 by inserting section 521 or before section
			 5102.
				511.Intrastate
			 operations of interstate motor carriers
				(a)Prohibited
			 transportationSection 521(b)(5) is amended by inserting after
			 subparagraph (B) the following:
					
						(C)If an employee,
				vehicle, or all or part of an employer's commercial motor vehicle operations is
				ordered out of service under paragraph (5)(A), the commercial motor vehicle
				operations of the employee, vehicle, or employer that affect interstate
				commerce are also
				prohibited.
						.
				(b)Prohibition on
			 operation in interstate commerce after nonpayment of
			 penaltiesSection 521(b)(8) is amended—
					(1)by redesignating
			 subparagraph (B) as subparagraph (C); and
					(2)by inserting after
			 subparagraph (A) the following:
						
							(B)Additional
				prohibitionA person prohibited from operating in interstate
				commerce under paragraph (8)(A) may not operate any commercial motor vehicle
				where the operation affects interstate
				commerce.
							.
					512.Enforcement of
			 safety laws and regulations
				(a)Enforcement of
			 safety laws and regulationsChapter 311, as amended by sections
			 113 and 508 of this Act, is amended by adding after section 31153 the
			 following:
					
						31154.Enforcement
				of safety laws and regulations
							(a)In
				generalThe Secretary may bring a civil action to enforce this
				part, or a regulation or order of the Secretary under this part, when violated
				by an employer, employee, or other person providing transportation or service
				under this subchapter or subchapter I.
							(b)VenueIn
				a civil action under subsection (a)—
								(1)trial shall be in
				the judicial district in which the employer, employee, or other person
				operates;
								(2)process may be
				served without regard to the territorial limits of the district or of the State
				in which the action is instituted; and
								(3)a person
				participating with a carrier or broker in a violation may be joined in the
				civil action without regard to the residence of the
				person.
								.
				(b)Conforming
			 amendmentThe analysis of chapter 311 is amended by inserting
			 after the item relating to section 31153 the following:
					
						
							31154. Enforcement of safety laws and
				regulations.
						
						.
				513.Disclosure to
			 State and local law enforcement agenciesSection 31106(e) is amended—
				(1)by redesignating
			 subsection (e) as subsection (e)(1); and
				(2)by inserting at
			 the end the following:
					
						(2)In
				generalNotwithstanding any prohibition on disclosure of
				information in section 31105(h) or 31143(b) of this title or section 552a of
				title 5, the Secretary may disclose information maintained by the Secretary
				pursuant to chapters 51, 135, 311, or 313 of this title to appropriate
				personnel of a State agency or instrumentality authorized to carry out State
				commercial motor vehicle safety activities and commercial driver's license
				laws, or appropriate personnel of a local law enforcement agency, in accordance
				with standards, conditions, and procedures as determined by the Secretary.
				Disclosure under this section shall not operate as a waiver by the Secretary of
				any applicable privilege against disclosure under common law or as a basis for
				compelling disclosure under section 552 of title
				5.
						.
				VICompliance,
			 safety, accountability
			601.Compliance,
			 safety, accountability
				(a)Section 31102 is
			 amended—
					(1)by amending the
			 section heading to read:
						
							31102.Compliance,
				safety, and accountability
				grants
							;
					(2)by amending
			 subsection (a) to read as follows:
						
							(a)General
				authoritySubject to this section, the Secretary of
				Transportation shall make and administer a compliance, safety, and
				accountability grant program to assist States, local governments, and other
				entities and persons with motor carrier safety and enforcement on highways and
				other public roads, new entrant safety audits, border enforcement, hazardous
				materials safety and security, consumer protection and household goods
				enforcement, and other programs and activities required to improve the safety
				of motor carriers as determined by the Secretary. The Secretary shall allocate
				funding in accordance with section 31104 of this
				title.
							;
					(3)in subsection
			 (b)—
						(A)by amending the
			 heading to read as follows:
							
								(b)Motor carrier
				safety assistance
				program
								;
						(B)by redesignating
			 paragraphs (1) through (3) as (2) through (4), respectively;
						(C)by inserting
			 before paragraph (2), as redesignated, the following:
							
								(1)Program
				goalThe goal of the Motor Carrier Safety Assistance Program is
				to ensure that the Secretary, States, local government agencies, and other
				political jurisdictions work in partnership to establish programs to improve
				motor carrier, commercial motor vehicle, and driver safety to support a safe
				and efficient surface transportation system by—
									(A)making targeted
				investments to promote safe commercial motor vehicle transportation, including
				transportation of passengers and hazardous materials;
									(B)investing in
				activities likely to generate maximum reductions in the number and severity of
				commercial motor vehicle crashes and fatalities resulting from such
				crashes;
									(C)adopting and
				enforcing effective motor carrier, commercial motor vehicle, and driver safety
				regulations and practices consistent with Federal requirements; and
									(D)assessing and
				improving statewide performance by setting program goals and meeting
				performance standards, measures, and
				benchmarks.
									;
						(D)in paragraph (2),
			 as redesignated—
							(i)by striking
			 make a declaration of in subparagraph (I) and inserting
			 demonstrate;
							(ii)by amending
			 subparagraph (M) to read as follows:
								
									(M)ensures
				participation in appropriate Federal Motor Carrier Safety Administration
				systems and other information systems by all appropriate jurisdictions
				receiving Motor Carrier Safety Assistance Program
				funding;
									;
							(iii)in subparagraph
			 (Q), by inserting and dedicated sufficient resources to between
			 established and a program;
							(iv)in subparagraph
			 (W), by striking and after the semicolon;
							(v)by amending
			 subparagraph (X) to read as follows:
								
									(X)except in the case
				of an imminent or obvious safety hazard, ensures that an inspection of a
				vehicle transporting passengers for a motor carrier of passengers is conducted
				at a station, terminal, border crossing, maintenance facility, destination,
				weigh station, rest stop, turnpike service area, or a location where adequate
				food, shelter, and sanitation facilities are available for passengers, and
				reasonable accommodation is available for passengers with disabilities;
				and
									;
				and
							(vi)by adding after
			 subparagraph (X) the following:
								
									(Y)ensures that the
				State will transmit to its roadside inspectors the notice of each federal
				exemption granted pursuant to section 31315(b) and provided to the State by the
				Secretary, including the name of the person granted the exemption and any terms
				and conditions that apply to the
				exemption.
									;
				and
							(E)by amending
			 paragraph (4), as redesignated, to read as follows:
							
								(4)Maintenance of
				effort
									(A)In
				generalA plan submitted by a State under paragraph (2) shall
				provide that the total expenditure of amounts of the lead State agency
				responsible for implementing the plan will be maintained at a level at least
				equal to the average level of that expenditure for fiscal years 2004 and
				2005.
									(B)Average level of
				State expendituresIn estimating the average level of State
				expenditure under subparagraph (A), the Secretary—
										(i)may allow the
				State to exclude State expenditures for Government-sponsored demonstration or
				pilot programs; and
										(ii)shall require the
				State to exclude State matching amounts used to receive Government financing
				under this subsection.
										(C)WaiverUpon
				the request of a State, the Secretary may waive or modify the requirements of
				this paragraph for 1 fiscal year, if the Secretary determines that a waiver is
				equitable due to exceptional or uncontrollable circumstances, such as a natural
				disaster or a serious decline in the financial resources of the State motor
				carrier safety assistance program
				agency.
									;
						(4)by redesignating
			 subsection (e) as subsection (h); and
					(5)by inserting after
			 subsection (d) the following:
						
							(e)New entrant
				safety assurance program
								(1)Program
				goalThe Secretary may make grants to States and local
				governments for pre-authorization safety audits and new entrant motor carrier
				audits as described in section 31144(g).
								(2)RecipientsGrants
				made in support of this program may be provided to States and local
				governments.
								(3)Federal
				shareThe Federal share of a grant made under this program is 100
				percent.
								(4)Eligible
				activitiesEligible activities will be in accordance with
				criteria developed by the Secretary and posted in the Federal Register in
				advance of the grant application period.
								(5)DeterminationIf
				the Secretary determines that a State or local government is unable to conduct
				a new entrant motor carrier audit, the Secretary may use the funds to conduct
				the audit.
								(f)Border
				enforcement
								(1)Program
				goalThe Secretary of Transportation may make a grant for
				carrying out border commercial motor vehicle safety programs and related
				enforcement activities and projects.
								(2)RecipientsThe
				Secretary of Transportation may make a grant to an entity, State, or other
				person for carrying out border commercial motor vehicle safety programs and
				related enforcement activities and projects.
								(3)Federal
				shareThe Secretary shall reimburse a grantee at least 80 percent
				of the costs incurred in a fiscal year for carrying out border commercial motor
				vehicle safety programs and related enforcement activities and projects.
								(4)Eligible
				activitiesAn eligible activity will be in accordance with
				criteria developed by the Secretary and posted in the Federal Register in
				advance of the grant application period.
								(g)High priority
				initiatives
								(1)Program
				goalThe Secretary may make grants to carry out high priority
				activities and projects that improve commercial motor vehicle safety and
				compliance with commercial motor vehicle safety regulations, including
				activities and projects that—
									(A)are national in
				scope;
									(B)increase public
				awareness and education;
									(C)target unsafe
				driving of commercial motor vehicles and non-commercial motor vehicles in areas
				identified as high risk crash corridors;
									(D)improve consumer
				protection and enforcement of household goods regulations;
									(E)improve the
				movement of hazardous materials safely and securely, including activities
				related to the establishment of uniform forms and application procedures that
				improve the accuracy, timeliness, and completeness of commercial motor vehicle
				safety data reported to the Secretary; or
									(F)demonstrate new
				technologies to improve commercial motor vehicle safety.
									(2)RecipientsThe
				Secretary may allocate amounts to award grants to State agencies, local
				governments, and other persons for carrying out high priority activities and
				projects that improve commercial motor vehicle safety and compliance with
				commercial motor vehicle safety regulations in accordance with the program
				goals specified in paragraph (1).
								(3)Federal
				shareThe Secretary shall reimburse a grantee at least 80 percent
				of the costs incurred in a fiscal year for carrying out the high priority
				activities or projects.
								(4)Eligible
				activitiesAn eligible activity will be in accordance with
				criteria that is—
									(A)developed by the
				Secretary; and
									(B)posted in the
				Federal Register in advance of the grant application
				period.
									.
					(b)Conforming
			 Amendment.—The analysis of chapter 311 is amended by striking the item relating
			 to section 31102 and inserting the following:
					
						
							31102. Compliance, safety, and
				accountability
				grants.
						
						.
				602.Performance and
			 registration information systems management programSection 31106(b) is amended—
				(1)by amending
			 paragraph (3)(C) to read as follows—
					
						(C)establish and
				implement a process—
							(i)to cancel the
				motor vehicle registration and seize the registration plates of a vehicle when
				an employer is found liable under section 31310(j)(2)(C) for knowingly allowing
				or requiring an employee to operate such a commercial motor vehicle in
				violation of an out-of-service order; and
							(ii)to reinstate the
				vehicle registration or return the registration plates of the commercial motor
				vehicle, subject to sanctions under clause (i), if the Secretary permits such
				carrier to resume operations after the date of issuance of such
				order.
							;
				and
				(2)by striking
			 paragraph (4).
				603.Commercial
			 motor vehicle definedSection
			 31101(1) is amended to read as follows:
				
					(1)commercial
				motor vehicle means (except under section 31106) a self-propelled or
				towed vehicle used on the highways in commerce to transport passengers or
				property, if the vehicle—
						(A)has a gross
				vehicle weight rating or gross vehicle weight of at least 10,001 pounds,
				whichever is greater;
						(B)is designed or
				used to transport more than 8 passengers, including the driver, for
				compensation;
						(C)is designed or
				used to transport more than 15 passengers, including the driver, and is not
				used to transport passengers for compensation; or
						(D)is used in
				transporting material found by the Secretary of Transportation to be hazardous
				under section 5103 and transported in a quantity requiring placarding under
				regulations prescribed by the Secretary under section
				5103.
						.
			604.Driver safety
			 fitness ratingsSection 31144,
			 as amended by section 204 of this Act, is amended by adding at the end the
			 following:
				
					(i)Commercial motor
				vehicle driversThe Secretary may maintain by regulation a
				procedure for determining the safety fitness of a commercial motor vehicle
				driver and for prohibiting the driver from operating in interstate commerce.
				The procedure and prohibition shall include the following:
						(1)Specific initial
				and continuing requirements that a driver must comply with to demonstrate
				safety fitness.
						(2)The methodology
				and continually updated safety performance data that the Secretary will use to
				determine whether a driver is fit, including inspection results, serious
				traffic offenses, and crash involvement data.
						(3)Specific time
				frames within which the Secretary will determine whether a driver is
				fit.
						(4)A prohibition
				period or periods, not to exceed 1 year, that a driver that the Secretary
				determines is not fit will be prohibited from operating a commercial motor
				vehicle in interstate commerce. The period or periods shall begin on the 46th
				day after the date of the fitness determination and continue until the
				Secretary determines the driver is fit or until the prohibition period
				expires.
						(5)A review by the
				Secretary, not later than 30 days after an unfit driver requests a review, of
				the driver's compliance with the requirements the driver failed to comply with
				and that resulted in the Secretary determining that the driver was not fit. The
				burden of proof shall be on the driver to demonstrate fitness.
						(6)The eligibility
				criteria for reinstatement, including the remedial measures the unfit driver
				must take for
				reinstatement.
						.
			605.Uniform
			 electronic clearance for commercial motor vehicle inspections
				(a)In
			 generalChapter 311 is amended by adding after section 31109 the
			 following:
					
						31110.Withholding
				amounts for State noncompliance
							(a)First fiscal
				yearSubject to criteria established by the Secretary of
				Transportation, the Secretary may withhold up to 50 percent of the amount a
				State is otherwise eligible to receive under section 31102(b) on the first day
				of the fiscal year after the first fiscal year following the date of enactment
				of the Commercial Motor Vehicle Safety
				Enhancement Act of 2011 in which the State uses for at least 180
				days an electronic commercial motor vehicle inspection selection system that
				does not employ a selection methodology approved by the Secretary.
							(b)Second fiscal
				yearThe Secretary shall withhold up to 75 percent of the amount
				a State is otherwise eligible to receive under section 31102(b) on the first
				day of the fiscal year after the second fiscal year following the date of
				enactment of the Commercial Motor Vehicle
				Safety Enhancement Act of 2011 in which the State uses for at
				least 180 days an electronic commercial motor vehicle inspection selection
				system that does not employ a selection methodology approved by the
				Secretary.
							(c)Subsequent
				availability of withheld fundsThe Secretary may make the amounts
				withheld under subsection (a) or subsection (b) available to the State if the
				Secretary determines that the State has substantially complied with the
				requirement described under subsection (a) or subsection (b) not later than 180
				days after the beginning of the fiscal year in which amounts were
				withheld.
							.
				(b)Conforming
			 amendmentThe analysis of chapter 311 is amended by inserting
			 after the item relating to section 31109 the following:
					
						
							31110. Withholding amounts for State
				noncompliance.
						
						.
				606.Authorization
			 of appropriationsSection
			 31104 is amended to read as follows:
				
					31104.Availability
				of amounts
						(a)In
				generalThere are authorized to be appropriated from Highway
				Trust Fund (other than the Mass Transit Account) for Federal Motor Carrier
				Safety Administration programs the following:
							(1)Compliance,
				safety, and accountability grants under section 31102
								(A)$249,717,000 for
				fiscal year 2012, provided that the Secretary shall set aside not less than
				$168,388,000 to carry out the motor carrier safety assistance program under
				section 31102(b); and
								(B)$253,814,000 for
				fiscal year 2013, provided that the Secretary shall set aside not less than
				$171,813,000 to carry out the motor carrier safety assistance program under
				section 31102(b).
								(2)Data and
				technology grants under section 31109
								(A)$30,000,000 for
				fiscal year 2012; and
								(B)$30,000,000 for
				fiscal year 2013.
								(3)Driver safety
				grants under section 31313
								(A)$31,000,000 for
				fiscal year 2012; and
								(B)$31,000,000 for
				fiscal year 2013.
								(4)CriteriaThe
				Secretary shall develop criteria to allocate the remaining funds under
				paragraphs (1), (2), and (3) for fiscal year 2013 and for each fiscal year
				thereafter not later than April 1 of the prior fiscal year.
							(b)Availability and
				reallocation of amounts
							(1)Allocations and
				reallocationsAmounts made available under subsection (a)(1)
				remain available until expended. Allocations to a State remain available for
				expenditure in the State for the fiscal year in which they are allocated and
				for the next fiscal year. Amounts not expended by a State during those 2 fiscal
				years are released to the Secretary for reallocation.
							(2)Redistribution
				of amountsThe Secretary may, after August 1 of each fiscal year,
				upon a determination that a State does not qualify for funding under section
				31102(b) or that the State will not expend all of its existing funding,
				reallocate the State's funding. In revising the allocation and redistributing
				the amounts, the Secretary shall give preference to those States that require
				additional funding to meet program goals under section 31102(b).
							(3)Period of
				availability for data and technology grantsAmounts made
				available under subsection (a)(2) remain available for obligation for the
				fiscal year and the next 2 years in which they are appropriated. Allocations
				remain available for expenditure in the State for 5 fiscal years after they
				were obligated. Amounts not expended by a State during those 3 fiscal years are
				released to the Secretary for reallocation.
							(4)Period of
				availability for driver safety grantsAmounts made available
				under subsection (a)(3) of this section remain available for obligation for the
				fiscal year and the next fiscal year in which they are appropriated.
				Allocations to a State remain available for expenditure in the State for the
				fiscal year in which they are allocated and for the following 2 fiscal years.
				Amounts not expended by a State during those 3 fiscal years are released to the
				Secretary for reallocation.
							(5)ReallocationThe
				Secretary, upon a request by a State, may reallocate grant funds previously
				awarded to the State under a grant program authorized by section 31102, 31109,
				or 31313 to another grant program authorized by those sections upon a showing
				by the State that it is unable to expend the funds within the 12 months prior
				to their expiration provided that the State agrees to expend the funds within
				the remaining period of expenditure.
							(c)Grants as
				contractual obligationsApproval by the Secretary of a grant
				under sections 31102, 31109, and 31313 is a contractual obligation of the
				Government for payment of the Government's share of costs incurred in
				developing and implementing programs to improve commercial motor vehicle safety
				and enforce commercial driver's license regulations, standards, and
				orders.
						(d)Deduction for
				administrative expenses
							(1)In
				generalOn October 1 of each fiscal year or as soon after that as
				practicable, the Secretary may deduct, from amounts made available
				under—
								(A)subsection (a)(1)
				for that fiscal year, not more than 1.5 percent of those amounts for
				administrative expenses incurred in carrying out section 31102 in that fiscal
				year;
								(B)subsection (a)(2)
				for that fiscal year, not more than 1.4 percent of those amounts for
				administrative expenses incurred in carrying out section 31109 in that fiscal
				year; and
								(C)subsection (a)(3)
				for that fiscal year, not more than 1.4 percent of those amounts for
				administrative expenses incurred in carrying out section 31313 in that fiscal
				year.
								(2)TrainingThe
				Secretary may use at least 50 percent of the amounts deducted from the amounts
				made available under sections (a)(1) and (a)(3) to train non-Government
				employees and to develop related training materials to carry out sections
				31102, 31311, and 31313 of this title.
							(3)ContractsThe
				Secretary may use amounts deducted under paragraph (1) to enter into contracts
				and cooperative agreements with States, local governments, associations,
				institutions, corporations, and other persons, if the Secretary determines the
				contracts and cooperative agreements are cost-effective, benefit multiple
				jurisdictions of the United States, and enhance safety programs and related
				enforcement activities.
							(e)Allocation
				criteria and eligibility
							(1)On October 1 of
				each fiscal year or as soon as practicable after that date after making the
				deduction under subsection (d)(1)(A), the Secretary shall allocate amounts made
				available to carry out section 31102(b) for such fiscal year among the States
				with plans approved under that section. Allocation shall be made under the
				criteria prescribed by the Secretary.
							(2)On October 1 of
				each fiscal year or as soon as practicable after that date and after making the
				deduction under subsection (d)(1)(B) or (d)(1)(C), the Secretary shall allocate
				amounts made available to carry out sections 31109(a) and 31313(b)(1).
							(f)Intrastate
				compatibilityThe Secretary shall prescribe regulations
				specifying tolerance guidelines and standards for ensuring compatibility of
				intrastate commercial motor vehicle safety laws and regulations with Government
				motor carrier safety regulations to be enforced under section 31102(b). To the
				extent practicable, the guidelines and standards shall allow for maximum
				flexibility while ensuring a degree of uniformity that will not diminish
				transportation safety. In reviewing State plans and allocating amounts or
				making grants under section 153 of title 23, United States Code, the Secretary
				shall ensure that the guidelines and standards are applied uniformly.
						(g)Withholding
				amounts for State noncompliance
							(1)In
				generalSubject to criteria established by the Secretary, the
				Secretary may withhold up to 100 percent of the amounts a State is otherwise
				eligible to receive under section 31102(b) on October 1 of each fiscal year
				beginning after the date of enactment of the Commercial Motor Vehicle Safety Enhancement Act of
				2011 and continuing for the period that the State does not comply
				substantially with a requirement under section 31109(b).
							(2)Subsequent
				availability of withheld fundsThe Secretary may make the amounts
				withheld in accordance with paragraph (1) available to a State if the Secretary
				determines that the State has substantially complied with a requirement under
				section 31109(b) not later than 180 days after the beginning of the fiscal year
				in which the amounts are withheld.
							(h)Administrative
				expenses
							(1)Authorization of
				appropriationsThere are authorized to be appropriated from the
				Highway Trust Fund (other than the Mass Transit Account) for the Secretary to
				pay administrative expenses of the Federal Motor Carrier Safety
				Administration—
								(A)$250,819,000 for
				fiscal year 2012; and
								(B)$248,523,000 for
				fiscal year 2013.
								(2)Use of
				fundsThe funds authorized by this subsection shall be used for
				personnel costs, administrative infrastructure, rent, information technology,
				programs for research and technology, information management, regulatory
				development, the administration of the performance and registration information
				system management, outreach and education, other operating expenses, and such
				other expenses as may from time to time be necessary to implement statutory
				mandates of the Administration not funded from other sources.
							(i)Availability of
				funds
							(1)Period of
				availabilityThe amounts made available under this section shall
				remain available until expended.
							(2)Initial date of
				availabilityAuthorizations from the Highway Trust Fund (other
				than the Mass Transit Account) for this section shall be available for
				obligation on the date of their apportionment or allocation or on October 1 of
				the fiscal year for which they are authorized, whichever occurs
				first.
							.
			607.High risk
			 carrier reviews
				(a)High risk
			 carrier reviewsSection 31104(h), as amended by section 606 of
			 this Act, is amended by adding at the end of paragraph (2) the
			 following:
					
						From the funds authorized by this
				subsection, the Secretary shall ensure that a review is completed on each motor
				carrier that demonstrates through performance data that it poses the highest
				safety risk. At a minimum, a review shall be conducted whenever a motor carrier
				is among the highest risk carriers for 2 consecutive
				months.
						.
				(b)Conforming
			 amendmentSection 4138 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (49 U.S.C. 31144 note)
			 is repealed.
				608.Data and
			 technology grants
				(a)In
			 generalSection 31109 is amended to read as follows:
					
						31109.Data and
				technology grants
							(a)General
				authorityThe Secretary of Transportation shall establish and
				administer a data and technology grant program to assist the States with the
				implementation and maintenance of data systems. The Secretary shall allocate
				the funds in accordance with section 31104.
							(b)Performance
				goalsThe Secretary may make a grant to a State to implement the
				performance and registration information system management requirements of
				section 31106(b) to develop, implement, and maintain commercial vehicle
				information systems and networks, and other innovative technologies that the
				Secretary determines improve commercial motor vehicle safety.
							(c)EligibilityTo
				be eligible for a grant to implement the requirements of section 31106(b), the
				State shall design a program that—
								(1)links Federal
				motor carrier safety information systems with the State's motor carrier
				information systems;
								(2)determines the
				safety fitness of a motor carrier or registrant when licensing or registering
				the registrant or motor carrier or while the license or registration is in
				effect; and
								(3)denies, suspends,
				or revokes the commercial motor vehicle registrations of a motor carrier or
				registrant that was issued an operations out-of-service order by the
				Secretary.
								(d)Required
				participationThe Secretary shall require States that participate
				in the program under section 31106 to—
								(1)comply with the
				uniform policies, procedures, and technical and operational standards
				prescribed by the Secretary under section 31106(b);
								(2)possess or seek
				the authority to possess for a time period not longer than determined
				reasonable by the Secretary, to impose sanctions relating to commercial motor
				vehicle registration on the basis of a Federal safety fitness determination;
				and
								(3)establish and
				implement a process to cancel the motor vehicle registration and seize the
				registration plates of a vehicle when an employer is found liable under section
				31310(j)(2)(C) for knowingly allowing or requiring an employee to operate such
				a commercial motor vehicle in violation of an out of service order.
								(e)Federal
				shareThe total Federal share of the cost of a project payable
				from all eligible Federal sources shall be at least 80
				percent.
							.
				(b)Conforming
			 amendmentThe analysis of chapter 311 is amended by striking the
			 item relating to section 31109 and inserting the following:
					
						
							31109. Data and technology
				grants.
						
						.
				609.Driver safety
			 grants
				(a)Driver focused
			 grant programSection 31313 is amended to read as follows:
					
						31313.Driver safety
				grants
							(a)General
				authorityThe Secretary shall make and administer a driver
				focused grant program to assist the States, local governments, entities, and
				other persons with commercial driver's license systems, programs, training,
				fraud detection, reporting of violations and other programs required to improve
				the safety of drivers as the Federal Motor Carrier Safety Administration deems
				critical. The Secretary shall allocate the funds for the program in accordance
				with section 31104.
							(b)Commercial
				driver's license program improvement grants
								(1)Program
				goalThe Secretary of Transportation may make a grant to a State
				in a fiscal year—
									(A)to comply with the
				requirements of section 31311;
									(B)in the case of a
				State that is making a good faith effort toward substantial compliance with the
				requirements of this section and section 31311, to improve its implementation
				of its commercial driver's license program;
									(C)for research,
				development demonstration projects, public education, and other special
				activities and projects relating to commercial driver licensing and motor
				vehicle safety that are of benefit to all jurisdictions of the United States or
				are designed to address national safety concerns and circumstances;
									(D)for commercial
				driver's license program coordinators;
									(E)to implement or
				maintain a system to notify an employer of an operator of a commercial motor
				vehicle of the suspension or revocation of the operator's commercial driver's
				license consistent with the standards developed under section 304(b) of the
				Commercial Motor Vehicle Safety Enhancement
				Act of 2011; or
									(F)to train operators
				of commercial motor vehicles, as defined under section 31301, and to train
				operators and future operators in the safe use of such vehicles. Funding
				priority for this discretionary grant program shall be to regional or
				multi-state educational or nonprofit associations serving economically
				distressed regions of the United States.
									(2)PriorityThe
				Secretary shall give priority, in making grants under paragraph (1)(B), to a
				State that will use the grants to achieve compliance with the requirements of
				the Motor Carrier Safety Improvement Act of 1999 (113 Stat. 1748), including
				the amendments made by the Commercial Motor
				Vehicle Safety Enhancement Act of 2011.
								(3)RecipientsThe
				Secretary may allocate grants to State agencies, local governments, and other
				persons for carrying out activities and projects that improve commercial
				driver's license safety and compliance with commercial driver's license and
				commercial motor vehicle safety regulations in accordance with the program
				goals under paragraph (1) and that train operators on commercial motor
				vehicles. The Secretary may make a grant to a State to comply with section
				31311 for commercial driver's license program coordinators and for notification
				systems.
								(4)Federal
				shareThe Federal share of a grant made under this program shall
				be at least 80 percent, except that the Federal share of grants for commercial
				driver license program coordinators and training commercial motor vehicle
				operators shall be 100
				percent.
								.
				(b)Conforming
			 amendmentThe analysis of chapter 313 is amended by striking the
			 item relating to section 31313 and inserting the following:
					
						
							31313. Driver safety
				grants.
						
						.
				610.Commercial
			 vehicle information systems and networksNot later than 6 months after the date of
			 enactment of this Act, the Secretary shall submit a report to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives that
			 includes—
				(1)established time
			 frames and milestones for resuming the Commercial Vehicle Information Systems
			 and Networks Program; and
				(2)a strategic
			 workforce plan for its grants management office to ensure that it has
			 determined the skills and competencies that are critical to achieving its
			 mission goals.
				VIIMotorcoach
			 Enhanced Safety Act of 2011
			701.Short titleThis title may be cited as the
			 Motorcoach Enhanced Safety Act of
			 2011.
			702.DefinitionsIn this Act:
				(1)Advanced glazingThe term advanced glazing
			 means glazing installed in a portal on the side or the roof of a motorcoach
			 that is designed to be highly resistant to partial or complete occupant
			 ejection in all types of motor vehicle crashes.
				(2)BusThe term bus has the meaning
			 given the term in section 571.3(b) of title 49, Code of Federal Regulations (as
			 in effect on the day before the date of enactment of this Act).
				(3)Commercial motor vehicleExcept as otherwise specified, the term
			 commercial motor vehicle has the meaning given the term in section
			 31132(1) of title 49, United States Code.
				(4)Direct tire pressure monitoring
			 systemThe term direct
			 tire pressure monitoring system means a tire pressure monitoring system
			 that is capable of directly detecting when the air pressure level in any tire
			 is significantly under-inflated and providing the driver a low tire pressure
			 warning as to which specific tire is significantly under-inflated.
				(5)Electronic on-board recorderThe term electronic on-board
			 recorder means an electronic device that acquires and stores data
			 showing the record of duty status of the vehicle operator and performs the
			 functions required of an automatic on-board recording device in section
			 395.15(b) of title 49, Code of Federal Regulations.
				(6)Event data recorderThe term event data recorder
			 has the meaning given that term in section 563.5 of title 49, Code of Federal
			 Regulations.
				(7)Motor carrierThe term motor carrier
			 means—
					(A)a motor carrier (as defined in section
			 13102(14) of title 49, United States Code); or
					(B)a motor private carrier (as defined in
			 section 13102(15) of that title).
					(8)MotorcoachThe term motorcoach has the
			 meaning given the term over-the-road bus in section 3038(a)(3) of
			 the Transportation Equity Act for the 21st Century (49 U.S.C. 5310 note), but
			 does not include—
					(A)a bus used in public transportation
			 provided by, or on behalf of, a public transportation agency; or
					(B)a school bus, including a multifunction
			 school activity bus.
					(9)Motorcoach servicesThe term motorcoach services
			 means passenger transportation by motorcoach for compensation.
				(10)Multifunction school activity
			 busThe term
			 multifunction school activity bus has the meaning given the term
			 in section 571.3(b) of title 49, Code of Federal Regulations (as in effect on
			 the day before the date of enactment of this Act).
				(11)PortalThe term portal means any
			 opening on the front, side, rear, or roof of a motorcoach that could, in the
			 event of a crash involving the motorcoach, permit the partial or complete
			 ejection of any occupant from the motorcoach, including a young child.
				(12)Provider of motorcoach
			 servicesThe term
			 provider of motorcoach services means a motor carrier that
			 provides passenger transportation services with a motorcoach, including
			 per-trip compensation and contracted or chartered compensation.
				(13)Public transportationThe
			 term public transportation has the meaning given the term in
			 section 5302 of title 49, United States Code.
				(14)Safety beltThe term safety belt has the
			 meaning given the term in section 153(i)(4)(B) of title 23, United States
			 Code.
				(15)SecretaryThe term Secretary means the
			 Secretary of Transportation.
				703.Regulations for improved occupant
			 protection, passenger evacuation, and crash avoidance
				(a)Regulations required within 1
			 yearNot later than 1 year
			 after the date of enactment of this Act, the Secretary shall prescribe
			 regulations requiring safety belts to be installed in motorcoaches at each
			 designated seating position.
				(b)Regulations required within 2
			 yearsNot later than 2 years
			 after the date of enactment of this Act, the Secretary shall prescribe the
			 following commercial motor vehicle regulations:
					(1)Roof strength
			 and crush resistanceThe
			 Secretary shall establish improved roof and roof support standards for
			 motorcoaches that substantially improve the resistance of motorcoach roofs to
			 deformation and intrusion to prevent serious occupant injury in rollover
			 crashes involving motorcoaches.
					(2)Anti-ejection
			 safety countermeasuresThe
			 Secretary shall require advanced glazing to be installed in each motorcoach
			 portal and shall consider other portal improvements to prevent partial and
			 complete ejection of motorcoach passengers, including children. In prescribing
			 such standards, the Secretary shall consider the impact of such standards on
			 the use of motorcoach portals as a means of emergency egress.
					(3)Rollover crash avoidanceThe Secretary shall require motorcoaches to
			 be equipped with stability enhancing technology, such as electronic stability
			 control and torque vectoring, to reduce the number and frequency of rollover
			 crashes among motorcoaches.
					(c)Commercial motor vehicle tire pressure
			 monitoring systemsNot later
			 than 3 years after the date of enactment of this Act, the Secretary shall
			 prescribe the following commercial vehicle regulation:
					(1)In
			 generalThe Secretary shall
			 require motorcoaches to be equipped with direct tire pressure monitoring
			 systems that warn the operator of a commercial motor vehicle when any tire
			 exhibits a level of air pressure that is below a specified level of air
			 pressure established by the Secretary.
					(2)Performance
			 requirementsThe regulation
			 prescribed by the Secretary under this subsection shall include performance
			 requirements to ensure that direct tire pressure monitoring systems are capable
			 of—
						(A)providing a warning to the driver when 1 or
			 more tires are underinflated;
						(B)activating in a specified time period after
			 the underinflation is detected; and
						(C)operating at different vehicle
			 speeds.
						(d)Application of regulations
					(1)New motorcoachesAny regulation prescribed in accordance
			 with subsection (a), (b), or (c) shall apply to all motorcoaches manufactured
			 more than 2 years after the date on which the regulation is published as a
			 final rule.
					(2)Retrofit requirements for existing
			 motorcoaches
						(A)In
			 generalThe Secretary may, by
			 regulation, provide for the application of any requirement established under
			 subsection (a) or (b)(2) to motorcoaches manufactured before the date on which
			 the requirement applies to new motorcoaches under paragraph (1) based on an
			 assessment of the feasibility, benefits, and costs of retrofitting the older
			 motorcoaches.
						(B)AssessmentThe Secretary shall complete an assessment
			 with respect to safety belt retrofits not later than 1 year after the date of
			 enactment of this Act and with respect to anti-ejection countermeasure
			 retrofits not later than 2 years after the date of enactment of this
			 Act.
						(e)Failure To meet
			 deadlineIf the Secretary determines that a final rule cannot be
			 issued before the deadline established under this section, the Secretary
			 shall—
					(1)submit a report to
			 the Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Energy and Commerce of the House
			 of Representatives that explains why the deadline cannot be
			 met; and
					(2)establish a new
			 deadline for the issuance of the final rule.
					704.Standards for improved fire safety
				(a)EvaluationsNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall initiate the following rulemaking
			 proceedings:
					(1)Flammability standard for exterior
			 componentsThe Secretary
			 shall establish requirements for fire hardening or fire resistance of
			 motorcoach exterior components to prevent fire and smoke inhalation injuries to
			 occupants.
					(2)Smoke suppressionThe Secretary shall update Federal Motor
			 Vehicle Safety Standard Number 302 (49 C.F.R. 571.302; relating to flammability
			 of interior materials) to improve the resistance of motorcoach interiors and
			 components to burning and permit sufficient time for the safe evacuation of
			 passengers from motorcoaches.
					(3)Prevention of, and resistance to, wheel
			 well firesThe Secretary
			 shall establish requirements—
						(A)to prevent and mitigate the propagation of
			 wheel well fires into the passenger compartment; and
						(B)to substantially reduce occupant deaths and
			 injuries from such fires.
						(4)Automatic fire suppressionThe Secretary shall establish requirements
			 for motorcoaches to be equipped with highly effective fire suppression systems
			 that automatically respond to and suppress all fires in such
			 motorcoaches.
					(5)Passenger evacuationThe Secretary shall establish requirements
			 for motorcoaches to be equipped with—
						(A)improved emergency exit window, door, roof
			 hatch, and wheelchair lift door designs to expedite access and use by
			 passengers of motorcoaches under all emergency circumstances, including crashes
			 and fires; and
						(B)emergency interior lighting systems,
			 including luminescent or retroreflectorized delineation of evacuation paths and
			 exits, which are triggered by a crash or other emergency incident to accomplish
			 more rapid and effective evacuation of passengers.
						(6)Causation and
			 prevention of motorcoach firesThe Secretary shall examine the
			 principle causes of motorcoach fires and vehicle design changes intended to
			 reduce the number of motorcoach fires resulting from those principle
			 causes.
					(b)DeadlineNot later than 42 months after the date of
			 enactment of this Act, the Secretary shall—
					(1)issue final rules in accordance with
			 subsection (a); or
					(2)if the Secretary determines that any
			 standard is not warranted based on the requirements and considerations set
			 forth in subsection (a) and (b) of section 30111 of title 49, United States
			 Code, submit a report that describes the reasons for not prescribing such a
			 standard to—
						(A)the Committee on Commerce, Science, and Transportation of the
			 Senate; and
						(B)the Committee on Energy and Commerce of the House of
			 Representatives.
						(c)Tire performance
			 standardNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall—
					(1)issue a final rule
			 upgrading performance standards for tires used on motorcoaches, including an
			 enhanced endurance test and a new high-speed performance test; or
					(2)if the Secretary
			 determines that a standard is not warranted based on the requirements and
			 considerations set forth in subsections (a) and (b) of section 30111 of title
			 49, United States Code, submit a report that describes the reasons for not
			 prescribing such a standard to—
						(A)the Committee on Commerce, Science, and Transportation of the
			 Senate; and
						(B)the Committee on Energy and Commerce of the House of
			 Representatives.
						705.Occupant protection, collision avoidance,
			 fire causation, and fire extinguisher research and testing
				(a)Safety research initiativesNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall complete the following research and
			 testing:
					(1)Improved fire
			 extinguishersThe Secretary shall research and test the need to
			 install improved fire extinguishers or other readily available firefighting
			 equipment in motorcoaches to effectively extinguish fires in motorcoaches and
			 prevent passenger deaths and injuries.
					(2)Interior impact
			 protectionThe Secretary shall research and test enhanced
			 occupant impact protection standards for motorcoach interiors to reduce
			 substantially serious injuries for all passengers of motorcoaches.
					(3)Compartmentalization safety
			 countermeasuresThe Secretary
			 shall require enhanced compartmentalization safety countermeasures for
			 motorcoaches, including enhanced seating designs, to substantially reduce the
			 risk of passengers being thrown from their seats and colliding with other
			 passengers, interior surfaces, and components in the event of a crash involving
			 a motorcoach.
					(4)Collision avoidance systemsThe Secretary shall research and test
			 forward and lateral crash warning systems applications for motorcoaches.
					(b)RulemakingNot later than 2 years after the completion
			 of each research and testing initiative required under subsection (a), the
			 Secretary shall issue final motor vehicle safety standards if the Secretary
			 determines that such standards are warranted based on the requirements and
			 considerations set forth in section subsections (a) and (b) of section 30111 of
			 title 49, United States Code.
				706.Motorcoach registration
				(a)Registration requirementsSection 13902(b) is amended—
					(1)by redesignating paragraphs (1) through (8)
			 as paragraphs (5) through (12), respectively; and
					(2)by inserting before paragraph (5), as
			 redesignated, the following:
						
							(1)Additional
				registration requirements for providers or motorcoach servicesIn addition to meeting the requirements
				under subsection (a)(1), the Secretary may not register a person to provide
				motorcoach services until after the person—
								(A)undergoes a preauthorization safety audit,
				including verification, in a manner sufficient to demonstrate the ability to
				comply with Federal rules and regulations, of—
									(i)a drug and alcohol testing program under
				part 40 of title 49, Code of Federal Regulations;
									(ii)the carrier's system of compliance with
				hours-of-service rules, including hours-of-service records;
									(iii)the ability to obtain required
				insurance;
									(iv)driver qualifications, including the
				validity of the commercial driver's license of each driver who will be
				operating under such authority;
									(v)disclosure of common ownership, common
				control, common management, common familial relationship, or other corporate
				relationship with another motor carrier or applicant for motor carrier
				authority during the past 3 years;
									(vi)records of the State inspections, or of a
				Level I or V Commercial Vehicle Safety Alliance Inspection, for all vehicles
				that will be operated by the carrier;
									(vii)safety management programs, including
				vehicle maintenance and repair programs; and
									(viii)the ability to comply with the Americans
				with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and the Over-the-Road
				Bus Transportation Accessibility Act of 2007 (122 Stat. 2915);
									(B)has been interviewed to review safety
				management controls and the carrier's written safety oversight policies and
				practices; and
								(C)through the successful completion of a
				written examination developed by the Secretary, has demonstrated proficiency to
				comply with and carry out the requirements and regulations described in
				subsection (a)(1).
								(2)Pre-authorization safety
				auditThe pre-authorization
				safety audit required under paragraph (1)(A) shall be completed on-site not
				later than 90 days following the submission of an application for operating
				authority.
							(3)FeeThe Secretary may establish, under section
				9701 of title 31, a fee of not more than $1,200 for new registrants that as
				nearly as possible covers the costs of performing a preauthorization safety
				audit. Amounts collected under this subsection shall be deposited in the
				Highway Trust Fund (other than the Mass Transit
				Account).
							.
					(b)Safety reviews of new
			 operatorsSection 31144(g)(1)
			 is amended by inserting transporting property after each
			 operator.
				(c)Conforming
			 amendmentSection 24305(a)(3)(A)(i) is amended by striking
			 section 13902(b)(8)(A) and inserting section
			 13902(b)(12)(A).
				(d)Effective
			 dateThe amendments made by
			 this section shall take effect 1 year after the date of enactment of this
			 Act.
				707.Improved oversight of motorcoach service
			 providersSection 31144, as
			 amended by sections 204 and 604 of this Act, is amended by adding at the end
			 the following:
				
					(j)Periodic safety reviews of providers of
				motorcoach services
						(1)Safety review
							(A)In generalThe Secretary shall—
								(i)determine the safety fitness of all
				providers of motorcoach services registered with the Federal Motor Carrier
				Safety Administration; and
								(ii)assign a safety fitness rating to each such
				provider.
								(B)ApplicabilitySubparagraph (A) shall apply—
								(i)to any provider of motorcoach services
				registered with the Administration after the date of enactment of the
				Motorcoach Enhanced Safety Act of
				2011 beginning not later than 2 years after the date of such
				registration; and
								(ii)to any provider of motorcoach services
				registered with the Administration on or before the date of enactment of that
				Act beginning not later than 3 years after the date of enactment of that
				Act.
								(2)Periodic reviewThe Secretary shall establish, by
				regulation, a process for monitoring the safety performance of each provider of
				motorcoach services on a regular basis following the assignment of a safety
				fitness rating, including progressive intervention to correct unsafe
				practices.
						(3)Enforcement strike forcesIn addition to the enhanced monitoring and
				enforcement actions required under paragraph (2), the Secretary may organize
				special enforcement strike forces targeting providers of motorcoach
				services.
						(4)Periodic update of safety fitness
				ratingIn conducting the
				safety reviews required under this subsection, the Secretary shall reassess the
				safety fitness rating of each provider not less frequently than once every 3
				years.
						(5)Motorcoach services definedIn this subsection, the term provider
				of motorcoach services has the meaning given such term in section 702 of
				the Motorcoach Enhanced Safety Act of
				2011.
						.
			708.Report on feasibility, benefits, and costs
			 of establishing a system of certification of training programsNot later than 2 years after the date of the
			 enactment of this Act, the Secretary shall submit a report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives that describes the
			 feasibility, benefits, and costs of establishing a system of certification of
			 public and private schools and of motor carriers and motorcoach operators that
			 provide motorcoach driver training.
			709.Report on driver's license requirements for
			 9- to 15-passenger vans
				(a)In
			 generalNot later than 18
			 months after the date of enactment of this Act, the Secretary shall submit a
			 report to the Committee on Commerce,
			 Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives that examines requiring all or
			 certain classes of drivers operating a vehicle, which is designed or used to
			 transport not fewer than 9 and not more than 15 passengers (including a driver)
			 in interstate commerce, to have a commercial driver’s license
			 passenger-carrying endorsement and be tested in accordance with a drug and
			 alcohol testing program under part 40 of title 49, Code of Federal
			 Regulations.
				(b)ConsiderationsIn developing the report under subsection
			 (a), the Secretary shall consider—
					(1)the safety
			 benefits of the requirement described in subsection (a);
					(2)the scope of the
			 population that would be impacted by such requirement;
					(3)the cost to the
			 Federal Government and State governments to meet such requirement; and
					(4)the impact on
			 safety benefits and cost from limiting the application of such requirement to
			 certain drivers of such vehicles, such as drivers who are compensated for
			 driving.
					710.Event data recorders
				(a)EvaluationNot later than 1 year after the date of
			 enactment of this Act, the Secretary, after considering the performance
			 requirements for event data recorders for passenger vehicles under part 563 of
			 title 49, Code of Federal Regulations, shall complete an evaluation of event
			 data recorders, including requirements regarding specific types of vehicle
			 operations, events and incidents, and systems information to be recorded, for
			 event data recorders to be used on motorcoaches used by motor carriers in
			 interstate commerce.
				(b)Standards and regulationsNot later than 2 years after completing the
			 evaluation required under subsection (a), the Secretary shall issue standards
			 and regulations based on the results of that evaluation.
				711.Safety inspection program for commercial
			 motor vehicles of passengersNot later than 3 years after the date of
			 enactment of this Act, the Secretary shall complete a rulemaking proceeding to
			 consider requiring States to conduct annual inspections of commercial motor
			 vehicles designed or used to transport passengers, including an assessment
			 of—
				(1)the risks associated with improperly
			 maintained or inspected commercial motor vehicles designed or used to transport
			 passengers;
				(2)the effectiveness of existing Federal
			 standards for the inspection of such vehicles in—
					(A)mitigating the risks described in paragraph
			 (1); and
					(B)ensuring the safe and proper operation
			 condition of such vehicles; and
					(3)the costs and benefits of a mandatory State
			 inspection program.
				712.Distracted driving
				(a)In generalChapter 311, as amended by sections 113,
			 508, and 512 of this Act, is amended by adding after section 31154 the
			 following:
					
						31155.Regulation of the
				use of distracting devices in motorcoaches
							(a)In generalNot later than 1 year after the date of
				enactment of the Motorcoach Enhanced Safety
				Act of 2011, the Secretary of Transportation shall prescribe
				regulations on the use of electronic or wireless devices, including cell phones
				and other distracting devices, by an individual employed as the operator of a
				motorcoach (as defined in section 702 of that Act).
							(b)Basis for regulationsThe Secretary shall base the regulations
				prescribed under subsection (a) on accident data analysis, the results of
				ongoing research, and other information, as appropriate.
							(c)Prohibited
				useExcept as provided under
				subsection (d), the Secretary shall prohibit the use of the devices described
				in subsection (a) in circumstances in which the Secretary determines that their
				use interferes with a driver's safe operation of a motorcoach.
							(d)Permitted useThe Secretary may permit the use of a
				device that is otherwise prohibited under subsection (c) if the Secretary
				determines that such use is necessary for the safety of the driver or the
				public in emergency
				circumstances.
							.
				(b)Conforming amendmentThe analysis for chapter 311 is amended by
			 inserting after the item relating to section 31154 the following:
					
						
							31155. Regulation of the
				use of distracting devices in
				motorcoaches.
						
						.
				713.RegulationsAny standard or regulation prescribed or
			 modified pursuant to the Motorcoach Enhanced Safety Act of 2011 shall be
			 prescribed or modified in accordance with section 553 of title 5, United States
			 Code.
			VIIISafe Highways
			 and Infrastructure Preservation
			801.Comprehensive
			 truck size and weight limits study
				(a)Truck Size and
			 Weight Limits StudyNot later
			 than 90 days after the date of enactment of this Act, the Secretary, in
			 consultation with each relevant State and other applicable Federal agencies,
			 shall commence a comprehensive truck size and weight limits study. The study
			 shall—
					(1)provide data on accident frequency and
			 factors related to accident risk of each route of the National Highway System
			 in each State that allows a vehicle to operate with size and weight limits that
			 are in excess of the Federal law and regulations and its correlation to truck
			 size and weight limits;
					(2)evaluate the impacts to the infrastructure
			 of each route of the National Highway System in each State that allows a
			 vehicle to operate with size and weight limits that are in excess of the
			 Federal law and regulations, including—
						(A)an analysis that quantifies the cost of the
			 impacts in dollars;
						(B)an analysis of the
			 percentage of trucks operating in excess of the Federal size and weight limits;
			 and
						(C)an analysis that
			 examines the ability of each State to recover the cost for the impacts;
						(3)evaluate the impacts and frequency of
			 violations in excess of the Federal size and weight law and regulations to
			 determine the cost of the enforcement of the law and regulations, and the
			 effectiveness of the enforcement methods;
					(4)examine the
			 relationship between truck performance and crash involvement and its
			 correlation to Federal size and weight limits;
					(5)assess the impacts
			 that truck size and weight limits in excess of the Federal law and regulations
			 have in the risk of bridge failure contributing to the structural deficiencies
			 of bridges or in the useful life of a bridge;
					(6)analyze the
			 impacts on safety and infrastructure in each State that allows a truck to
			 operate in excess of Federal size and weight limitations in truck-only lanes;
			 and
					(7)compare and
			 contrast the safety and infrastructure impacts of the Federal limits regarding
			 truck size and weight limits in relation to—
						(A)six-axle and other
			 alternative configurations of tractor-trailers; and
						(B)safety records of
			 foreign nations with truck size and weight limits and tractor-trailer
			 configurations that differ from the Federal law and regulations.
						(b)ReportNot
			 later than 2 years after the date that the study is commenced under subsection
			 (a), the Secretary shall submit a final report on the study, including all
			 findings and recommendations, to the Committee on Commerce, Science, and
			 Transportation and the Committee on Environment and Public Works of the Senate
			 and the Committee on Transportation and Infrastructure of the House of
			 Representatives.
				802.Compilation of
			 existing State truck size and weight limit laws
				(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary, in consultation with the States, shall begin to
			 compile—
					(1)a list for each
			 State, as applicable, that describes each route of the National Highway System
			 that allows a vehicle to operate in excess of the Federal truck size and weight
			 limits that—
						(A)was authorized
			 under State law on or before the date of enactment of this Act; and
						(B)was in actual and
			 lawful operation on a regular or periodic basis (including seasonal operations)
			 on or before the date of enactment of this Act;
						(2)a list for each
			 State, as applicable, that describes—
						(A)the size and
			 weight limitations applicable to each segment of the National Highway System in
			 that State as listed under paragraph (1);
						(B)each combination
			 that exceeds the Interstate weight limit, but that the Department of
			 Transportation, other Federal agency, or a State agency has determined on or
			 before the date of enactment of this Act, could be or could have been lawfully
			 operated in the State; and
						(C)each combination
			 that exceeds the Interstate weight limit, but that the Secretary determines
			 could have been lawfully operated on a non-Interstate segment of the National
			 Highway System in the State on or before the date of enactment of this Act;
			 and
						(3)a list of each
			 State law that designates or allows designation of size and weight limitations
			 in excess of Federal law and regulations on routes of the National Highway
			 System, including nondivisible loads.
					(b)SpecificationsThe
			 Secretary, in consultation with the States, shall specify whether the
			 determinations under paragraphs (1) and (2) of subsection (a) were made by the
			 Department of Transportation, other Federal agency, or a State agency.
				(c)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit a final report of the compilation under subsection (a) to the Committee
			 on Commerce, Science, and Transportation and the Committee on Environment and
			 Public Works of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives.
				IXMiscellaneous
			901.Detention time
			 study
				(a)StudyNot
			 later than 30 days after the date of enactment of this Act, the Secretary shall
			 task the Motor Carrier Safety Advisory Committee to study the extent to which
			 detention time contributes to drivers violating hours of service requirements
			 and driver fatigue. In conducting this study, the Committee shall—
					(1)examine data
			 collected from driver and vehicle inspections;
					(2)consult
			 with—
						(A)motor carriers and
			 drivers, shippers, and representatives of ports and other facilities where
			 goods are loaded and unloaded;
						(B)government
			 officials; and
						(C)other parties as
			 appropriate; and
						(3)provide
			 recommendations to the Secretary for addressing issues identified in the
			 study.
					(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall provide a report to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives that includes recommendations
			 for legislation and for addressing the results of the study.
				902.Prohibition of
			 coercionSection 31136(a) is
			 amended by—
				(1)striking
			 and at the end of paragraph (3);
				(2)striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
				(3)adding after
			 subsection (4) the following:
					
						(5)an operator of a
				commercial motor vehicle is not coerced by a motor carrier, shipper, receiver,
				or transportation intermediary to operate a commercial motor vehicle in
				violation of a regulation promulgated under this section, or chapter 51 or
				chapter 313 of this
				title.
						.
				903.Motor carrier
			 safety advisory committee
				(a)MembershipSection
			 4144(b)(1) of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (49 U.S.C. 31100 note) is amended by inserting
			 nonprofit employee labor organizations representing commercial motor
			 vehicle drivers, after industry,.
				(b)Termination
			 dateSection 4144(d) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (49 U.S.C. 31100 note)
			 is amended by striking March 31, 2012 and inserting
			 September 30, 2013.
				904.Waivers,
			 exemptions, and pilot programs
				(a)Waiver
			 standardsSection 31315(a) is amended—
					(1)by inserting
			 and at the end of paragraph (2);
					(2)by striking
			 paragraph (3); and
					(3)redesignating
			 paragraph (4) as paragraph (3).
					(b)Exemption
			 standardsSection 31315(b)(4) is amended—
					(1)in subparagraph
			 (A), by inserting (or, in the case of a request for an exemption from
			 the physical qualification standards for commercial motor vehicle drivers, post
			 on a web site established by the Secretary to implement the requirements of
			 section 31149) after Federal Register;
					(2)by amending
			 subparagraph (B) to read as follows:
						
							(B)Upon granting a
				requestUpon granting a request and before the effective date of
				the exemption, the Secretary shall publish in the Federal Register (or, in the
				case of an exemption from the physical qualification standards for commercial
				motor vehicle drivers, post on a web site established by the Secretary to
				implement the requirements of section 31149) the name of the person granted the
				exemption, the provisions from which the person is exempt, the effective
				period, and the terms and conditions of the
				exemption.
							;
				and
					(3)in subparagraph
			 (C), by inserting (or, in the case of a request for an exemption from
			 the physical qualification standards for commercial motor vehicle drivers, post
			 on a web site established by the Secretary to implement the requirements of
			 section 31149) after Federal Register.
					(c)Providing notice
			 of exemptions to State personnelSection 31315(b)(7) is amended
			 to read as follows:
					
						(7)Notification of
				state compliance and enforcement personnelBefore the effective
				date of an exemption, the Secretary shall notify a State safety compliance and
				enforcement agency, and require the agency pursuant to section 31102(b)(1)(Y)
				to notify the State's roadside inspectors, that a person will be operating
				pursuant to an exemption and the terms and conditions that apply to the
				exemption.
						.
				(d)Pilot
			 programsSection 31315(c)(1) is amended by striking in the
			 Federal Register.
				(e)Report to
			 CongressSection 31315 is amended by adding after subsection (d)
			 the following:
					
						(e)Report to
				CongressThe Secretary shall submit an annual report to the
				Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Transportation and Infrastructure of the House of Representatives
				listing the waivers, exemptions, and pilot programs granted under this section,
				and any impacts on safety.
						(f)Web
				siteThe Secretary shall ensure that the Federal Motor Carrier
				Safety Administration web site includes a link to the web site established by
				the Secretary to implement the requirements under sections 31149 and 31315. The
				link shall be in a clear and conspicuous location on the home page of the
				Federal Motor Carrier Safety Administration web site and be easily accessible
				to the
				public.
						.
				905.Transportation
			 of horsesSection 80502 is
			 amended—
				(1)in subsection (c),
			 by striking This section does not and inserting
			 Subsections (a) and (b) shall not;
				(2)by redesignating
			 subsection (d) as subsection (e);
				(3)by inserting after
			 subsection (c) the following:
					
						(d)Transportation
				of horses
							(1)ProhibitionNo
				person may transport, or cause to be transported, a horse from a place in a
				State, the District of Columbia, or a territory or possession of the United
				States through or to a place in another State, the District of Columbia, or a
				territory or possession of the United States in a motor vehicle containing 2 or
				more levels stacked on top of each other.
							(2)Motor vehicle
				definedIn this subsection, the term motor
				vehicle—
								(A)means a vehicle
				driven or drawn by mechanical power and manufactured primarily for use on
				public highways; and
								(B)does not include a
				vehicle operated exclusively on a rail or
				rails.
								;
				and
				(4)in subsection (e),
			 as redesignated—
					(A)by striking
			 A rail carrier and inserting the following:
						
							(1)In
				generalA rail
				carrier
							;
					(B)by striking
			 this section and inserting subsection (a) or (b);
			 and
					(C)by striking
			 On learning and inserting before of a violation
			 the following:
						
							(2)Transportation
				of horses in multilevel trailer
								(A)Civil
				penaltyA person that knowingly violates subsection (d) is liable
				to the United States Government for a civil penalty of at least $100 but not
				more than $500 for each violation. A separate violation occurs under subsection
				(d) for each horse that is transported, or caused to be transported, in
				violation of subsection (d).
								(B)Relationship to
				other lawsThe penalty provided under subparagraph (A) shall be
				in addition to any penalty or remedy available under any other law.
								(3)Civil
				actionOn
				learning
							.
					XHousehold goods
			 transportation
			1001.Additional
			 registration requirements for household goods motor carriers
				(a)Section
			 13902(a)(2) is amended—
					(1)in subparagraph
			 (B), by striking section 13702(c); and inserting section
			 13702(c); and;
					(2)by amending
			 subparagraph (C) to read as follows:
						
							(C)demonstrates,
				before being registered, through successful completion of a proficiency
				examination established by the Secretary, knowledge and intent to comply with
				applicable Federal laws relating to consumer protection, estimating, consumers'
				rights and responsibilities, and options for limitations of liability for loss
				and damage.
							;
				and
					(3)by striking
			 subparagraph (D).
					(b)Compliance
			 reviews of new household goods motor carriersSection 31144(g),
			 as amended by section 102 of this Act, is amended by adding at the end the
			 following:
					
						(6)Additional
				requirements for household goods motor carriers(A)In addition to the
				requirements of this subsection, the Secretary shall require, by regulation,
				each registered household goods motor carrier to undergo a consumer protection
				standards review not later than 18 months after the household goods motor
				carrier begins operations under such authority.
							(B)ElementsIn
				the regulations issued pursuant to subparagraph (A), the Secretary shall
				establish the elements of the consumer protections standards review, including
				basic management controls. In establishing the elements, the Secretary shall
				consider the effects on small businesses and shall consider establishing
				alternate locations where such reviews may be conducted for the convenience of
				small
				businesses.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect 2
			 years after the date of enactment of this Act.
				1002.Failure to
			 give up possession of household goods
				(a)Injunctive
			 reliefSection 14704(a)(1) is amended by striking and
			 14103 and inserting , 14103, and 14915(c).
				(b)Civil
			 penaltiesSection 14915(a)(1) is amended by adding at the end the
			 following:
					
						The United States may assign all
				or a portion of the civil penalty to an aggrieved shipper. The Secretary of
				Transportation shall establish criteria upon which such assignments shall be
				made. The Secretary may order, after notice and an opportunity for a
				proceeding, that a person found holding a household goods shipment hostage
				return the goods to an aggrieved
				shipper.
						.
				1003.Settlement
			 authority
				(a)Settlement of
			 general civil penaltiesSection 14901 is amended by adding at the
			 end the following:
					
						(h)Settlement of
				household goods civil penaltiesNothing in this section shall be
				construed to prohibit the Secretary from accepting partial payment of a civil
				penalty as part of a settlement agreement in the public interest, or from
				holding imposition of any part of a civil penalty in
				abeyance.
						.
				(b)Settlement of
			 household goods civil penaltiesSection 14915(a) is amended by
			 adding at the end the following:
					
						(4)Settlement
				authorityNothing in this section shall be construed as
				prohibiting the Secretary from accepting partial payment of a civil penalty as
				part of a settlement agreement in the public interest, or from holding
				imposition of any part of a civil penalty in
				abeyance.
						.
				1004.Household
			 goods transportation assistance program
				(a)Joint assistance
			 programNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall develop and implement a joint assistance program,
			 through the Federal Motor Carrier Safety Administration—
					(1)to educate
			 consumers about the household goods motor carrier industry pursuant to the
			 recommendations of the task force established under section 1005 of this
			 Act;
					(2)to improve the
			 Federal Motor Carrier Safety Administration's implementation, monitoring, and
			 coordination of Federal and State household goods enforcement
			 activities;
					(3)to assist a
			 consumer with the timely resolution of an interstate household goods hostage
			 situation, as appropriate; and
					(4)to conduct other
			 enforcement activities as designated by the Secretary.
					(b)Joint assistance
			 program partnershipThe Secretary—
					(1)may partner with 1
			 or more household goods motor carrier industry groups to implement the joint
			 assistance program under subsection (a); and
					(2)shall ensure that
			 each participating household goods motor carrier industry group—
						(A)implements the
			 joint assistance program in the best interest of the consumer;
						(B)implements the
			 joint assistance program in the public interest;
						(C)accurately
			 represents its financial interests in providing household goods mover services
			 in the normal course of business and in assisting consumers resolving hostage
			 situations;
						(D)does not hold
			 itself out or misrepresent itself as an agent of the Federal government;
						(E)abides by Federal
			 regulations and guidelines for the provision of assistance and receipt of
			 compensation for household goods mover services; and
						(F)accurately
			 represents the Federal and State remedies that are available to consumers for
			 resolving interstate household goods hostage situations.
						(c)ReportThe
			 Secretary shall submit a report annually to the Committee on Commerce, Science,
			 and Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives providing a detailed description
			 of the joint assistance program under subsection (a).
				(d)ProhibitionThe
			 joint assistance program under subsection (a) may not include the provision of
			 funds by the United States to a consumer for lost, stolen, or damaged
			 items.
				1005.Household
			 goods consumer education program
				(a)Task
			 forceThe Secretary of Transportation shall establish a task
			 force to develop recommendations to ensure that a consumer is informed of
			 Federal law concerning the transportation of household goods by a motor
			 carrier, including recommendations—
					(1)on how to condense
			 publication ESA 03005 of the Federal Motor Carrier Safety Administration into a
			 format that can be more easily used by a consumer; and
					(2)on the use of
			 state-of-the-art education techniques and technologies, including the use of
			 the Internet as an educational tool.
					(b)Task force
			 membersThe task force shall be comprised of—
					(1)individuals with
			 expertise in consumer affairs;
					(2)educators with
			 expertise in how people learn most effectively; and
					(3)representatives of
			 the household goods moving industry.
					(c)RecommendationsNot
			 later than 1 year after the date of enactment of this Act, the task force shall
			 complete its recommendations under subsection (a). Not later than 1 year after
			 the task force completes its recommendations under subsection (a), the
			 Secretary shall issue regulations implementing the recommendations, as
			 appropriate.
				(d)Federal Advisory
			 Committee Act exemptionThe Federal Advisory Committee Act (5 U.S.C. App.)
			 shall not apply to the task force.
				(e)TerminationThe
			 task force shall terminate 2 years after the date of enactment of this
			 Act.
				XITechnical
			 Amendments
			1101.Update of
			 obsolete text
				(a)Section 31137(e),
			 as redesignated by section 301 of this Act, is amended by striking Not
			 later than December 1, 1990, the Secretary shall prescribe and
			 inserting The Secretary shall maintain.
				(b)Section 31151(a)
			 is amended—
					(1)by amending
			 paragraph (1) to read as follows:
						
							(1)In
				generalThe Secretary of Transportation shall maintain a program
				to ensure that intermodal equipment used to transport intermodal containers is
				safe and systematically maintained.
							;
				and
					(2)by striking
			 paragraph (4).
					(c)Section 31307(b)
			 is amended by striking Not later than December 18, 1994, the Secretary
			 shall prescribe and inserting The Secretary shall
			 maintain.
				(d)Section
			 31310(g)(1) is amended by striking Not later than 1 year after the date
			 of enactment of this Act, the and inserting The.
				(e)Section 4123(f) of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users (119 Stat. 1736) is amended by striking Not later than 1 year
			 after the date of enactment of this Act, the  and inserting
			 The.
				1102.Correction of
			 interstate commerce commission references
				(a)Safety
			 information and intervention in interstate commerce commission
			 proceedingsChapter 3 is amended—
					(1)by repealing
			 section 307;
					(2)in the analysis,
			 by striking the item relating to section 307;
					(3)in section
			 333(d)(1)(C), by striking Interstate Commerce Commission and
			 inserting Surface Transportation Board; and
					(4)in section
			 333(e)—
						(A)by striking
			 Interstate Commerce Commission each place it appears and
			 inserting Surface Transportation Board; and
						(B)by striking
			 Commission each place it appears and inserting
			 Board.
						(b)Filing and
			 procedure for application to abandon or discontinueSection
			 10903(b)(2) is amended by striking 24706(c) of this title and
			 inserting 24706(c) of this title before May 31, 1998.
				(c)Rights and
			 remedies of persons injured by carriers or brokers
					(1)Section 14704 is
			 amended—
						(A)in subsection
			 (a)—
							(i)by striking
			 In General.—
			 and all that follows through injured and inserting
			 Enforcement of
			 Order.—A person injured; and
							(ii)by redesignating
			 paragraph (2) as subsection (b)(2); and
							(B)in subsection
			 (b)—
							(i)by striking
			 Liability and Damages for Exceeding
			 Tariff Rate.— and all that follows through A
			 carrier and inserting Exceeding Tariff Rate.—(1) A
			 carrier; and
							(ii)by striking
			 Damages for
			 violations.— in paragraph (2), as redesignated, and
			 inserting Other
			 violations.—.
							(2)Section 14705(c)
			 is amended by striking 14704(b) and substituting
			 14704(b)(2).
					(d)Technical
			 amendments to Part C of Subtitle V
					(1)Section
			 24307(b)(3) is amended by striking Interstate Commerce
			 Commission and inserting Surface Transportation
			 Board.
					(2)Section 24311 is
			 amended—
						(A)by striking
			 Interstate Commerce Commission each place it appears and
			 inserting Surface Transportation Board; and
						(B)by striking
			 Commission each place it appears and inserting
			 Board.
						(3)Section 24902 is
			 amended—
						(A)by striking
			 Interstate Commerce Commission each place it appears and
			 inserting Surface Transportation Board; and
						(B)by striking
			 Commission each place it appears and inserting
			 Board.
						(4)Section 24904 is
			 amended—
						(A)by striking
			 Interstate Commerce Commission each place it appears and
			 inserting Surface Transportation Board; and
						(B)by striking
			 Commission each place it appears and inserting
			 Board.
						1103.Technical and
			 conforming amendments
				(a)Section
			 14504a(c)(1) is amended—
					(1)in subparagraph
			 (C), by striking sections and inserting section;
			 and
					(2)in subparagraph
			 (D)(ii)(II) by striking the period at the end and inserting ;
			 and.
					(b)Section
			 24305(a)(3)(1) is amended by striking section 13902(b)(8)(A) and
			 inserting section 13902(b)(9)(A).
				(c)Section 31103(a)
			 is amended by striking section 31102(b)(1)(E) and inserting
			 section 31102(b)(2)(E).
				(d)Section 31103(b)
			 is amended by striking authorized by section 31104(f)(2).
				(e)Section
			 31309(b)(2) is amended by striking 31308(2) and inserting
			 31308(3).
				
	
		1.Short titleThis Act may be cited as the
			 Commercial Motor Vehicle Safety
			 Enhancement Act of 2011.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definition.
				Sec. 4. References to title 49, United States
				Code.
				TITLE I—Commercial motor vehicle
				registration
				Sec. 101. Registration of motor
				carriers.
				Sec. 102. Safety fitness of new
				operators.
				Sec. 103. Reincarnated carriers.
				Sec. 104. Financial responsibility
				requirements.
				Sec. 105. USDOT number registration
				requirement.
				Sec. 106. Registration fee system.
				Sec. 107. Registration update.
				Sec. 108. Increased penalties for operating
				without registration.
				Sec. 109. Revocation of registration for
				imminent hazard.
				Sec. 110. Revocation of registration and other
				penalties for failure to respond to subpoena.
				Sec. 111. Fleetwide out of service order for
				operating without required registration.
				Sec. 112. Motor carrier and officer patterns of
				safety violations.
				Sec. 113. Federal successor
				standard.
				TITLE II—Commercial motor vehicle
				safety
				Sec. 201. Repeal of commercial jurisdiction
				exception for brokers of motor carriers of passengers.
				Sec. 202. Bus rentals and definition of
				employer.
				Sec. 203. Crashworthiness
				standards.
				Sec. 204. Canadian safety rating
				reciprocity.
				Sec. 205. State reporting of foreign commercial
				driver convictions.
				Sec. 206. Authority to disqualify foreign
				commercial drivers.
				Sec. 207. Revocation of foreign motor carrier
				operating authority for failure to pay civil penalties.
				TITLE III—Driver safety
				Sec. 301. Electronic on-board recording
				devices.
				Sec. 302. Safety fitness.
				Sec. 303. Driver medical
				qualifications.
				Sec. 304. Commercial driver's license
				notification system.
				Sec. 305. Commercial motor vehicle operator
				training.
				Sec. 306. Commercial driver's license
				program.
				Sec. 307. Commercial driver's license
				requirements.
				Sec. 308. Commercial motor vehicle driver
				information systems.
				Sec. 309. Disqualifications based on
				non-commercial motor vehicle operations.
				Sec. 310. Federal driver
				disqualifications.
				Sec. 311. Employer
				responsibilities.
				TITLE IV—Safe Roads Act of 2011
				Sec. 401. Short title.
				Sec. 402. National clearinghouse for controlled
				substance and alcohol test results of commercial motor vehicle
				operators.
				Sec. 403. Drug and alcohol violation
				sanctions.
				Sec. 404. Authorization of
				appropriations.
				TITLE V—Enforcement
				Sec. 501. Inspection demand and display of
				credentials.
				Sec. 502. Out of service penalty for denial of
				access to records.
				Sec. 503. Penalties for violation of operation
				out of service orders.
				Sec. 504. Minimum prohibition on operation for
				unfit carriers.
				Sec. 505. Minimum out of service
				penalties.
				Sec. 506. Impoundment and immobilization of
				commercial motor vehicles for imminent hazard.
				Sec. 507. Increased penalties for evasion of
				regulations.
				Sec. 508. Failure to pay civil penalty as a
				disqualifying offense.
				Sec. 509. Violations relating to commercial
				motor vehicle safety regulation and operators.
				Sec. 510. Emergency disqualification for
				imminent hazard.
				Sec. 511. Intrastate operations of interstate
				motor carriers.
				Sec. 512. Enforcement of safety laws and
				regulations.
				Sec. 513. Disclosure to State and local law
				enforcement agencies.
				TITLE VI—Compliance, safety,
				accountability
				Sec. 601. Compliance, safety,
				accountability.
				Sec. 602. Performance and registration
				information systems management program.
				Sec. 603. Commercial motor vehicle
				defined.
				Sec. 604. Driver safety fitness
				ratings.
				Sec. 605. Uniform electronic clearance for
				commercial motor vehicle inspections.
				Sec. 606. Authorization of
				appropriations.
				Sec. 607. High risk carrier
				reviews.
				Sec. 608. Data and technology
				grants.
				Sec. 609. Driver safety grants.
				Sec. 610. Commercial vehicle information
				systems and networks.
				TITLE VII—Motorcoach Enhanced Safety Act of
				2011
				Sec. 701. Short title.
				Sec. 702. Definitions.
				Sec. 703. Regulations for improved occupant
				protection, passenger evacuation, and crash avoidance.
				Sec. 704. Standards for improved fire
				safety.
				Sec. 705. Occupant protection, collision
				avoidance, fire causation, and fire extinguisher research and
				testing.
				Sec. 706. Motorcoach registration.
				Sec. 707. Improved oversight of motorcoach
				service providers.
				Sec. 708. Report on feasibility, benefits, and
				costs of establishing a system of certification of training
				programs.
				Sec. 709. Report on driver's license
				requirements for 9- to 15-passenger vans.
				Sec. 710. Event data recorders.
				Sec. 711. Safety inspection program for
				commercial motor vehicles of passengers.
				Sec. 712. Distracted driving.
				Sec. 713. Regulations.
				TITLE VIII—Safe Highways and Infrastructure
				Preservation
				Sec. 801. Comprehensive truck size and weight
				limits study.
				Sec. 802. Compilation of existing State truck
				size and weight limit laws.
				TITLE IX—Miscellaneous
				Sec. 901. Detention time study.
				Sec. 902. Prohibition of coercion.
				Sec. 903. Motor carrier safety advisory
				committee.
				Sec. 904. Waivers, exemptions, and pilot
				programs.
				Sec. 905. Transportation of horses.
				TITLE X—Household goods
				transportation
				Sec. 1001. Additional registration requirements
				for household goods motor carriers.
				Sec. 1002. Failure to give up possession of
				household goods.
				Sec. 1003. Settlement authority.
				Sec. 1004. Household goods transportation
				assistance program.
				Sec. 1005. Household goods consumer education
				program.
				TITLE XI—Technical Amendments
				Sec. 1101. Update of obsolete text.
				Sec. 1102. Correction of interstate commerce
				commission references.
				Sec. 1103. Technical and conforming
				amendments.
				TITLE XII—Surface Transportation
				and Freight Policy Act of 2011
				Sec. 1201. Short title.
				Sec. 1202. Establishment of a national surface
				transportation and freight policy.
				Sec. 1203. Surface transportation and freight
				strategic plan.
				Sec. 1204. Transportation investment data and
				planning tools.
				Sec. 1205. National freight infrastructure
				investment grants.
				Sec. 1206. Port infrastructure development
				initiative.
				Sec. 1207. Office of Freight Planning and
				Development.
				Sec.
				1208. Safety for motorized and
				nonmotorized users.
			
		3.DefinitionIn this Act, the term
			 Secretary means the Secretary of Transportation.
		4.References to title 49,
			 United States CodeExcept as
			 otherwise expressly provided, whenever in this Act an amendment or repeal is
			 expressed in terms of an amendment to, or a repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of title 49, United States Code.
		ICommercial motor vehicle
			 registration
			101.Registration of motor
			 carriers
				(a)Registration
			 requirementsSection 13902(a)(1) is amended to read as
			 follows:
					
						(1)In
				generalExcept as otherwise provided in this section, the
				Secretary of Transportation may not register a person to provide transportation
				subject to jurisdiction under subchapter I of chapter 135 as a motor carrier
				unless the Secretary determines that the person—
							(A)is willing and able to
				comply with—
								(i)this part and the
				applicable regulations of the Secretary and the Board;
								(ii)any safety regulations
				imposed by the Secretary;
								(iii)the duties of employers
				and employees established by the Secretary under section 31135;
								(iv)the safety fitness
				requirements established by the Secretary under section 31144;
								(v)the accessibility
				requirements established by the Secretary under subpart H of part 37 of title
				49, Code of Federal Regulations (or successor regulations), for transportation
				provided by an over-the-road bus; and
								(vi)the minimum financial
				responsibility requirements established by the Secretary under sections 13906,
				31138, and 31139;
								(B)has submitted a
				comprehensive management plan documenting that the person has management
				systems in place to ensure compliance with safety regulations imposed by the
				Secretary;
							(C)has disclosed any
				relationship involving common ownership, common management, common control, or
				common familial relationship between that person and any other motor carrier,
				freight forwarder, or broker, or any other applicant for motor carrier, freight
				forwarder, or broker registration, or a successor (as that term is defined
				under section 31153), if the relationship occurred in the 5-year period
				preceding the date of the filing of the application for registration;
				and
							(D)after the Secretary
				establishes a written proficiency examination pursuant to section 101(b) of the
				Commercial Motor Vehicle Safety Enhancement
				Act of 2011, has passed the written proficiency
				examination.
							.
				(b)Written proficiency
			 examination
					(1)EstablishmentNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall establish a written proficiency examination for applicant motor carriers
			 pursuant to section 13902(a)(1)(D). The written proficiency examination shall
			 test a person's knowledge of applicable safety regulations, standards, and
			 orders of the Federal government and State government.
					(2)Additional
			 feeThe Secretary may assess a fee to cover the expenses incurred
			 by the Department of Transportation in—
						(A)developing and
			 administering the written proficiency examination; and
						(B)reviewing the
			 comprehensive management plan required under section 13902(a)(1)(B) of title
			 49, United States Code.
						(c)Conforming
			 amendmentSection 210(b) of the Motor Carrier Safety Improvement
			 Act of 1999 (49 U.S.C. 31144 note) is amended—
					(1)by inserting ,
			 commercial regulations, and provisions of subpart H of part 37 of title 49,
			 Code of Federal Regulations, or successor regulations after
			 applicable safety regulations; and
					(2)by striking
			 consider the establishment of and inserting
			 establish.
					102.Safety fitness of new
			 operators
				(a)Safety reviews of new
			 operatorsSection 31144(g)(1) is amended to read as
			 follows:
					
						(1)Safety review
							(A)In
				generalThe Secretary shall require, by regulation, each owner
				and each operator granted new registration under section 13902 or 31134 to
				undergo a safety review not later than 12 months after the owner or operator,
				as the case may be, begins operations under such registration.
							(B)Providers of motorcoach
				servicesThe Secretary may register a person to provide
				motorcoach services under section 13902 or 31134 after the person undergoes a
				pre-authorization safety audit, including verification, in a manner sufficient
				to demonstrate the ability to comply with Federal rules and regulations, as
				described in section 13902. The Secretary shall continue to monitor the safety
				performance of each owner and each operator subject to this section for 12
				months after the owner or operator is granted registration under section 13902
				or 31134. The registration of each owner and each operator subject to this
				section shall become permanent after the motorcoach service provider is granted
				registration following a pre-authorization safety audit and the expiration of
				the 12 month monitoring period.
							(C)Pre-authorization
				safety auditThe Secretary may require, by regulation, that the
				pre-authorization safety audit under subparagraph (B) be completed on-site not
				later than 90 days after the submission of an application for operating
				authority.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect 1
			 year after the date of enactment of this Act.
				103.Reincarnated
			 carriers
				(a)Effective periods of
			 registration
					(1)Suspensions,
			 amendments, and revocationsSection 13905(d) is amended—
						(A)by redesignating
			 paragraph (2) as paragraph (4);
						(B)by striking paragraph (1)
			 and inserting the following:
							
								(1)ApplicationsOn
				application of the registrant, the Secretary may amend or revoke a
				registration.
								(2)Complaints and actions
				on secretary's own initiativeOn complaint or on the Secretary's
				own initiative and after notice and an opportunity for a proceeding, the
				Secretary may—
									(A)suspend, amend, or revoke
				any part of the registration of a motor carrier, broker, or freight forwarder
				for willful failure to comply with—
										(i)this part;
										(ii)an applicable regulation
				or order of the Secretary or the Board, including the accessibility
				requirements established by the Secretary under subpart H of part 37 of title
				49, Code of Federal Regulations (or successor regulations), for transportation
				provided by an over-the-road bus; or
										(iii)a condition of its
				registration;
										(B)withhold, suspend, amend,
				or revoke any part of the registration of a motor carrier, broker, or freight
				forwarder for failure—
										(i)to pay a civil penalty
				imposed under chapter 5, 51, 149, or 311;
										(ii)to arrange and abide by
				an acceptable payment plan for such civil penalty, not later than 90 days after
				the date specified by order of the Secretary for the payment of such penalty;
				or
										(iii)for failure to obey a
				subpoena issued by the Secretary;
										(C)withhold, suspend, amend,
				or revoke any part of a registration of a motor carrier, broker, or freight
				forwarder following a determination by the Secretary that the motor carrier,
				broker, or freight forwarder failed to disclose, in its application for
				registration, a material fact relevant to its willingness and ability to comply
				with—
										(i)this part;
										(ii)an applicable regulation
				or order of the Secretary or the Board; or
										(iii)a condition of its
				registration; or
										(D)withhold, suspend, amend,
				or revoke any part of a registration of a motor carrier, broker, or freight
				forwarder if the Secretary finds that—
										(i)the motor carrier,
				broker, or freight forwarder is or was related through common ownership, common
				management, common control, or common familial relationship to any other motor
				carrier, broker, or freight forwarder, or any other applicant for motor
				carrier, broker, or freight forwarder registration that the Secretary
				determines is or was unwilling or unable to comply with the relevant
				requirements listed in section 13902, 13903, or 13904; or
										(ii)the person is the
				successor, as defined in section 31153, to a person who is or was unwilling or
				unable to comply with the relevant requirements of section 13902, 13903, or
				13904.
										(3)LimitationParagraph
				(2)(B) shall not apply to a person who is unable to pay a civil penalty because
				the person is a debtor in a case under chapter 11 of title
				11.
								;
				and
						(C)in paragraph (4), as
			 redesignated by section 103(a)(1)(A) of this Act, by striking paragraph
			 (1)(B) and inserting paragraph (2)(B).
						(2)ProcedureSection
			 13905(e) is amended by inserting or if the Secretary determines that the
			 registrant failed to disclose a material fact in an application for
			 registration in accordance with subsection (d)(2)(C), after
			 registrant,.
					(b)Information
			 systemsSection 31106(a)(3) is amended—
					(1)in subparagraph (F), by
			 striking and at the end;
					(2)in subparagraph (G), by
			 striking the period at the end and inserting ; and; and
					(3)by adding at the end the
			 following:
						
							(H)determine whether a
				person or employer is or was related, through common ownership, common
				management, common control, or common familial relationship, to any other
				person, employer, or any other applicant for registration under section 13902
				or
				31134.
							.
					104.Financial
			 responsibility requirements
				(a)ReportNot
			 later than 6 months after the date of the enactment of this Act, the Secretary
			 shall—
					(1)issue a report on the
			 appropriateness of—
						(A)the current minimum
			 financial responsibility requirements under sections 31138 and 31139 of title
			 49, United States Code; and
						(B)the current bond and
			 insurance requirements under section 13904(d) of title 49, United States Code;
			 and
						(2)submit the report issued
			 under paragraph (1) to the Committee on
			 Commerce, Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives.
					(b)RulemakingNot
			 later than 6 months after the publication of the report under subsection (a),
			 the Secretary shall initiate a rulemaking—
					(1)to revise the minimum
			 financial responsibility requirements under sections 31138 and 31139 of title
			 49, United States Code and
					(2)to revise the bond and
			 insurance requirements under section 13904(d) of such title, as appropriate,
			 based on the findings of the report submitted under subsection (a).
					(c)DeadlineNot
			 later than 1 year after the start of the rulemaking under subsection (b), the
			 Secretary shall—
					(1)issue a final rule;
			 or
					(2)if the Secretary
			 determines that a rulemaking is not required following the Secretary's
			 analysis, submit a report stating the reason for not increasing the minimum
			 financial responsibility requirements to the Committee on Commerce, Science,
			 and Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives.
					(d)Biennial
			 reviewsNot less than once every 2 years, the Secretary shall
			 review the requirements prescribed under subsection (b) and revise the
			 requirements, as appropriate.
				105.USDOT number
			 registration requirement
				(a)In
			 generalChapter 311 is amended by inserting after section 31133
			 the following:
					
						31134.Requirement for
				registration and USDOT number
							(a)In
				generalUpon application, and subject to subsections (b) and (c),
				the Secretary shall register an employer or person subject to the safety
				jurisdiction of this subchapter. An employer or person may operate a commercial
				motor vehicle in interstate commerce only if the employer or person is
				registered by the Secretary under this section and receives a USDOT number.
				Nothing in this section shall preclude registration by the Secretary of an
				employer or person not engaged in interstate commerce. An employer or person
				subject to jurisdiction under subchapter I of chapter 135 of this title shall
				apply for commercial registration under section 13902 of this title.
							(b)Withholding
				registrationThe Secretary may withhold registration under
				subsection (a), after notice and an opportunity for a proceeding, if the
				Secretary determines that—
								(1)the employer or person
				seeking registration is unwilling or unable to comply with the requirements of
				this subchapter and the regulations prescribed thereunder and chapter 51 and
				the regulations prescribed thereunder;
								(2)the employer or person is
				or was related through common ownership, common management, common control, or
				common familial relationship to any other person or applicant for registration
				subject to this subchapter who is or was unfit, unwilling, or unable to comply
				with the requirements listed in subsection (b)(1); or
								(3)the person is the
				successor, as defined in section 31153, to a person who is or was unfit,
				unwilling, or unable to comply with the requirements listed in subsection
				(b)(1).
								(c)Revocation or
				suspension of registrationThe Secretary shall revoke the
				registration of an employer or person under subsection (a) after notice and an
				opportunity for a proceeding, or suspend the registration after giving notice
				of the suspension to the employer or person, if the Secretary determines
				that—
								(1)the employer's or
				person's authority to operate pursuant to chapter 139 of this title would be
				subject to revocation or suspension under sections 13905(d)(1) or 13905(f) of
				this title;
								(2)the employer or person is
				or was related through common ownership, common management, common control, or
				common familial relationship to any other person or applicant for registration
				subject to this subchapter that the Secretary determines is or was unfit,
				unwilling, or unable to comply with the requirements listed in subsection
				(b)(1);
								(3)the person is the
				successor, as defined in section 31153, to a person the Secretary determines is
				or was unfit, unwilling, or unable to comply with the requirements listed in
				subsection (b)(1); or
								(4)the employer or person
				failed or refused to submit to the safety review required by section 31144(g)
				of this title.
								(d)Periodic registration
				updateThe Secretary may require an employer to update a
				registration under this section periodically or not later than 30 days after a
				change in the employer's address, other contact information, officers, process
				agent, or other essential information, as determined by the
				Secretary.
							.
				(b)Conforming
			 amendmentThe analysis of chapter 311 is amended by inserting
			 after the item relating to section 31133 the following:
					
						
							31134. Requirement for registration and USDOT
				number.
						
						.
				106.Registration fee
			 systemSection 13908(d)(1) is
			 amended by striking but shall not exceed $300.
			107.Registration
			 update
				(a)Periodic motor carrier
			 updateSection 13902 is amended by adding at the end the
			 following:
					
						(h)Update of
				registrationThe Secretary may require a registrant to update its
				registration under this section periodically or not later than 30 days after a
				change in the registrant's address, other contact information, officers,
				process agent, or other essential information, as determined by the
				Secretary.
						.
				(b)Periodic freight
			 forwarder updateSection 13903 is amended by adding at the end
			 the following:
					
						(c)Update of
				registrationThe Secretary may require a freight forwarder to
				update its registration under this section periodically or not later than 30
				days after a change in the freight forwarder's address, other contact
				information, officers, process agent, or other essential information, as
				determined by the
				Secretary.
						.
				(c)Periodic broker
			 updateSection 13904 is amended by adding at the end the
			 following:
					
						(e)Update of
				registrationThe Secretary may require a broker to update its
				registration under this section periodically or not later than 30 days after a
				change in the broker's address, other contact information, officers, process
				agent, or other essential information, as determined by the
				Secretary.
						.
				108.Increased penalties
			 for operating without registration
				(a)PenaltiesSection
			 14901(a) is amended—
					(1)by striking
			 $500 and inserting $1,000;
					(2)by striking who is
			 not registered under this part to provide transportation of
			 passengers,;
					(3)by striking with
			 respect to providing transportation of passengers, and inserting
			 or section 13902(c) of this title,; and
					(4)by striking $2,000
			 for each violation and each additional day the violation continues and
			 inserting $10,000 for each violation, or $25,000 for each violation
			 relating to providing transportation of passengers.
					(b)Transportation of
			 hazardous wastesSection 14901(b) is amended by striking
			 not to exceed $20,000 and inserting not less than
			 $25,000.
				109.Revocation of
			 registration for imminent hazardSection 13905(f)(2) is amended to read as
			 follows:
				
					(2)Imminent hazard to
				public healthNotwithstanding subchapter II of chapter 5 of title
				5, the Secretary shall revoke the registration of a motor carrier if the
				Secretary finds that the carrier is or was conducting unsafe operations that
				are or were an imminent hazard to public health or
				property.
					.
			110.Revocation of
			 registration and other penalties for failure to respond to
			 subpoenaSection 525 is
			 amended—
				(1)by striking
			 subpenas in the section heading and inserting
			 subpoenas;
				(2)by striking
			 subpena and inserting subpoena;
				(3)by striking
			 $100 and inserting $1,000;
				(4)by striking
			 $5,000 and inserting $10,000; and
				(5)by adding at the end the
			 following:
					
						The Secretary may withhold, suspend,
				amend, or revoke any part of the registration of a person required to register
				under chapter 139 for failing to obey a subpoena or requirement of the
				Secretary under this chapter to appear and testify or produce
				records.
						.
				111.Fleetwide out of
			 service order for operating without required registrationSection 13902(e)(1) is amended—
				(1)by striking motor
			 vehicle and inserting motor carrier after the
			 Secretary determines that a; and
				(2)by striking order
			 the vehicle and inserting order the motor carrier
			 operations after the Secretary may.
				112.Motor carrier and
			 officer patterns of safety violationsSection 31135 is amended—
				(1)by striking subsection
			 (b) and inserting the following:
					
						(b)Noncompliance
							(1)Motor
				carriersTwo or more motor carriers, employers, or persons shall
				not use common ownership, common management, common control, or common familial
				relationship to enable any or all such motor carriers, employers, or persons to
				avoid compliance, or mask or otherwise conceal non-compliance, or a history of
				non-compliance, with regulations prescribed under this subchapter or an order
				of the Secretary issued under this subchapter.
							(2)PatternIf
				the Secretary finds that a motor carrier, employer, or person engaged in a
				pattern or practice of avoiding compliance, or masking or otherwise concealing
				noncompliance, with regulations prescribed under this subchapter, the
				Secretary—
								(A)may withhold, suspend,
				amend, or revoke any part of the motor carrier's, employer's, or person's
				registration in accordance with section 13905 or 31134; and
								(B)shall take into account
				such non-compliance for purposes of determining civil penalty amounts under
				section 521(b)(2)(D).
								(3)OfficersIf
				the Secretary finds, after notice and an opportunity for proceeding, that an
				officer of a motor carrier, employer, or owner or operator engaged in a pattern
				or practice of violating regulations prescribed under this subchapter, or
				assisted a motor carrier, employer, or owner or operator in avoiding
				compliance, or masking or otherwise concealing noncompliance, the Secretary may
				impose appropriate sanctions, subject to the limitations in paragraph (4),
				including—
								(A)suspension or revocation
				of registration granted to the officer individually under section 13902 or
				31134;
								(B)temporary or permanent
				suspension or bar from association with any motor carrier, employer, or owner
				or operator registered under section 13902 or 31134; or
								(C)any appropriate sanction
				approved by the Secretary.
								(4)LimitationsThe
				sanctions described in subparagraphs (A) through (C) of subsection (b)(3) shall
				apply to—
								(A)intentional or knowing
				conduct, including reckless conduct that violates applicable laws (including
				regulations); and
								(B)repeated instances of
				negligent conduct that violates applicable laws (including
				regulations).
								;
				and
				(2)by striking subsection
			 (c) and inserting the following:
					
						(c)Avoiding
				complianceFor purposes of this section, avoiding
				compliance or masking or otherwise concealing
				noncompliance includes serving as an officer or otherwise exercising
				controlling influence over 2 or more motor carriers where—
							(1)one of the carriers was
				placed out of service, or received notice from the Secretary that it will be
				placed out of service, following—
								(A)a determination of
				unfitness under section 31144(b);
								(B)a suspension or
				revocation of registration under section 13902, 13905, or 31144(g);
								(C)issuance of an imminent
				hazard out of service order under section 521(b)(5) or section 5121(d);
				or
								(D)notice of failure to pay
				a civil penalty or abide by a penalty payment plan; and
								(2)one or more of the
				carriers is the successor, as that term is defined in section
				31153, to the carrier that is the subject of the action in paragraph
				(1).
							.
				113.Federal successor
			 standard
				(a)In
			 generalChapter 311 is amended by adding after section 31152, as
			 added by section 508 of this Act, the following:
					
						31153.Federal successor
				standard
							(a)Federal successor
				standardNotwithstanding any other provision of Federal or State
				law, the Secretary may take an action authorized under chapters 5, 51, 131
				through 149, subchapter III of chapter 311 (except sections 31138 and 31139),
				or sections 31302, 31303, 31304, 31305(b), 31310(g)(1)(A), or 31502 of this
				title, or a regulation issued under any of those provisions, against a
				successor of a motor carrier (as defined in section 13102), a successor of an
				employer (as defined in section 31132), or a successor of an owner or operator
				(as that term is used in subchapter III of chapter 311), to the same extent and
				on the same basis as the Secretary may take the action against the motor
				carrier, employer, or owner or operator.
							(b)Successor
				definedFor purposes of this section, the term
				successor means a motor carrier, employer, or owner or operator
				that the Secretary determines, after notice and an opportunity for a
				proceeding, has 1 or more features that correspond closely with the features of
				another existing or former motor carrier, employer, or owner or operator, such
				as—
								(1)consideration paid for
				assets purchased or transferred;
								(2)dates of corporate
				creation and dissolution or termination of operations;
								(3)commonality of
				ownership;
								(4)commonality of officers
				and management personnel and their functions;
								(5)commonality of drivers
				and other employees;
								(6)identity of physical or
				mailing addresses, telephone, fax numbers, or e-mail addresses;
								(7)identity of motor vehicle
				equipment;
								(8)continuity of liability
				insurance policies;
								(9)commonality of coverage
				under liability insurance policies;
								(10)continuation of carrier
				facilities and other physical assets;
								(11)continuity of the nature
				and scope of operations, including customers;
								(12)commonality of the
				nature and scope of operations, including customers;
								(13)advertising, corporate
				name, or other acts through which the motor carrier, employer, or owner or
				operator holds itself out to the public;
								(14)history of safety
				violations and pending orders or enforcement actions of the Secretary;
				and
								(15)additional factors that
				the Secretary considers appropriate.
								(c)Effective
				dateNotwithstanding any other provision of law, this section
				shall apply to any action commenced on or after the date of enactment of the
				Commercial Motor Vehicle Safety Enhancement
				Act of 2011 without regard to whether the violation that is the
				subject of the action, or the conduct that caused the violation, occurred
				before the date of enactment.
							(d)Rights not
				affectedNothing in this section shall affect the rights,
				functions, or responsibilities under law of any other Department, Agency, or
				instrumentality of the United States, the laws of any State, or any rights
				between a private party and a motor carrier, employer, or owner or
				operator.
							.
				(b)Conforming
			 amendmentThe analysis of chapter 311 is amended by inserting
			 after the item related to section 31152, as added by section 508 of this Act,
			 the following:
					
						
							31153. Federal successor
				standard.
						
						.
				IICommercial motor vehicle
			 safety
			201.Repeal of commercial
			 jurisdiction exception for brokers of motor carriers of passengers
				(a)In
			 generalSection 13506(a) is
			 amended—
					(1)by inserting
			 or at the end of paragraph (13);
					(2)by striking paragraph
			 (14); and
					(3)by redesignating
			 paragraph (15) as paragraph (14).
					(b)Conforming
			 amendmentSection 13904(a) is amended by striking of
			 property in the first sentence.
				202.Bus rentals and
			 definition of employerParagraph (3) of section 31132 is amended to
			 read as follows:
				
					(3)employer—
						(A)means a person engaged in
				a business affecting interstate commerce that—
							(i)owns or leases a
				commercial motor vehicle in connection with that business, or assigns an
				employee to operate the commercial motor vehicle; or
							(ii)offers for rent or lease
				a motor vehicle designed or used to transport more than 8 passengers, including
				the driver, and from the same location or as part of the same business provides
				names or contact information of drivers, or holds itself out to the public as a
				charter bus company; but
							(B)does not include the
				Government, a State, or a political subdivision of a
				State.
						.
			203.Crashworthiness
			 standards
				(a)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall conduct a comprehensive analysis on the need for
			 crashworthiness standards on property-carrying commercial motor vehicles with a
			 gross vehicle weight rating or gross vehicle weight of at least 26,001 pounds
			 involved in interstate commerce, including an evaluation of the need for roof
			 strength, pillar strength, air bags, and frontal and back wall
			 standards.
				(b)ReportNot
			 later than 90 days after completing the comprehensive analysis under subsection
			 (a), the Secretary shall report the results of the analysis and any
			 recommendations to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Transportation and Infrastructure of the House
			 of Representatives.
				204.Canadian safety rating
			 reciprocitySection 31144 is
			 amended by adding at the end the following:
				
					(h)Recognition of Canadian
				motor carrier safety fitness determinations
						(1)If an authorized agency
				of the Canadian federal government or a Canadian Territorial or Provincial
				government determines, by applying the procedure and standards prescribed by
				the Secretary under subsection (b) or pursuant to an agreement under paragraph
				(2), that a Canadian employer is unfit and prohibits the employer from
				operating a commercial motor vehicle in Canada or any Canadian Province, the
				Secretary may prohibit the employer from operating such vehicle in interstate
				and foreign commerce until the authorized Canadian agency determines that the
				employer is fit.
						(2)The Secretary may consult
				and participate in negotiations with authorized officials of the Canadian
				federal government or a Canadian Territorial or Provincial government, as
				necessary, to provide reciprocal recognition of each country's motor carrier
				safety fitness determinations. An agreement shall provide, to the maximum
				extent practicable, that each country will follow the procedure and standards
				prescribed by the Secretary under subsection (b) in making motor carrier safety
				fitness
				determinations.
						.
			205.State reporting of
			 foreign commercial driver convictions
				(a)Definition of foreign
			 commercial driverSection 31301 is amended—
					(1)by redesignating
			 paragraphs (10) through (14) as paragraphs (11) through (15), respectively;
			 and
					(2)by inserting after
			 paragraph (9) the following:
						
							(10)foreign commercial
				driver means an individual licensed to operate a commercial motor
				vehicle by an authority outside the United States, or a citizen of a foreign
				country who operates a commercial motor vehicle in the United
				States.
							.
					(b)State reporting of
			 convictionsSection 31311(a) is amended by adding after paragraph
			 (21) the following:
					
						(22)The State shall report a
				conviction of a foreign commercial driver by that State to the Federal
				Convictions and Withdrawal Database, or another information system designated
				by the Secretary to record the convictions. A report shall include—
							(A)for a driver holding a
				foreign commercial driver's license—
								(i)each conviction relating
				to the operation of a commercial motor vehicle; and
								(ii)a non-commercial motor
				vehicle; and
								(B)for an unlicensed driver
				or a driver holding a foreign non-commercial driver's license, each conviction
				for operating a commercial motor
				vehicle.
							.
				206.Authority to
			 disqualify foreign commercial driversSection 31310 is amended by adding at the
			 end the following:
				
					(k)Foreign commercial
				driversA foreign commercial driver shall be subject to
				disqualification under this
				section.
					.
			207.Revocation of foreign
			 motor carrier operating authority for failure to pay civil
			 penaltiesSection 13905(d)(2),
			 as amended by section 103(a) of this Act, is amended by inserting
			 foreign motor carrier, foreign motor private carrier, after
			 registration of a motor carrier, each place it appears.
			IIIDriver safety
			301.Electronic on-board
			 recording devices
				(a)General
			 authoritySection 31137 is amended—
					(1)by amending the section
			 heading to read as follows:
						
							31137.Electronic on-board
				recording devices and brake maintenance
				regulations
							;
					(2)by redesignating
			 subsection (b) as subsection (e); and
					(3)by amending (a) to read
			 as follows:
						
							(a)Electronic on-Board
				recording devicesNot later than 1 year after the date of
				enactment of the Commercial Motor Vehicle
				Safety Enhancement Act of 2011, the Secretary of Transportation
				shall prescribe regulations—
								(1)requiring a commercial
				motor vehicle involved in interstate commerce and operated by a driver subject
				to the hours of service and the record of duty status requirements under part
				395 of title 49, Code of Federal Regulations, be equipped with an electronic
				on-board recording device to improve compliance by an operator of a vehicle
				with hours of service regulations prescribed by the Secretary; and
								(2)ensuring that an
				electronic on-board recording device is not used to harass a vehicle
				operator.
								(b)Electronic on-Board
				recording device requirements
								(1)In
				generalThe regulations prescribed under subsection (a)
				shall—
									(A)require an electronic
				on-board recording device—
										(i)to accurately record
				commercial driver hours of service;
										(ii)to record the location
				of a commercial motor vehicle;
										(iii)to be tamper resistant;
				and
										(iv)to be integrally
				synchronized with an engine's control module;
										(B)allow law enforcement to
				access the data contained in the device during a roadside inspection;
				and
									(C)apply to a commercial
				motor vehicle beginning on the date that is 2 years after the date that the
				regulations are published as a final rule.
									(2)Performance and design
				standardsThe regulations prescribed under subsection (a) shall
				establish performance standards—
									(A)defining a standardized
				user interface to aid vehicle operator compliance and law enforcement
				review;
									(B)establishing a secure
				process for standardized—
										(i)and unique vehicle
				operator identification;
										(ii)data access;
										(iii)data transfer for
				vehicle operators between motor vehicles;
										(iv)data storage for a motor
				carrier; and
										(v)data transfer and
				transportability for law enforcement officials;
										(C)establishing a standard
				security level for an electronic on-board recording device and related
				components to be tamper resistant by using a methodology endorsed by a
				nationally recognized standards organization; and
									(D)identifying each driver
				subject to the hours of service and record of duty status requirements under
				part 395 of title 49, Code of Federal Regulations.
									(c)Certification
				criteria
								(1)In
				generalThe regulations prescribed by the Secretary under this
				section shall establish the criteria and a process for the certification of an
				electronic on-board recording device to ensure that the device meets the
				performance requirements under this section.
								(2)Effect of
				noncertificationAn electronic on-board recording device that is
				not certified in accordance with the certification process referred to in
				paragraph (1) shall not be acceptable evidence of hours of service and record
				of duty status requirements under part 395 of title 49, Code of Federal
				Regulations.
								(d)Electronic on-Board
				recording device definedIn this section, the term
				electronic on-board recording device means an electronic device
				that—
								(1)is capable of recording a
				driver's hours of service and duty status accurately and automatically;
				and
								(2)meets the requirements
				established by the Secretary through
				regulation.
								.
					(b)Civil
			 penaltiesSection 30165(a)(1) is amended by striking or
			 30141 through 30147 and inserting 30141 through 30147, or
			 31137.
				(c)Conforming
			 amendmentThe analysis for chapter 311 is amended by striking the
			 item relating to section 31137 and inserting the following:
					
						
							31137. Electronic on-board recording devices
				and brake maintenance
				regulations.
						
						.
				302.Safety
			 fitness
				(a)Safety fitness rating
			 methodologyThe Secretary shall—
					(1)incorporate into its
			 Compliance, Safety, Accountability program a safety fitness rating methodology
			 that assigns sufficient weight to adverse vehicle and driver performance
			 based-data that elevate crash risks to warrant an unsatisfactory rating for a
			 carrier; and
					(2)ensure that the data to
			 support such assessments is accurate.
					(b)Interim
			 measuresNot later than March 31, 2012, the Secretary shall take
			 interim measures to implement a similar safety fitness rating methodology in
			 its current safety rating system if the Compliance, Safety, Accountability
			 program is not fully implemented.
				303.Driver medical
			 qualifications
				(a)Deadline for
			 establishment of national registry of medical examinersNot later
			 than 1 year after the date of enactment of this Act, the Secretary shall
			 establish a national registry of medical examiners in accordance with section
			 31149(d)(1) of title 49, United States Code.
				(b)Examination requirement
			 for national registry of medical examinersSection 31149(c)(1)(D)
			 is amended to read as follows:
					
						(D)not later than 1 year
				after enactment of the Commercial Motor
				Vehicle Safety Enhancement Act of 2011, develop requirements for
				a medical examiner to be listed in the national registry under this section,
				including—
							(i)the completion of
				specific courses and materials;
							(ii)certification, including
				self-certification, if the Secretary determines that self-certification is
				necessary for sufficient participation in the national registry, to verify that
				a medical examiner completed specific training, including refresher courses,
				that the Secretary determines necessary to be listed in the national
				registry;
							(iii)an examination that
				requires a passing grade; and
							(iv)demonstration of a
				medical examiner's willingness to meet the reporting requirements established
				by the
				Secretary;
							.
				(c)Additional oversight of
			 licensing authorities
					(1)In
			 generalSection 31149(c)(1) is amended—
						(A)in subparagraph (E), by
			 striking and after the semicolon;
						(B)in subparagraph (F), by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the end the
			 following:
							
								(G)annually review the
				implementation of commercial driver's license requirements by not fewer than 10
				States to assess the accuracy, validity, and timeliness of—
									(i)the submission of
				physical examination reports and medical certificates to State licensing
				agencies; and
									(ii)the processing of the
				submissions by State licensing
				agencies.
									.
						(2)Internal oversight
			 policy
						(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall establish an oversight policy and procedure to
			 carry out section 31149(c)(1)(G) of title 49, United States Code, as added by
			 section 303(c)(1) of this Act.
						(B)Effective
			 dateThe amendments made by section 303(c)(1) of this Act shall
			 take effect on the date the oversight policies and procedures are established
			 pursuant to subparagraph (A).
						(d)Electronic filing of
			 medical examination certificatesSection 31311(a), as amended by
			 sections 205(b) and 306(b) of this Act, is amended by adding at the end the
			 following:
					
						(24)Not later than 1 year
				after the date of enactment of the Commercial
				Motor Vehicle Safety Enhancement Act of 2011, the State shall
				establish and maintain, as part of its driver information system, the
				capability to receive an electronic copy of a medical examiner's certificate,
				from a certified medical examiner, for each holder of a commercial driver's
				license issued by the State who operates or intends to operate in interstate
				commerce.
						.
				(e)Funding
					(1)Authorization of
			 appropriationsOf the funds provided for Data and Technology
			 Grants under section 31104(a) of title 49, United States Code, there are
			 authorized to be appropriated from the Highway Trust Fund (other than the Mass
			 Transit Account) for the Secretary to make grants to States or an organization
			 representing agencies and officials of the States to support development costs
			 of the information technology needed to carry out section 31311(a)(24) of title
			 49, United States Code, up to $1 million for fiscal year 2012 and up to $1
			 million for fiscal year 2013.
					(2)Period of
			 availabilityThe amounts made available under this subsection
			 shall remain available until expended.
					304.Commercial driver's
			 license notification system
				(a)In
			 generalSection 31304 is amended—
					(1)by striking An
			 employer and inserting the following:
						
							(a)In
				generalAn employer
							;
				and
					(2)by adding at the end the
			 following:
						
							(b)Driver violation
				records
								(1)Periodic
				reviewExcept as provided in paragraph (3), an employer shall
				ascertain the driving record of each driver it employs—
									(A)by making an inquiry at
				least once every 12 months to the appropriate State agency in which the driver
				held or holds a commercial driver's license or permit during such time
				period;
									(B)by receiving
				occurrence-based reports of changes in the status of a driver's record from 1
				or more driver record notification systems that meet minimum standards issued
				by the Secretary; or
									(C)by a combination of
				inquiries to States and reports from driver record notification systems.
									(2)Record
				keepingA copy of the reports received under paragraph (1) shall
				be maintained in the driver's qualification file.
								(3)Exceptions to record
				review requirementParagraph (1) shall not apply to a driver
				employed by an employer who, in any 7-day period, is employed or used as a
				driver by more than 1 employer—
									(A)if the employer obtains
				the driver's identification number, type, and issuing State of the driver's
				commercial motor vehicle license; or
									(B)if the information
				described in subparagraph (A) is furnished by another employer and the employer
				that regularly employs the driver meets the other requirements under this
				section.
									(4)Driver record
				notification system definedIn this section, the term
				driver record notification system means a system that
				automatically furnishes an employer with a report, generated by the appropriate
				agency of a State, on the change in the status of an employee's driver's
				license due to a conviction for a moving violation, a failure to appear, an
				accident, driver's license suspension, driver's license revocation, or any
				other action taken against the driving
				privilege.
								.
					(b)Standards for driver
			 record notification systemsNot later than 1 year after the date
			 of enactment of this Act, the Secretary shall issue minimum standards for
			 driver notification systems, including standards for the accuracy, consistency,
			 and completeness of the information provided.
				(c)Plan for national
			 notification system
					(1)DevelopmentNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 develop recommendations and a plan for the development and implementation of a
			 national driver record notification system, including—
						(A)an assessment of the
			 merits of achieving a national system by expanding the Commercial Driver's
			 License Information System; and
						(B)an estimate of the fees
			 that an employer will be charged to offset the operating costs of the national
			 system.
						(2)Submission to
			 CongressNot later than 90 days after the recommendations and
			 plan are developed under paragraph (1), the Secretary shall submit a report on
			 the recommendations and plan to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives.
					305.Commercial motor
			 vehicle operator training
				(a)In
			 generalSection 31305 is amended by adding at the end the
			 following:
					
						(c)Standards for
				trainingNot later than 6 months after the date of enactment of
				the Commercial Motor Vehicle Safety
				Enhancement Act of 2011, the Secretary shall issue final
				regulations establishing minimum entry-level training requirements for an
				individual operating a commercial motor vehicle—
							(1)addressing the knowledge
				and skills that—
								(A)are necessary for an
				individual operating a commercial motor vehicle to safely operate a commercial
				motor vehicle; and
								(B)must be acquired before
				obtaining a commercial driver's license for the first time or upgrading from
				one class of commercial driver's license to another class;
								(2)addressing the specific
				training needs of a commercial motor vehicle operator seeking passenger or
				hazardous materials endorsements, including for an operator seeking a passenger
				endorsement training—
								(A)to suppress motorcoach
				fires; and
								(B)to evacuate passengers
				from motorcoaches safely;
								(3)requiring effective
				instruction to acquire the knowledge, skills, and training referred to in
				paragraphs (1) and (2), including classroom and behind-the-wheel
				instruction;
							(4)requiring certification
				that an individual operating a commercial motor vehicle meets the requirements
				established by the Secretary; and
							(5)requiring a training
				provider (including a public or private driving school, motor carrier, or owner
				or operator of a commercial motor vehicle) that offers training that results in
				the issuance of a certification to an individual under paragraph (4) to
				demonstrate that the training meets the requirements of the regulations,
				through a process established by the
				Secretary.
							.
				(b)Commercial driver's
			 license uniform standardsSection 31308(1) is amended to read as
			 follows:
					
						(1)an individual issued a
				commercial driver's license—
							(A)pass written and driving
				tests for the operation of a commercial motor vehicle that comply with the
				minimum standards prescribed by the Secretary under section 31305(a);
				and
							(B)present certification of
				completion of driver training that meets the requirements established by the
				Secretary under section
				31305(c);
							.
				(c)Conforming
			 amendmentThe section heading for section 31305 is amended to
			 read as follows:
					
						31305.General driver
				fitness, testing, and
				training
						.
				(d)Conforming
			 amendmentThe analysis for chapter 313 is amended by striking the
			 item relating to section 31305 and inserting the following:
					
						
							31305. General driver fitness, testing, and
				training.
						
						.
				306.Commercial driver's
			 license program
				(a)In
			 generalSection 31309 is amended—
					(1)in subsection (e)(4), by
			 amending subparagraph (A) to read as follows:
						
							(A)In
				generalThe plan shall specify—
								(i)a date by which all
				States shall be operating commercial driver's license information systems that
				are compatible with the modernized information system under this section;
				and
								(ii)that States must use the
				systems to receive and submit conviction and disqualification
				data.
								;
				and
					(2)in subsection (f), by
			 striking use and inserting use, subject to section
			 31313(a),.
					(b)Requirements for State
			 participationSection 31311 is amended—
					(1)in subsection (a), as
			 amended by section 205(b) of this Act—
						(A)in paragraph (5), by
			 striking At least and all that follows through
			 regulation), and inserting: Not later than the time
			 period prescribed by the Secretary by regulation,; and
						(B)by adding at the end the
			 following:
							
								(23)Not later than 1 year
				after the date of enactment of the Commercial
				Motor Vehicle Safety Enhancement Act of 2011, the State shall
				implement a system and practices for the exclusive electronic exchange of
				driver history record information on the system the Secretary maintains under
				section 31309, including the posting of convictions, withdrawals, and
				disqualifications.
								;
				and
						(2)by adding at the end the
			 following:
						
							(d)Critical
				requirements
								(1)Identification of
				critical requirementsAfter reviewing the requirements under
				subsection (a), including the regulations issued pursuant to subsection (a) and
				section 31309(e)(4), the Secretary shall identify the requirements that are
				critical to an effective State commercial driver's license program.
								(2)GuidanceNot
				later than 180 days after the date of enactment of the
				Commercial Motor Vehicle Safety Enhancement
				Act of 2011, the Secretary shall issue guidance to assist States
				in complying with the critical requirements identified under paragraph (1). The
				guidance shall include a description of the actions that each State must take
				to collect and share accurate and complete data in a timely manner.
								(e)State commercial
				driver's license program plan
								(1)In
				generalNot later than 180 days after the Secretary issues
				guidance under subsection (d)(2), a State shall submit a plan to the Secretary
				for complying with the requirements under this section during the period
				beginning on the date the plan is submitted and ending on September 30,
				2016.
								(2)ContentsA
				plan submitted by a State under paragraph (1) shall identify—
									(A)the actions that the
				State will take to comply with the critical requirements identified under
				subsection (d)(1);
									(B)the actions that the
				State will take to address any deficiencies in the State's commercial driver's
				license program, as identified by the Secretary in the most recent audit of the
				program; and
									(C)other actions that the
				State will take to comply with the requirements under subsection (a).
									(3)Priority
									(A)Implementation
				scheduleA plan submitted by a State under paragraph (1) shall
				include a schedule for the implementation of the actions identified under
				paragraph (2). In establishing the schedule, the State shall prioritize the
				actions identified under paragraphs (2)(A) and (2)(B).
									(B)Deadline for compliance
				with critical requirementsA plan submitted by a State under
				paragraph (1) shall include assurances that the State will take the necessary
				actions to comply with the critical requirements pursuant to subsection (d) not
				later than September 30, 2015.
									(4)Approval and
				disapprovalThe Secretary shall—
									(A)review each plan
				submitted under paragraph (1);
									(B)approve a plan that the
				Secretary determines meets the requirements under this subsection and promotes
				the goals of this chapter; and
									(C)disapprove a plan that
				the Secretary determines does not meet the requirements or does not promote the
				goals.
									(5)Modification of
				disapproved plansIf the Secretary disapproves a plan under
				paragraph (4)(C), the Secretary shall—
									(A)provide a written
				explanation of the disapproval to the State; and
									(B)allow the State to modify
				the plan and resubmit it for approval.
									(6)Plan
				updatesThe Secretary may require a State to review and update a
				plan, as appropriate.
								(f)Annual comparison of
				State levels of complianceThe Secretary shall annually—
								(1)compare the relative
				levels of compliance by States with the requirements under subsection (a);
				and
								(2)make the results of the
				comparison available to the
				public.
								.
					(c)Decertification
			 authoritySection 31312 is amended—
					(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
					(2)by inserting after
			 subsection (a) the following:
						
							(b)Deadline for compliance
				with critical requirementsBeginning on October 1, 2016, in
				making a determination under subsection (a), the Secretary shall consider a
				State to be in substantial noncompliance with this chapter if the Secretary
				determines that—
								(1)the State is not
				complying with a critical requirement under section 31311(d)(1); and
								(2)sufficient grant funding
				was made available to the State under section 31313(a) to comply with the
				requirement.
								.
					307.Commercial driver's
			 license requirements
				(a)Licensing
			 standardsSection 31305(a)(7) is amended by inserting
			 would not be subject to a disqualification under section 31310(g) of
			 this title and after taking the tests.
				(b)DisqualificationsSection
			 31310(g)(1) is amended by deleting who holds a commercial driver's
			 license and.
				308.Commercial motor
			 vehicle driver information systemsSection 31106(c) is amended—
				(1)by striking the
			 subsection heading and inserting (1)
			 In
			 general.—;
				(2)by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D); and
				(3)by adding at the end the
			 following:
					
						(2)Access to
				recordsThe Secretary may require a State, as a condition of an
				award of grant money under this section, to provide the Secretary access to all
				State licensing status and driver history records via an electronic information
				system, subject to section 2721 of title
				18.
						.
				309.Disqualifications
			 based on non-commercial motor vehicle operations
				(a)First
			 offenseSection 31310(b)(1)(D) is amended by deleting
			 commercial after revoked, suspended, or canceled based on
			 the individual's operation of a, and before motor
			 vehicle.
				(b)Second
			 offenseSection 31310(c)(1)(D) is amended by deleting
			 commercial after revoked, suspended, or canceled based on
			 the individual's operation of a, and before motor
			 vehicle.
				310.Federal driver
			 disqualifications
				(a)Disqualification
			 definedSection 31301, as amended by section 205 of this Act, is
			 amended—
					(1)by redesignating
			 paragraphs (6) through (15) as paragraphs (7) through (16), respectively;
			 and
					(2)by inserting after
			 paragraph (5) the following:
						
							(6)Disqualification
				means—
								(A)the suspension,
				revocation, or cancellation of a commercial driver's license by the State of
				issuance;
								(B)a withdrawal of an
				individual's privilege to drive a commercial motor vehicle by a State or other
				jurisdiction as the result of a violation of State or local law relating to
				motor vehicle traffic control, except for a parking, vehicle weight, or vehicle
				defect violation;
								(C)a determination by the
				Secretary that an individual is not qualified to operate a commercial motor
				vehicle; or
								(D)a determination by the
				Secretary that a commercial motor vehicle driver is unfit under section
				31144(g).
								.
					(b)Commercial driver's
			 license information system contentsSection 31309(b)(1)(F) is
			 amended by inserting after disqualified the following: by
			 the State that issued the individual a commercial driver's license, or by the
			 Secretary,.
				(c)State action on federal
			 disqualificationSection 31310(h) is amended by inserting after
			 the first sentence the following:
					
						If the State has not disqualified the
				individual from operating a commercial vehicle under subsections (b) through
				(g), the State shall disqualify the individual if the Secretary determines
				under section 31144(g) that the individual is disqualified from operating a
				commercial motor
				vehicle.
						.
				311.Employer
			 responsibilitiesSection
			 31304, as amended by section 304 of this Act, is amended in subsection
			 (a)—
				(1)by striking
			 knowingly; and
				(2)by striking in
			 which and inserting that the employer knows or should reasonably
			 know that.
				IVSafe Roads Act of
			 2011
			401.Short
			 titleThis title may be cited
			 as the Safe Roads Act of
			 2011.
			402.National clearinghouse
			 for controlled substance and alcohol test results of commercial motor vehicle
			 operators
				(a)In
			 generalChapter 313 is amended—
					(1)in section 31306(a), by
			 inserting and section 31306a after this section;
			 and
					(2)by inserting after
			 section 31306 the following:
						
							31306a.National clearinghouse for controlled
				substance and alcohol test results of commercial motor vehicle
				operators
								(a)Establishment
									(1)In
				generalNot later than 2 years after the date of enactment of the
				Safe Roads Act of 2011, the Secretary of Transportation shall establish a
				national clearinghouse for records relating to alcohol and controlled
				substances testing of commercial motor vehicle operators.
									(2)PurposesThe
				purposes of the clearinghouse shall be—
										(A)to improve compliance
				with the Department of Transportation's alcohol and controlled substances
				testing program applicable to commercial motor vehicle operators;
										(B)to facilitate access to
				information about an individual before employing the individual as a commercial
				motor vehicle operator;
										(C)to enhance the safety of
				our United States roadways by reducing accident fatalities involving commercial
				motor vehicles; and
										(D)to reduce the number of
				impaired commercial motor vehicle operators.
										(3)ContentsThe
				clearinghouse shall function as a repository for records relating to the
				positive test results and test refusals of commercial motor vehicle operators
				and violations by such operators of prohibitions set forth in subpart B of part
				382 of title 49, Code of Federal Regulations (or any subsequent corresponding
				regulations).
									(4)Electronic exchange of
				recordsThe Secretary shall ensure that records can be
				electronically submitted to, and requested from, the clearinghouse by
				authorized users.
									(5)Authorized
				operatorThe Secretary may authorize a qualified and experienced
				private entity to operate and maintain the clearinghouse and to collect fees on
				behalf of the Secretary under subsection (e). The entity shall establish,
				operate, maintain and expand the clearinghouse and permit access to driver
				information and records from the clearinghouse in accordance with this
				section.
									(b)Design of
				clearinghouse
									(1)Use of federal motor
				carrier safety administration recommendationsIn establishing the
				clearinghouse, the Secretary shall consider—
										(A)the findings and
				recommendations contained in the Federal Motor Carrier Safety Administration's
				March 2004 report to Congress required under section 226 of the Motor Carrier
				Safety Improvement Act of 1999 (49 U.S.C. 31306 note); and
										(B)the findings and
				recommendations contained in the Government Accountability Office's May 2008
				report to Congress entitled Motor Carrier Safety: Improvements to Drug
				Testing Programs Could Better Identify Illegal Drug Users and Keep Them off the
				Road..
										(2)Development of secure
				processesIn establishing the clearinghouse, the Secretary shall
				develop a secure process for—
										(A)administering and
				managing the clearinghouse in compliance with applicable Federal security
				standards;
										(B)registering and
				authenticating authorized users of the clearinghouse;
										(C)registering and
				authenticating persons required to report to the clearinghouse under subsection
				(g);
										(D)preventing the
				unauthorized access of information from the clearinghouse;
										(E)storing and transmitting
				data;
										(F)persons required to
				report to the clearinghouse under subsection (g) to timely and accurately
				submit electronic data to the clearinghouse;
										(G)generating timely and
				accurate reports from the clearinghouse in response to requests for information
				by authorized users; and
										(H)updating an individual's
				record upon completion of the return-to-duty process described in title 49,
				Code of Federal Regulations.
										(3)Employer alert of
				positive test resultIn establishing the clearinghouse, the
				Secretary shall develop a secure method for electronically notifying an
				employer of each additional positive test result or other noncompliance—
										(A)for an employee, that is
				entered into the clearinghouse during the 7-day period immediately following an
				employer's inquiry about the employee; and
										(B)for an employee who is
				listed as having multiple employers.
										(4)Archive
				capabilityIn establishing the clearinghouse, the Secretary shall
				develop a process for archiving all clearinghouse records, including the
				depositing of personal records, records relating to each individual in the
				database, and access requests for personal records, for the purposes of—
										(A)auditing and evaluating
				the timeliness, accuracy, and completeness of data in the clearinghouse;
				and
										(B)auditing to monitor
				compliance and enforce penalties for noncompliance.
										(5)Future needs
										(A)Interoperability with
				other data systemsIn establishing the clearinghouse, the
				Secretary shall consider—
											(i)the existing data systems
				containing regulatory and safety data for commercial motor vehicle
				operators;
											(ii)the efficacy of using or
				combining clearinghouse data with 1 or more of such systems; and
											(iii)the potential
				interoperability of the clearinghouse with such systems.
											(B)Specific
				considerationsIn carrying out subparagraph (A), the Secretary
				shall determine—
											(i)the clearinghouse's
				capability for interoperability with—
												(I)the National Driver
				Register established under section 30302;
												(II)the Commercial Driver's
				License Information System established under section 31309;
												(III)the Motor Carrier
				Management Information System for preemployment screening services under
				section 31150; and
												(IV)other data systems, as
				appropriate; and
												(ii)any change to the
				administration of the current testing program, such as forms, that is necessary
				to collect data for the clearinghouse.
											(c)Standard
				formatsThe Secretary shall develop standard formats to be
				used—
									(1)by an authorized user of
				the clearinghouse to—
										(A)request a record from the
				clearinghouse; and
										(B)obtain the consent of an
				individual who is the subject of a request from the clearinghouse, if
				applicable; and
										(2)to notify an individual
				that a positive alcohol or controlled substances test result, refusing to test,
				and a violation of any of the prohibitions under subpart B of part 382 of title
				49, Code of Federal Regulations (or any subsequent corresponding regulations),
				will be reported to the clearinghouse.
									(d)PrivacyA
				release of information from the clearinghouse shall—
									(1)comply with applicable
				Federal privacy laws, including the fair information practices under the
				Privacy Act of 1974 (5 U.S.C. 552a);
									(2)comply with applicable
				sections of the Fair Credit Reporting
				Act (15 U.S.C. 1681 et seq.); and
									(3)not be made to any person
				or entity unless expressly authorized or required by law.
									(e)Fees
									(1)Authority to collect
				feesExcept as provided under paragraph (3), the Secretary may
				collect a reasonable, customary, and nominal fee from an authorized user of the
				clearinghouse for a request for information from the clearinghouse.
									(2)Use of
				feesFees collected under this subsection shall be used for the
				operation and maintenance of the clearinghouse.
									(3)LimitationThe
				Secretary may not collect a fee from an individual requesting information from
				the clearinghouse that pertains to the record of that individual.
									(f)Employer
				requirements
									(1)Determination
				concerning use of clearinghouseThe Secretary shall determine if
				an employer is authorized to use the clearinghouse to meet the alcohol and
				controlled substances testing requirements under title 49, Code of Federal
				Regulations.
									(2)Applicability of
				existing requirementsEach employer and service agent shall
				comply with the alcohol and controlled substances testing requirements under
				title 49, Code of Federal Regulations.
									(3)Employment
				prohibitionsBeginning 30 days after the date that the
				clearinghouse is established under subsection (a), an employer shall not hire
				an individual to operate a commercial motor vehicle unless the employer
				determines that the individual, during the preceding 3-year period—
										(A)if tested for the use of
				alcohol and controlled substances, as required under title 49, Code of Federal
				Regulations—
											(i)did not test positive for
				the use of alcohol or controlled substances in violation of the regulations;
				or
											(ii)tested positive for the
				use of alcohol or controlled substances and completed the required
				return-to-duty process under title 49, Code of Federal Regulations;
											(B)(i)did not refuse to
				take an alcohol or controlled substance test under title 49, Code of Federal
				Regulations; or
											(ii)refused to take an
				alcohol or controlled substance test and completed the required return-to-duty
				process under title 49, Code of Federal Regulations; and
											(C)did not violate any other
				provision of subpart B of part 382 of title 49, Code of Federal Regulations (or
				any subsequent corresponding regulations).
										(4)Annual
				reviewBeginning 30 days after the date that the clearinghouse is
				established under subsection (a), an employer shall request and review a
				commercial motor vehicle operator's record from the clearinghouse annually for
				as long as the commercial motor vehicle operator is under the employ of the
				employer.
									(g)Reporting of
				records
									(1)In
				generalBeginning 30 days after the date that the clearinghouse
				is established under subsection (a), a medical review officer, employer,
				service agent, and other appropriate person, as determined by the Secretary,
				shall promptly submit to the Secretary any record generated after the
				clearinghouse is initiated of an individual who—
										(A)refuses to take an
				alcohol or controlled substances test required under title 49, Code of Federal
				Regulations;
										(B)tests positive for
				alcohol or a controlled substance in violation of the regulations; or
										(C)violates any other
				provision of subpart B of part 382 of title 49, Code of Federal Regulations (or
				any subsequent corresponding regulations).
										(2)Inclusion of records in
				clearinghouseThe Secretary shall include in the clearinghouse
				the records of positive test results and test refusals received under paragraph
				(1).
									(3)Modifications and
				deletionsIf the Secretary determines that a record contained in
				the clearinghouse is not accurate, the Secretary shall modify or delete the
				record, as appropriate.
									(4)NotificationThe
				Secretary shall expeditiously notify an individual, unless such notification
				would be duplicative, when—
										(A)a record relating to the
				individual is received by the clearinghouse;
										(B)a record in the
				clearinghouse relating to the individual is modified or deleted, and include in
				the notification the reason for the modification or deletion; or
										(C)a record in the
				clearinghouse relating to the individual is released to an employer and specify
				the reason for the release.
										(5)Data quality and
				security standards for reporting and releasingThe Secretary may
				establish additional requirements, as appropriate, to ensure that—
										(A)the submission of records
				to the clearinghouse is timely and accurate;
										(B)the release of data from
				the clearinghouse is timely, accurate, and released to the appropriate
				authorized user under this section; and
										(C)an individual with a
				record in the clearinghouse has a cause of action for any inappropriate use of
				information included in the clearinghouse.
										(6)Retention of
				recordsThe Secretary shall—
										(A)retain a record submitted
				to the clearinghouse for a 5-year period beginning on the date the record is
				submitted;
										(B)remove the record from
				the clearinghouse at the end of the 5-year period, unless the individual fails
				to meet a return-to-duty or follow-up requirement under title 49, Code of
				Federal Regulations; and
										(C)retain a record after the
				end of the 5-year period in a separate location for archiving and auditing
				purposes.
										(h)Authorized
				users
									(1)EmployersThe
				Secretary shall establish a process for an employer to request and receive an
				individual's record from the clearinghouse.
										(A)ConsentAn
				employer may not access an individual's record from the clearinghouse unless
				the employer—
											(i)obtains the prior written
				or electronic consent of the individual for access to the record; and
											(ii)submits proof of the
				individual's consent to the Secretary.
											(B)Access to
				recordsAfter receiving a request from an employer for an
				individual's record under subparagraph (A), the Secretary shall grant access to
				the individual's record to the employer as expeditiously as practicable.
										(C)Retention of record
				requestsThe Secretary shall require an employer to retain for a
				3-year period—
											(i)a record of each request
				made by the employer for records from the clearinghouse; and
											(ii)the information received
				pursuant to the request.
											(D)Use of
				recordsAn employer may use an individual's record received from
				the clearinghouse only to assess and evaluate the qualifications of the
				individual to operate a commercial motor vehicle for the employer.
										(E)Protection of privacy
				of individualsAn employer that receives an individual's record
				from the clearinghouse under subparagraph (B) shall—
											(i)protect the privacy of
				the individual and the confidentiality of the record; and
											(ii)ensure that information
				contained in the record is not divulged to a person or entity that is not
				directly involved in assessing and evaluating the qualifications of the
				individual to operate a commercial motor vehicle for the employer.
											(2)State licensing
				authoritiesThe Secretary shall establish a process for the chief
				commercial driver's licensing official of a State to request and receive an
				individual's record from the clearinghouse if the individual is applying for a
				commercial driver's license from the State.
										(A)ConsentThe
				Secretary may grant access to an individual's record in the clearinghouse under
				this paragraph without the prior written or electronic consent of the
				individual. An individual who holds a commercial driver's license shall be
				deemed to consent to such access by obtaining a commercial driver's
				license.
										(B)Protection of privacy
				of individualsA chief commercial driver's licensing official of
				a State that receives an individual's record from the clearinghouse under this
				paragraph shall—
											(i)protect the privacy of
				the individual and the confidentiality of the record; and
											(ii)ensure that the
				information in the record is not divulged to any person that is not directly
				involved in assessing and evaluating the qualifications of the individual to
				operate a commercial motor vehicle.
											(3)National Transportation
				Safety BoardThe Secretary shall establish a process for the
				National Transportation Safety Board to request and receive an individual's
				record from the clearinghouse if the individual is involved in an accident that
				is under investigation by the National Transportation Safety Board.
										(A)ConsentThe
				Secretary may grant access to an individual's record in the clearinghouse under
				this paragraph without the prior written or electronic consent of the
				individual. An individual who holds a commercial driver's license shall be
				deemed to consent to such access by obtaining a commercial driver's
				license.
										(B)Protection of privacy
				of individualsAn official of the National Transportation Safety
				Board that receives an individual's record from the clearinghouse under this
				paragraph shall—
											(i)protect the privacy of
				the individual and the confidentiality of the record; and
											(ii)unless the official
				determines that the information in the individual's record should be reported
				under section 1131(e), ensure that the information in the record is not
				divulged to any person that is not directly involved with investigating the
				accident.
											(4)Additional authorized
				usersThe Secretary shall consider whether to grant access to the
				clearinghouse to additional users. The Secretary may authorize access to an
				individual's record from the clearinghouse to an additional user if the
				Secretary determines that granting access will further the purposes under
				subsection (a)(2). In determining whether the access will further the purposes
				under subsection (a)(2), the Secretary shall consider, among other
				things—
										(A)what use the additional
				user will make of the individual's record;
										(B)the costs and benefits of
				the use; and
										(C)how to protect the
				privacy of the individual and the confidentiality of the record.
										(i)Access to clearinghouse
				by individuals
									(1)In
				generalThe Secretary shall establish a process for an individual
				to request and receive information from the clearinghouse—
										(A)to determine whether the
				clearinghouse contains a record pertaining to the individual;
										(B)to verify the accuracy of
				a record;
										(C)to update an individual's
				record, including completing the return-to-duty process described in title 49,
				Code of Federal Regulations; and
										(D)to determine whether the
				clearinghouse received requests for the individual's information.
										(2)Dispute
				procedureThe Secretary shall establish a procedure, including an
				appeal process, for an individual to dispute and remedy an administrative error
				in the individual's record.
									(j)Penalties
									(1)In
				generalAn employer, employee, medical review officer, or service
				agent who violates any provision of this section shall be subject to civil
				penalties under section 521(b)(2)(C) and criminal penalties under section
				521(b)(6)(B), and any other applicable civil and criminal penalties, as
				determined by the Secretary.
									(2)Violation of
				privacyThe Secretary shall establish civil and criminal
				penalties, consistent with paragraph (1), for an authorized user who violates
				paragraph (2)(B) or (3)(B) of subsection (h).
									(k)Compatibility of State
				and local laws
									(1)PreemptionExcept
				as provided under paragraph (2), any law, regulation, order, or other
				requirement of a State, political subdivision of a State, or Indian tribe
				related to a commercial driver's license holder subject to alcohol or
				controlled substance testing under title 49, Code of Federal Regulations, that
				is inconsistent with this section or a regulation issued pursuant to this
				section is preempted.
									(2)ApplicabilityThe
				preemption under paragraph (1) shall include—
										(A)the reporting of valid
				positive results from alcohol screening tests and drug tests;
										(B)the refusal to provide a
				specimen for an alcohol screening test or drug test; and
										(C)other violations of
				subpart B of part 382 of title 49, Code of Federal Regulations (or any
				subsequent corresponding regulations).
										(3)ExceptionA
				law, regulation, order, or other requirement of a State, political subdivision
				of a State, or Indian tribe shall not be preempted under this subsection to the
				extent it relates to an action taken with respect to a commercial motor vehicle
				operator's commercial driver's license or driving record as a result of the
				driver's—
										(A)verified positive alcohol
				or drug test result;
										(B)refusal to provide a
				specimen for the test; or
										(C)other violations of
				subpart B of part 382 of title 49, Code of Federal Regulations (or any
				subsequent corresponding regulations).
										(l)DefinitionsIn
				this section—
									(1)Authorized
				userThe term authorized user means an employer,
				State licensing authority, National Transportation Safety Board, or other
				person granted access to the clearinghouse under subsection (h).
									(2)Chief commercial
				driver's licensing officialThe term chief commercial
				drivers licensing official' means the official in a State who is
				authorized to—
										(A)maintain a record about
				commercial driver's licenses issued by the State; and
										(B)take action on commercial
				driver's licenses issued by the State.
										(3)ClearinghouseThe
				term clearinghouse means the clearinghouse established under
				subsection (a).
									(4)Commercial motor
				vehicle operatorThe term commercial motor vehicle
				operator means an individual who—
										(A)possesses a valid
				commercial driver's license issued in accordance with section 31308; and
										(B)is subject to controlled
				substances and alcohol testing under title 49, Code of Federal
				Regulations.
										(5)EmployerThe
				term employer means a person or entity employing, or seeking to
				employ, 1 or more employees (including an individual who is self-employed) to
				be commercial motor vehicle operators.
									(6)Medical review
				officerThe term medical review officer means a
				licensed physician who is responsible for—
										(A)receiving and reviewing a
				laboratory result generated under the testing program;
										(B)evaluating a medical
				explanation for a controlled substances test under title 49, Code of Federal
				Regulations; and
										(C)interpreting the results
				of a controlled substances test.
										(7)SecretaryThe
				term Secretary means the Secretary of Transportation.
									(8)Service
				agentThe term service agent means a person or
				entity, other than an employee of the employer, who provides services to
				employers or employees under the testing program.
									(9)Testing
				programThe term testing program means the alcohol
				and controlled substances testing program required under title 49, Code of
				Federal
				Regulations.
									.
					(b)Conforming
			 amendmentThe analysis for chapter 313 is amended by inserting
			 after the item relating to section 31306 the following:
					
						
							31306a. National clearinghouse for positive
				controlled substance and alcohol test results of commercial motor vehicle
				operators.
						
						.
				403.Drug and alcohol
			 violation sanctionsChapter
			 313 is amended—
				(1)by redesignating section
			 31306(f) as 31306(f)(1); and
				(2)by inserting after
			 section 31306(f)(1) the following:
					
						(2)Additional
				sanctionsThe Secretary may require a State to revoke, suspend,
				or cancel the commercial driver's license of a commercial motor vehicle
				operator who is found, based on a test conducted and confirmed under this
				section, to have used alcohol or a controlled substance in violation of law
				until the commercial motor vehicle operator completes the rehabilitation
				process under subsection (e).
						;
				and
				(3)by amending section
			 31310(d) to read as follows:
					
						(d)Controlled substance
				violationsThe Secretary may permanently disqualify an individual
				from operating a commercial vehicle if the individual—
							(1)uses a commercial motor
				vehicle in the commission of a felony involving manufacturing, distributing, or
				dispensing a controlled substance, or possession with intent to manufacture,
				distribute, or dispense a controlled substance; or
							(2)uses alcohol or a
				controlled substance, in violation of section 31306, 3 or more
				times.
							.
				404.Authorization of
			 appropriationsFrom the funds
			 authorized to be appropriated under section 31104(h) of title 49, United States
			 Code, up to $5,000,000 is authorized to be appropriated from the Highway Trust
			 Fund (other than the Mass Transit Account) for the Secretary of Transportation
			 to develop, design, and implement the national clearinghouse required by
			 section 402 of this Act.
			VEnforcement
			501.Inspection demand and
			 display of credentials
				(a)Safety
			 investigationsSection 504(c) is amended—
					(1)by inserting , or
			 an employee of the recipient of a grant issued under section 31102 of this
			 title after a contractor; and
					(2)by inserting , in
			 person or in writing after proper credentials.
					(b)Civil
			 penaltySection 521(b)(2)(E) is amended—
					(1)by redesignating
			 subparagraph (E) as subparagraph (E)(i); and
					(2)by adding at the end the
			 following:
						
							(ii)Place out of
				serviceThe Secretary may by regulation adopt procedures for
				placing out of service the commercial motor vehicle of a foreign-domiciled
				motor carrier that fails to promptly allow the Secretary to inspect and copy a
				record or inspect equipment, land, buildings, or other
				property.
							.
					(c)Hazardous materials
			 investigationsSection 5121(c)(2) is amended by inserting
			 , in person or in writing, after proper
			 credentials.
				(d)Commercial
			 investigationsSection 14122(b) is amended by inserting ,
			 in person or in writing after proper credentials.
				502.Out of service penalty
			 for denial of access to recordsSection 521(b)(2)(E) is amended—
				(1)by inserting after
			 $10,000. the following: In the case of a motor carrier,
			 the Secretary may also place the violator's motor carrier operations out of
			 service.; and
				(2)by striking such
			 penalty after It shall be a defense to and inserting
			 a penalty.
				503.Penalties for
			 violation of operation out of service ordersSection 521(b)(2) is amended by adding at
			 the end the following:
				
					(F)Penalty for violations
				relating to out of service ordersA motor carrier or employer (as
				defined in section 31132) that operates a commercial motor vehicle in commerce
				in violation of a prohibition on transportation under section 31144(c) of this
				title or an imminent hazard out of service order issued under subsection (b)(5)
				of this section or section 5121(d) of this title shall be liable for a civil
				penalty not to exceed
				$25,000.
					.
			504.Minimum prohibition on
			 operation for unfit carriers
				(a)In
			 generalSection 31144(c)(1) is amended by inserting , and
			 such period shall be for not less than 10 days after operator is
			 fit.
				(b)Owners or operators
			 transporting passengersSection 31144(c)(2) is amended by
			 inserting , and such period shall be for not less than 10 days
			 after operator is fit.
				(c)Owners or operators
			 transporting hazardous materialSection 31144(c)(3) is amended by
			 inserting before the period at the end of the first sentence the following:
			 , and such period shall be for not less than 10 days.
				505.Minimum out of service
			 penaltiesSection 521(b)(7) is
			 amended by adding at the end the following:
				
					The penalties may include a minimum
				duration for any out of service period, not to exceed 90
				days.
					.
			506.Impoundment and
			 immobilization of commercial motor vehicles for imminent hazardSection 521(b) is amended by adding at the
			 end the following:
				
					(15)Impoundment of
				commercial motor vehicles
						(A)Enforcement of imminent
				hazard out-of-service orders
							(i)The Secretary, or an
				authorized State official carrying out motor carrier safety enforcement
				activities under section 31102, may enforce an imminent hazard out-of-service
				order issued under chapters 5, 51, 131 through 149, 311, 313, or 315 of this
				title, or a regulation promulgated thereunder, by towing and impounding a
				commercial motor vehicle until the order is rescinded.
							(ii)Enforcement shall not
				unreasonably interfere with the ability of a shipper, carrier, broker, or other
				party to arrange for the alternative transportation of any cargo or passenger
				being transported at the time the commercial motor vehicle is immobilized. In
				the case of a commercial motor vehicle transporting passengers, the Secretary
				or authorized State official shall provide reasonable, temporary, and secure
				shelter and accommodations for passengers in transit.
							(iii)The Secretary's
				designee or an authorized State official carrying out motor carrier safety
				enforcement activities under section 31102, shall immediately notify the owner
				of a commercial motor vehicle of the impoundment and the opportunity for review
				of the impoundment. A review shall be provided in accordance with section 554
				of title 5, except that the review shall occur not later than 10 days after the
				impoundment.
							(B)Issuance of
				regulationsThe Secretary shall promulgate regulations on the use
				of impoundment or immobilization of commercial motor vehicles as a means of
				enforcing additional out-of-service orders issued under chapters 5, 51, 131
				through 149, 311, 313, or 315 of this title, or a regulation promulgated
				thereunder. Regulations promulgated under this subparagraph shall include
				consideration of public safety, the protection of passengers and cargo,
				inconvenience to passengers, and the security of the commercial motor
				vehicle.
						(C)DefinitionIn
				this paragraph, the term impoundment or 'impounding' means the
				seizing and taking into custody of a commercial motor vehicle or the
				immobilizing of a commercial motor vehicle through the attachment of a locking
				device or other mechanical or electronic
				means.
						.
			507.Increased penalties
			 for evasion of regulations
				(a)PenaltiesSection
			 524 is amended—
					(1)by striking
			 knowingly and willfully;
					(2)by inserting after
			 this chapter the following: , chapter 51, subchapter III
			 of chapter 311 (except sections 31138 and 31139) or section 31302, 31303,
			 31304, 31305(b), 31310(g)(1)(A), or 31502 of this title, or a regulation issued
			 under any of those provisions,;
					(3)by striking $200
			 but not more than $500 and inserting $2,000 but not more than
			 $5,000; and
					(4)by striking $250
			 but not more than $2,000 and inserting $2,500 but not more than
			 $7,500.
					(b)Evasion of
			 regulationSection 14906 is amended—
					(1)by striking
			 $200 and inserting at least $2,000;
					(2)by striking
			 $250 and inserting $5,000; and
					(3)by inserting after
			 a subsequent violation the following:
						
							, and may be subject to criminal
				penalties
							.
					508.Failure to pay civil
			 penalty as a disqualifying offense
				(a)In
			 generalChapter 311 is amended by inserting after section 31151
			 the following:
					
						31152.Disqualification for
				failure to payAn individual
				assessed a civil penalty under this chapter, or chapters 5, 51, or 149 of this
				title, or a regulation issued under any of those provisions, who fails to pay
				the penalty or fails to comply with the terms of a settlement with the
				Secretary, shall be disqualified from operating a commercial motor vehicle
				after the individual is notified in writing and is given an opportunity to
				respond. A disqualification shall continue until the penalty is paid, or the
				individual complies with the terms of the settlement, unless the nonpayment is
				because the individual is a debtor in a case under chapter 11 of title 11,
				United States
				Code.
						.
				(b)Technical
			 amendmentsSection 31310, as amended by sections 206 and 310 of
			 this Act, is amended—
					(1)by redesignating
			 subsections (h) through (k) as subsections (i) through (l), respectively;
			 and
					(2)by inserting after
			 subsection (g) the following:
						
							(h)Disqualification for
				failure To payThe Secretary shall disqualify from operating a
				commercial motor vehicle any individual who fails to pay a civil penalty within
				the prescribed period, or fails to conform to the terms of a settlement with
				the Secretary. A disqualification shall continue until the penalty is paid, or
				the individual conforms to the terms of the settlement, unless the nonpayment
				is because the individual is a debtor in a case under chapter 11 of title 11,
				United States Code.
							;
				and
					(3)in subsection (i), as
			 redesignated, by striking Notwithstanding subsections (b) through
			 (g) and inserting Notwithstanding subsections (b) through
			 (h).
					(c)Conforming
			 amendmentThe analysis of chapter 311 is amended by inserting
			 after the item relating to section 31151 the following:
					
						
							31152. Disqualification for failure to
				pay.
						
						.
				509.Violations relating to
			 commercial motor vehicle safety regulation and operatorsSection 521(b)(2)(D) is amended by striking
			 ability to pay,.
			510.Emergency
			 disqualification for imminent hazardSection 31310(f) is amended—
				(1)in paragraph (1) by
			 inserting section 521 or before section 5102;
			 and
				(2)in paragraph (2) by
			 inserting section 521 or before section
			 5102.
				511.Intrastate operations
			 of interstate motor carriers
				(a)Prohibited
			 transportationSection 521(b)(5) is amended by inserting after
			 subparagraph (B) the following:
					
						(C)If an employee, vehicle,
				or all or part of an employer's commercial motor vehicle operations is ordered
				out of service under paragraph (5)(A), the commercial motor vehicle operations
				of the employee, vehicle, or employer that affect interstate commerce are also
				prohibited.
						.
				(b)Prohibition on
			 operation in interstate commerce after nonpayment of
			 penaltiesSection 521(b)(8) is amended—
					(1)by redesignating
			 subparagraph (B) as subparagraph (C); and
					(2)by inserting after
			 subparagraph (A) the following:
						
							(B)Additional
				prohibitionA person prohibited from operating in interstate
				commerce under paragraph (8)(A) may not operate any commercial motor vehicle
				where the operation affects interstate
				commerce.
							.
					512.Enforcement of safety
			 laws and regulations
				(a)Enforcement of safety
			 laws and regulationsChapter 311, as amended by sections 113 and
			 508 of this Act, is amended by adding after section 31153 the following:
					
						31154.Enforcement of
				safety laws and regulations
							(a)In
				generalThe Secretary may bring a civil action to enforce this
				part, or a regulation or order of the Secretary under this part, when violated
				by an employer, employee, or other person providing transportation or service
				under this subchapter or subchapter I.
							(b)VenueIn
				a civil action under subsection (a)—
								(1)trial shall be in the
				judicial district in which the employer, employee, or other person
				operates;
								(2)process may be served
				without regard to the territorial limits of the district or of the State in
				which the action is instituted; and
								(3)a person participating
				with a carrier or broker in a violation may be joined in the civil action
				without regard to the residence of the
				person.
								.
				(b)Conforming
			 amendmentThe analysis of chapter 311 is amended by inserting
			 after the item relating to section 31153 the following:
					
						
							31154. Enforcement of safety laws and
				regulations.
						
						.
				513.Disclosure to State
			 and local law enforcement agenciesSection 31106(e) is amended—
				(1)by redesignating
			 subsection (e) as subsection (e)(1); and
				(2)by inserting at the end
			 the following:
					
						(2)In
				generalNotwithstanding any prohibition on disclosure of
				information in section 31105(h) or 31143(b) of this title or section 552a of
				title 5, the Secretary may disclose information maintained by the Secretary
				pursuant to chapters 51, 135, 311, or 313 of this title to appropriate
				personnel of a State agency or instrumentality authorized to carry out State
				commercial motor vehicle safety activities and commercial driver's license
				laws, or appropriate personnel of a local law enforcement agency, in accordance
				with standards, conditions, and procedures as determined by the Secretary.
				Disclosure under this section shall not operate as a waiver by the Secretary of
				any applicable privilege against disclosure under common law or as a basis for
				compelling disclosure under section 552 of title
				5.
						.
				VICompliance, safety,
			 accountability
			601.Compliance, safety,
			 accountability
				(a)In
			 generalSection 31102 is amended—
					(1)by amending the section
			 heading to read:
						
							31102.Compliance, safety,
				and accountability
				grants
							;
					(2)by amending subsection
			 (a) to read as follows:
						
							(a)General
				authoritySubject to this section, the Secretary of
				Transportation shall make and administer a compliance, safety, and
				accountability grant program to assist States, local governments, and other
				entities and persons with motor carrier safety and enforcement on highways and
				other public roads, new entrant safety audits, border enforcement, hazardous
				materials safety and security, consumer protection and household goods
				enforcement, and other programs and activities required to improve the safety
				of motor carriers as determined by the Secretary. The Secretary shall allocate
				funding in accordance with section 31104 of this
				title.
							;
					(3)in subsection (b)—
						(A)by amending the heading
			 to read as follows:
							
								(b)Motor carrier safety
				assistance
				program
								;
						(B)by redesignating
			 paragraphs (1) through (3) as (2) through (4), respectively;
						(C)by inserting before
			 paragraph (2), as redesignated, the following:
							
								(1)Program
				goalThe goal of the Motor Carrier Safety Assistance Program is
				to ensure that the Secretary, States, local government agencies, and other
				political jurisdictions work in partnership to establish programs to improve
				motor carrier, commercial motor vehicle, and driver safety to support a safe
				and efficient surface transportation system by—
									(A)making targeted
				investments to promote safe commercial motor vehicle transportation, including
				transportation of passengers and hazardous materials;
									(B)investing in activities
				likely to generate maximum reductions in the number and severity of commercial
				motor vehicle crashes and fatalities resulting from such crashes;
									(C)adopting and enforcing
				effective motor carrier, commercial motor vehicle, and driver safety
				regulations and practices consistent with Federal requirements; and
									(D)assessing and improving
				statewide performance by setting program goals and meeting performance
				standards, measures, and
				benchmarks.
									;
						(D)in paragraph (2), as
			 redesignated—
							(i)by striking make a
			 declaration of in subparagraph (I) and inserting
			 demonstrate;
							(ii)by amending subparagraph
			 (M) to read as follows:
								
									(M)ensures participation in
				appropriate Federal Motor Carrier Safety Administration systems and other
				information systems by all appropriate jurisdictions receiving Motor Carrier
				Safety Assistance Program
				funding;
									;
							(iii)in subparagraph (Q), by
			 inserting and dedicated sufficient resources to between
			 established and a program;
							(iv)in subparagraph (W), by
			 striking and after the semicolon;
							(v)by amending subparagraph
			 (X) to read as follows:
								
									(X)except in the case of an
				imminent or obvious safety hazard, ensures that an inspection of a vehicle
				transporting passengers for a motor carrier of passengers is conducted at a
				station, terminal, border crossing, maintenance facility, destination, weigh
				station, rest stop, turnpike service area, or a location where adequate food,
				shelter, and sanitation facilities are available for passengers, and reasonable
				accommodation is available for passengers with disabilities;
				and
									;
				and
							(vi)by adding after
			 subparagraph (X) the following:
								
									(Y)ensures that the State
				will transmit to its roadside inspectors the notice of each federal exemption
				granted pursuant to section 31315(b) and provided to the State by the
				Secretary, including the name of the person granted the exemption and any terms
				and conditions that apply to the
				exemption.
									;
				and
							(E)by amending paragraph
			 (4), as redesignated, to read as follows:
							
								(4)Maintenance of
				effort
									(A)In
				generalA plan submitted by a State under paragraph (2) shall
				provide that the total expenditure of amounts of the lead State agency
				responsible for implementing the plan will be maintained at a level at least
				equal to the average level of that expenditure for fiscal years 2004 and
				2005.
									(B)Average level of State
				expendituresIn estimating the average level of State expenditure
				under subparagraph (A), the Secretary—
										(i)may allow the State to
				exclude State expenditures for Government-sponsored demonstration or pilot
				programs; and
										(ii)shall require the State
				to exclude State matching amounts used to receive Government financing under
				this subsection.
										(C)WaiverUpon
				the request of a State, the Secretary may waive or modify the requirements of
				this paragraph for 1 fiscal year, if the Secretary determines that a waiver is
				equitable due to exceptional or uncontrollable circumstances, such as a natural
				disaster or a serious decline in the financial resources of the State motor
				carrier safety assistance program
				agency.
									;
						(4)by redesignating
			 subsection (e) as subsection (h); and
					(5)by inserting after
			 subsection (d) the following:
						
							(e)New entrant safety
				assurance program
								(1)Program
				goalThe Secretary may make grants to States and local
				governments for pre-authorization safety audits and new entrant motor carrier
				audits as described in section 31144(g).
								(2)RecipientsGrants
				made in support of this program may be provided to States and local
				governments.
								(3)Federal
				shareThe Federal share of a grant made under this program is 100
				percent.
								(4)Eligible
				activitiesEligible activities will be in accordance with
				criteria developed by the Secretary and posted in the Federal Register in
				advance of the grant application period.
								(5)DeterminationIf
				the Secretary determines that a State or local government is unable to conduct
				a new entrant motor carrier audit, the Secretary may use the funds to conduct
				the audit.
								(f)Border
				enforcement
								(1)Program
				goalThe Secretary of Transportation may make a grant for
				carrying out border commercial motor vehicle safety programs and related
				enforcement activities and projects.
								(2)RecipientsThe
				Secretary of Transportation may make a grant to an entity, State, or other
				person for carrying out border commercial motor vehicle safety programs and
				related enforcement activities and projects.
								(3)Federal
				shareThe Secretary shall reimburse a grantee at least 80 percent
				of the costs incurred in a fiscal year for carrying out border commercial motor
				vehicle safety programs and related enforcement activities and projects.
								(4)Eligible
				activitiesAn eligible activity will be in accordance with
				criteria developed by the Secretary and posted in the Federal Register in
				advance of the grant application period.
								(g)High priority
				initiatives
								(1)Program
				goalThe Secretary may make grants to carry out high priority
				activities and projects that improve commercial motor vehicle safety and
				compliance with commercial motor vehicle safety regulations, including
				activities and projects that—
									(A)are national in
				scope;
									(B)increase public awareness
				and education;
									(C)target unsafe driving of
				commercial motor vehicles and non-commercial motor vehicles in areas identified
				as high risk crash corridors;
									(D)improve consumer
				protection and enforcement of household goods regulations;
									(E)improve the movement of
				hazardous materials safely and securely, including activities related to the
				establishment of uniform forms and application procedures that improve the
				accuracy, timeliness, and completeness of commercial motor vehicle safety data
				reported to the Secretary; or
									(F)demonstrate new
				technologies to improve commercial motor vehicle safety.
									(2)RecipientsThe
				Secretary may allocate amounts to award grants to State agencies, local
				governments, and other persons for carrying out high priority activities and
				projects that improve commercial motor vehicle safety and compliance with
				commercial motor vehicle safety regulations in accordance with the program
				goals specified in paragraph (1).
								(3)Federal
				shareThe Secretary shall reimburse a grantee at least 80 percent
				of the costs incurred in a fiscal year for carrying out the high priority
				activities or projects.
								(4)Eligible
				activitiesAn eligible activity will be in accordance with
				criteria that is—
									(A)developed by the
				Secretary; and
									(B)posted in the Federal
				Register in advance of the grant application
				period.
									.
					(b)Conforming
			 AmendmentThe analysis of chapter 311 is amended by striking the
			 item relating to section 31102 and inserting the following:
					
						
							31102. Compliance, safety, and accountability
				grants.
						
						.
				602.Performance and
			 registration information systems management programSection 31106(b) is amended—
				(1)by amending paragraph
			 (3)(C) to read as follows—
					
						(C)establish and implement a
				process—
							(i)to cancel the motor
				vehicle registration and seize the registration plates of a vehicle when an
				employer is found liable under section 31310(j)(2)(C) for knowingly allowing or
				requiring an employee to operate such a commercial motor vehicle in violation
				of an out-of-service order; and
							(ii)to reinstate the vehicle
				registration or return the registration plates of the commercial motor vehicle,
				subject to sanctions under clause (i), if the Secretary permits such carrier to
				resume operations after the date of issuance of such
				order.
							;
				and
				(2)by striking paragraph
			 (4).
				603.Commercial motor
			 vehicle definedSection
			 31101(1) is amended to read as follows:
				
					(1)commercial motor
				vehicle means (except under section 31106) a self-propelled or towed
				vehicle used on the highways in commerce to transport passengers or property,
				if the vehicle—
						(A)has a gross vehicle
				weight rating or gross vehicle weight of at least 10,001 pounds, whichever is
				greater;
						(B)is designed or used to
				transport more than 8 passengers, including the driver, for
				compensation;
						(C)is designed or used to
				transport more than 15 passengers, including the driver, and is not used to
				transport passengers for compensation; or
						(D)is used in transporting
				material found by the Secretary of Transportation to be hazardous under section
				5103 and transported in a quantity requiring placarding under regulations
				prescribed by the Secretary under section
				5103.
						.
			604.Driver safety fitness
			 ratingsSection 31144, as
			 amended by section 204 of this Act, is amended by adding at the end the
			 following:
				
					(i)Commercial motor
				vehicle driversThe Secretary may maintain by regulation a
				procedure for determining the safety fitness of a commercial motor vehicle
				driver and for prohibiting the driver from operating in interstate commerce.
				The procedure and prohibition shall include the following:
						(1)Specific initial and
				continuing requirements that a driver must comply with to demonstrate safety
				fitness.
						(2)The methodology and
				continually updated safety performance data that the Secretary will use to
				determine whether a driver is fit, including inspection results, serious
				traffic offenses, and crash involvement data.
						(3)Specific time frames
				within which the Secretary will determine whether a driver is fit.
						(4)A prohibition period or
				periods, not to exceed 1 year, that a driver that the Secretary determines is
				not fit will be prohibited from operating a commercial motor vehicle in
				interstate commerce. The period or periods shall begin on the 46th day after
				the date of the fitness determination and continue until the Secretary
				determines the driver is fit or until the prohibition period expires.
						(5)A review by the
				Secretary, not later than 30 days after an unfit driver requests a review, of
				the driver's compliance with the requirements the driver failed to comply with
				and that resulted in the Secretary determining that the driver was not fit. The
				burden of proof shall be on the driver to demonstrate fitness.
						(6)The eligibility criteria
				for reinstatement, including the remedial measures the unfit driver must take
				for
				reinstatement.
						.
			605.Uniform electronic
			 clearance for commercial motor vehicle inspections
				(a)In
			 generalChapter 311 is amended by adding after section 31109 the
			 following:
					
						31110.Withholding amounts
				for State noncompliance
							(a)First fiscal
				yearSubject to criteria established by the Secretary of
				Transportation, the Secretary may withhold up to 50 percent of the amount a
				State is otherwise eligible to receive under section 31102(b) on the first day
				of the fiscal year after the first fiscal year following the date of enactment
				of the Commercial Motor Vehicle Safety
				Enhancement Act of 2011 in which the State uses for at least 180
				days an electronic commercial motor vehicle inspection selection system that
				does not employ a selection methodology approved by the Secretary.
							(b)Second fiscal
				yearThe Secretary shall withhold up to 75 percent of the amount
				a State is otherwise eligible to receive under section 31102(b) on the first
				day of the fiscal year after the second fiscal year following the date of
				enactment of the Commercial Motor Vehicle
				Safety Enhancement Act of 2011 in which the State uses for at
				least 180 days an electronic commercial motor vehicle inspection selection
				system that does not employ a selection methodology approved by the
				Secretary.
							(c)Subsequent availability
				of withheld fundsThe Secretary may make the amounts withheld
				under subsection (a) or subsection (b) available to the State if the Secretary
				determines that the State has substantially complied with the requirement
				described under subsection (a) or subsection (b) not later than 180 days after
				the beginning of the fiscal year in which amounts were
				withheld.
							.
				(b)Conforming
			 amendmentThe analysis of chapter 311 is amended by inserting
			 after the item relating to section 31109 the following:
					
						
							31110. Withholding amounts for State
				noncompliance.
						
						.
				606.Authorization of
			 appropriationsSection 31104
			 is amended to read as follows:
				
					31104.Availability of
				amounts
						(a)In
				generalThere are authorized to be appropriated from Highway
				Trust Fund (other than the Mass Transit Account) for Federal Motor Carrier
				Safety Administration programs the following:
							(1)Compliance, safety, and
				accountability grants under section 31102
								(A)$249,717,000 for fiscal
				year 2012, provided that the Secretary shall set aside not less than
				$168,388,000 to carry out the motor carrier safety assistance program under
				section 31102(b); and
								(B)$253,814,000 for fiscal
				year 2013, provided that the Secretary shall set aside not less than
				$171,813,000 to carry out the motor carrier safety assistance program under
				section 31102(b).
								(2)Data and technology
				grants under section 31109
								(A)$30,000,000 for fiscal
				year 2012; and
								(B)$30,000,000 for fiscal
				year 2013.
								(3)Driver safety grants
				under section 31313
								(A)$31,000,000 for fiscal
				year 2012; and
								(B)$31,000,000 for fiscal
				year 2013.
								(4)CriteriaThe
				Secretary shall develop criteria to allocate the remaining funds under
				paragraphs (1), (2), and (3) for fiscal year 2013 and for each fiscal year
				thereafter not later than April 1 of the prior fiscal year.
							(b)Availability and
				reallocation of amounts
							(1)Allocations and
				reallocationsAmounts made available under subsection (a)(1)
				remain available until expended. Allocations to a State remain available for
				expenditure in the State for the fiscal year in which they are allocated and
				for the next fiscal year. Amounts not expended by a State during those 2 fiscal
				years are released to the Secretary for reallocation.
							(2)Redistribution of
				amountsThe Secretary may, after August 1 of each fiscal year,
				upon a determination that a State does not qualify for funding under section
				31102(b) or that the State will not expend all of its existing funding,
				reallocate the State's funding. In revising the allocation and redistributing
				the amounts, the Secretary shall give preference to those States that require
				additional funding to meet program goals under section 31102(b).
							(3)Period of availability
				for data and technology grantsAmounts made available under
				subsection (a)(2) remain available for obligation for the fiscal year and the
				next 2 years in which they are appropriated. Allocations remain available for
				expenditure in the State for 5 fiscal years after they were obligated. Amounts
				not expended by a State during those 3 fiscal years are released to the
				Secretary for reallocation.
							(4)Period of availability
				for driver safety grantsAmounts made available under subsection
				(a)(3) of this section remain available for obligation for the fiscal year and
				the next fiscal year in which they are appropriated. Allocations to a State
				remain available for expenditure in the State for the fiscal year in which they
				are allocated and for the following 2 fiscal years. Amounts not expended by a
				State during those 3 fiscal years are released to the Secretary for
				reallocation.
							(5)ReallocationThe
				Secretary, upon a request by a State, may reallocate grant funds previously
				awarded to the State under a grant program authorized by section 31102, 31109,
				or 31313 to another grant program authorized by those sections upon a showing
				by the State that it is unable to expend the funds within the 12 months prior
				to their expiration provided that the State agrees to expend the funds within
				the remaining period of expenditure.
							(c)Grants as contractual
				obligationsApproval by the Secretary of a grant under sections
				31102, 31109, and 31313 is a contractual obligation of the Government for
				payment of the Government's share of costs incurred in developing and
				implementing programs to improve commercial motor vehicle safety and enforce
				commercial driver's license regulations, standards, and orders.
						(d)Deduction for
				administrative expenses
							(1)In
				generalOn October 1 of each fiscal year or as soon after that as
				practicable, the Secretary may deduct, from amounts made available
				under—
								(A)subsection (a)(1) for
				that fiscal year, not more than 1.5 percent of those amounts for administrative
				expenses incurred in carrying out section 31102 in that fiscal year;
								(B)subsection (a)(2) for
				that fiscal year, not more than 1.4 percent of those amounts for administrative
				expenses incurred in carrying out section 31109 in that fiscal year; and
								(C)subsection (a)(3) for
				that fiscal year, not more than 1.4 percent of those amounts for administrative
				expenses incurred in carrying out section 31313 in that fiscal year.
								(2)TrainingThe
				Secretary may use at least 50 percent of the amounts deducted from the amounts
				made available under sections (a)(1) and (a)(3) to train non-Government
				employees and to develop related training materials to carry out sections
				31102, 31311, and 31313 of this title.
							(3)ContractsThe
				Secretary may use amounts deducted under paragraph (1) to enter into contracts
				and cooperative agreements with States, local governments, associations,
				institutions, corporations, and other persons, if the Secretary determines the
				contracts and cooperative agreements are cost-effective, benefit multiple
				jurisdictions of the United States, and enhance safety programs and related
				enforcement activities.
							(e)Allocation criteria and
				eligibility
							(1)On October 1 of each
				fiscal year or as soon as practicable after that date after making the
				deduction under subsection (d)(1)(A), the Secretary shall allocate amounts made
				available to carry out section 31102(b) for such fiscal year among the States
				with plans approved under that section. Allocation shall be made under the
				criteria prescribed by the Secretary.
							(2)On October 1 of each
				fiscal year or as soon as practicable after that date and after making the
				deduction under subsection (d)(1)(B) or (d)(1)(C), the Secretary shall allocate
				amounts made available to carry out sections 31109(a) and 31313(b)(1).
							(f)Intrastate
				compatibilityThe Secretary shall prescribe regulations
				specifying tolerance guidelines and standards for ensuring compatibility of
				intrastate commercial motor vehicle safety laws and regulations with Government
				motor carrier safety regulations to be enforced under section 31102(b). To the
				extent practicable, the guidelines and standards shall allow for maximum
				flexibility while ensuring a degree of uniformity that will not diminish
				transportation safety. In reviewing State plans and allocating amounts or
				making grants under section 153 of title 23, United States Code, the Secretary
				shall ensure that the guidelines and standards are applied uniformly.
						(g)Withholding amounts for
				State noncompliance
							(1)In
				generalSubject to criteria established by the Secretary, the
				Secretary may withhold up to 100 percent of the amounts a State is otherwise
				eligible to receive under section 31102(b) on October 1 of each fiscal year
				beginning after the date of enactment of the Commercial Motor Vehicle Safety Enhancement Act of
				2011 and continuing for the period that the State does not comply
				substantially with a requirement under section 31109(b).
							(2)Subsequent availability
				of withheld fundsThe Secretary may make the amounts withheld in
				accordance with paragraph (1) available to a State if the Secretary determines
				that the State has substantially complied with a requirement under section
				31109(b) not later than 180 days after the beginning of the fiscal year in
				which the amounts are withheld.
							(h)Administrative
				expenses
							(1)Authorization of
				appropriationsThere are authorized to be appropriated from the
				Highway Trust Fund (other than the Mass Transit Account) for the Secretary to
				pay administrative expenses of the Federal Motor Carrier Safety
				Administration—
								(A)$250,819,000 for fiscal
				year 2012; and
								(B)$248,523,000 for fiscal
				year 2013.
								(2)Use of
				fundsThe funds authorized by this subsection shall be used for
				personnel costs, administrative infrastructure, rent, information technology,
				programs for research and technology, information management, regulatory
				development, the administration of the performance and registration information
				system management, outreach and education, other operating expenses, and such
				other expenses as may from time to time be necessary to implement statutory
				mandates of the Administration not funded from other sources.
							(i)Availability of
				funds
							(1)Period of
				availabilityThe amounts made available under this section shall
				remain available until expended.
							(2)Initial date of
				availabilityAuthorizations from the Highway Trust Fund (other
				than the Mass Transit Account) for this section shall be available for
				obligation on the date of their apportionment or allocation or on October 1 of
				the fiscal year for which they are authorized, whichever occurs
				first.
							.
			607.High risk carrier
			 reviews
				(a)High risk carrier
			 reviewsSection 31104(h), as amended by section 606 of this Act,
			 is amended by adding at the end of paragraph (2) the following:
					
						From the funds authorized by this
				subsection, the Secretary shall ensure that a review is completed on each motor
				carrier that demonstrates through performance data that it poses the highest
				safety risk. At a minimum, a review shall be conducted whenever a motor carrier
				is among the highest risk carriers for 2 consecutive
				months.
						.
				(b)Conforming
			 amendmentSection 4138 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (49 U.S.C. 31144 note)
			 is repealed.
				608.Data and technology
			 grants
				(a)In
			 generalSection 31109 is amended to read as follows:
					
						31109.Data and technology
				grants
							(a)General
				authorityThe Secretary of Transportation shall establish and
				administer a data and technology grant program to assist the States with the
				implementation and maintenance of data systems. The Secretary shall allocate
				the funds in accordance with section 31104.
							(b)Performance
				goalsThe Secretary may make a grant to a State to implement the
				performance and registration information system management requirements of
				section 31106(b) to develop, implement, and maintain commercial vehicle
				information systems and networks, and other innovative technologies that the
				Secretary determines improve commercial motor vehicle safety.
							(c)EligibilityTo
				be eligible for a grant to implement the requirements of section 31106(b), the
				State shall design a program that—
								(1)links Federal motor
				carrier safety information systems with the State's motor carrier information
				systems;
								(2)determines the safety
				fitness of a motor carrier or registrant when licensing or registering the
				registrant or motor carrier or while the license or registration is in effect;
				and
								(3)denies, suspends, or
				revokes the commercial motor vehicle registrations of a motor carrier or
				registrant that was issued an operations out-of-service order by the
				Secretary.
								(d)Required
				participationThe Secretary shall require States that participate
				in the program under section 31106 to—
								(1)comply with the uniform
				policies, procedures, and technical and operational standards prescribed by the
				Secretary under section 31106(b);
								(2)possess or seek the
				authority to possess for a time period not longer than determined reasonable by
				the Secretary, to impose sanctions relating to commercial motor vehicle
				registration on the basis of a Federal safety fitness determination; and
								(3)establish and implement a
				process to cancel the motor vehicle registration and seize the registration
				plates of a vehicle when an employer is found liable under section
				31310(j)(2)(C) for knowingly allowing or requiring an employee to operate such
				a commercial motor vehicle in violation of an out of service order.
								(e)Federal
				shareThe total Federal share of the cost of a project payable
				from all eligible Federal sources shall be at least 80
				percent.
							.
				(b)Conforming
			 amendmentThe analysis of chapter 311 is amended by striking the
			 item relating to section 31109 and inserting the following:
					
						
							31109. Data and technology
				grants.
						
						.
				609.Driver safety
			 grants
				(a)Driver focused grant
			 programSection 31313 is amended to read as follows:
					
						31313.Driver safety
				grants
							(a)General
				authorityThe Secretary shall make and administer a driver
				focused grant program to assist the States, local governments, entities, and
				other persons with commercial driver's license systems, programs, training,
				fraud detection, reporting of violations and other programs required to improve
				the safety of drivers as the Federal Motor Carrier Safety Administration deems
				critical. The Secretary shall allocate the funds for the program in accordance
				with section 31104.
							(b)Commercial driver's
				license program improvement grants
								(1)Program
				goalThe Secretary of Transportation may make a grant to a State
				in a fiscal year—
									(A)to comply with the
				requirements of section 31311;
									(B)in the case of a State
				that is making a good faith effort toward substantial compliance with the
				requirements of this section and section 31311, to improve its implementation
				of its commercial driver's license program;
									(C)for research, development
				demonstration projects, public education, and other special activities and
				projects relating to commercial driver licensing and motor vehicle safety that
				are of benefit to all jurisdictions of the United States or are designed to
				address national safety concerns and circumstances;
									(D)for commercial driver's
				license program coordinators;
									(E)to implement or maintain
				a system to notify an employer of an operator of a commercial motor vehicle of
				the suspension or revocation of the operator's commercial driver's license
				consistent with the standards developed under section 304(b) of the
				Commercial Motor Vehicle Safety Enhancement
				Act of 2011; or
									(F)to train operators of
				commercial motor vehicles, as defined under section 31301, and to train
				operators and future operators in the safe use of such vehicles. Funding
				priority for this discretionary grant program shall be to regional or
				multi-state educational or nonprofit associations serving economically
				distressed regions of the United States.
									(2)PriorityThe
				Secretary shall give priority, in making grants under paragraph (1)(B), to a
				State that will use the grants to achieve compliance with the requirements of
				the Motor Carrier Safety Improvement Act of 1999 (113 Stat. 1748), including
				the amendments made by the Commercial Motor
				Vehicle Safety Enhancement Act of 2011.
								(3)RecipientsThe
				Secretary may allocate grants to State agencies, local governments, and other
				persons for carrying out activities and projects that improve commercial
				driver's license safety and compliance with commercial driver's license and
				commercial motor vehicle safety regulations in accordance with the program
				goals under paragraph (1) and that train operators on commercial motor
				vehicles. The Secretary may make a grant to a State to comply with section
				31311 for commercial driver's license program coordinators and for notification
				systems.
								(4)Federal
				shareThe Federal share of a grant made under this program shall
				be at least 80 percent, except that the Federal share of grants for commercial
				driver license program coordinators and training commercial motor vehicle
				operators shall be 100
				percent.
								.
				(b)Conforming
			 amendmentThe analysis of chapter 313 is amended by striking the
			 item relating to section 31313 and inserting the following:
					
						
							31313. Driver safety
				grants.
						
						.
				610.Commercial vehicle
			 information systems and networksNot later than 6 months after the date of
			 enactment of this Act, the Secretary shall submit a report to the Committee on
			 Commerce, Science, and Transportation of the Senate and the Committee on
			 Transportation and Infrastructure of the House of Representatives that
			 includes—
				(1)established time frames
			 and milestones for resuming the Commercial Vehicle Information Systems and
			 Networks Program; and
				(2)a strategic workforce
			 plan for its grants management office to ensure that it has determined the
			 skills and competencies that are critical to achieving its mission
			 goals.
				VIIMotorcoach Enhanced
			 Safety Act of 2011
			701.Short titleThis title may be cited as the
			 Motorcoach Enhanced Safety Act of
			 2011.
			702.DefinitionsIn this Act:
				(1)Advanced glazingThe term advanced glazing
			 means glazing installed in a portal on the side or the roof of a motorcoach
			 that is designed to be highly resistant to partial or complete occupant
			 ejection in all types of motor vehicle crashes.
				(2)BusThe term bus has the meaning
			 given the term in section 571.3(b) of title 49, Code of Federal Regulations (as
			 in effect on the day before the date of enactment of this Act).
				(3)Commercial motor vehicleExcept as otherwise specified, the term
			 commercial motor vehicle has the meaning given the term in section
			 31132(1) of title 49, United States Code.
				(4)Direct tire pressure monitoring
			 systemThe term direct
			 tire pressure monitoring system means a tire pressure monitoring system
			 that is capable of directly detecting when the air pressure level in any tire
			 is significantly under-inflated and providing the driver a low tire pressure
			 warning as to which specific tire is significantly under-inflated.
				(5)Electronic on-board recorderThe term electronic on-board
			 recorder means an electronic device that acquires and stores data
			 showing the record of duty status of the vehicle operator and performs the
			 functions required of an automatic on-board recording device in section
			 395.15(b) of title 49, Code of Federal Regulations.
				(6)Event data recorderThe term event data recorder
			 has the meaning given that term in section 563.5 of title 49, Code of Federal
			 Regulations.
				(7)Motor carrierThe term motor carrier
			 means—
					(A)a motor carrier (as defined in section
			 13102(14) of title 49, United States Code); or
					(B)a motor private carrier (as defined in
			 section 13102(15) of that title).
					(8)MotorcoachThe term motorcoach has the
			 meaning given the term over-the-road bus in section 3038(a)(3) of
			 the Transportation Equity Act for the 21st Century (49 U.S.C. 5310 note), but
			 does not include—
					(A)a bus used in public transportation
			 provided by, or on behalf of, a public transportation agency; or
					(B)a school bus, including a multifunction
			 school activity bus.
					(9)Motorcoach servicesThe term motorcoach services
			 means passenger transportation by motorcoach for compensation.
				(10)Multifunction school activity
			 busThe term
			 multifunction school activity bus has the meaning given the term
			 in section 571.3(b) of title 49, Code of Federal Regulations (as in effect on
			 the day before the date of enactment of this Act).
				(11)PortalThe term portal means any
			 opening on the front, side, rear, or roof of a motorcoach that could, in the
			 event of a crash involving the motorcoach, permit the partial or complete
			 ejection of any occupant from the motorcoach, including a young child.
				(12)Provider of motorcoach
			 servicesThe term
			 provider of motorcoach services means a motor carrier that
			 provides passenger transportation services with a motorcoach, including
			 per-trip compensation and contracted or chartered compensation.
				(13)Public transportationThe
			 term public transportation has the meaning given the term in
			 section 5302 of title 49, United States Code.
				(14)Safety beltThe term safety belt has the
			 meaning given the term in section 153(i)(4)(B) of title 23, United States
			 Code.
				(15)SecretaryThe term Secretary means the
			 Secretary of Transportation.
				703.Regulations for improved occupant
			 protection, passenger evacuation, and crash avoidance
				(a)Regulations required within 1
			 yearNot later than 1 year
			 after the date of enactment of this Act, the Secretary shall prescribe
			 regulations requiring safety belts to be installed in motorcoaches at each
			 designated seating position.
				(b)Regulations required within 2
			 yearsNot later than 2 years
			 after the date of enactment of this Act, the Secretary shall prescribe the
			 following commercial motor vehicle regulations:
					(1)Roof strength and crush
			 resistanceThe Secretary
			 shall establish improved roof and roof support standards for motorcoaches that
			 substantially improve the resistance of motorcoach roofs to deformation and
			 intrusion to prevent serious occupant injury in rollover crashes involving
			 motorcoaches.
					(2)Anti-ejection safety
			 countermeasuresThe Secretary
			 shall require advanced glazing to be installed in each motorcoach portal and
			 shall consider other portal improvements to prevent partial and complete
			 ejection of motorcoach passengers, including children. In prescribing such
			 standards, the Secretary shall consider the impact of such standards on the use
			 of motorcoach portals as a means of emergency egress.
					(3)Rollover crash avoidanceThe Secretary shall require motorcoaches to
			 be equipped with stability enhancing technology, such as electronic stability
			 control and torque vectoring, to reduce the number and frequency of rollover
			 crashes among motorcoaches.
					(c)Commercial motor vehicle tire pressure
			 monitoring systemsNot later
			 than 3 years after the date of enactment of this Act, the Secretary shall
			 prescribe the following commercial vehicle regulation:
					(1)In
			 generalThe Secretary shall
			 require motorcoaches to be equipped with direct tire pressure monitoring
			 systems that warn the operator of a commercial motor vehicle when any tire
			 exhibits a level of air pressure that is below a specified level of air
			 pressure established by the Secretary.
					(2)Performance
			 requirementsThe regulation
			 prescribed by the Secretary under this subsection shall include performance
			 requirements to ensure that direct tire pressure monitoring systems are capable
			 of—
						(A)providing a warning to the driver when 1 or
			 more tires are underinflated;
						(B)activating in a specified time period after
			 the underinflation is detected; and
						(C)operating at different vehicle
			 speeds.
						(d)Application of regulations
					(1)New motorcoachesAny regulation prescribed in accordance
			 with subsection (a), (b), or (c) shall apply to all motorcoaches manufactured
			 more than 2 years after the date on which the regulation is published as a
			 final rule.
					(2)Retrofit requirements for existing
			 motorcoaches
						(A)In
			 generalThe Secretary may, by
			 regulation, provide for the application of any requirement established under
			 subsection (a) or (b)(2) to motorcoaches manufactured before the date on which
			 the requirement applies to new motorcoaches under paragraph (1) based on an
			 assessment of the feasibility, benefits, and costs of retrofitting the older
			 motorcoaches.
						(B)AssessmentThe Secretary shall complete an assessment
			 with respect to safety belt retrofits not later than 1 year after the date of
			 enactment of this Act and with respect to anti-ejection countermeasure
			 retrofits not later than 2 years after the date of enactment of this
			 Act.
						(e)Failure To meet
			 deadlineIf the Secretary determines that a final rule cannot be
			 issued before the deadline established under this section, the Secretary
			 shall—
					(1)submit a report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Energy and Commerce of the House
			 of Representatives that explains why the deadline cannot be
			 met; and
					(2)establish a new deadline
			 for the issuance of the final rule.
					704.Standards for improved fire safety
				(a)EvaluationsNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall initiate the following rulemaking
			 proceedings:
					(1)Flammability standard for exterior
			 componentsThe Secretary
			 shall establish requirements for fire hardening or fire resistance of
			 motorcoach exterior components to prevent fire and smoke inhalation injuries to
			 occupants.
					(2)Smoke suppressionThe Secretary shall update Federal Motor
			 Vehicle Safety Standard Number 302 (49 C.F.R. 571.302; relating to flammability
			 of interior materials) to improve the resistance of motorcoach interiors and
			 components to burning and permit sufficient time for the safe evacuation of
			 passengers from motorcoaches.
					(3)Prevention of, and resistance to, wheel
			 well firesThe Secretary
			 shall establish requirements—
						(A)to prevent and mitigate the propagation of
			 wheel well fires into the passenger compartment; and
						(B)to substantially reduce occupant deaths and
			 injuries from such fires.
						(4)Automatic fire suppressionThe Secretary shall establish requirements
			 for motorcoaches to be equipped with highly effective fire suppression systems
			 that automatically respond to and suppress all fires in such
			 motorcoaches.
					(5)Passenger evacuationThe Secretary shall establish requirements
			 for motorcoaches to be equipped with—
						(A)improved emergency exit window, door, roof
			 hatch, and wheelchair lift door designs to expedite access and use by
			 passengers of motorcoaches under all emergency circumstances, including crashes
			 and fires; and
						(B)emergency interior lighting systems,
			 including luminescent or retroreflectorized delineation of evacuation paths and
			 exits, which are triggered by a crash or other emergency incident to accomplish
			 more rapid and effective evacuation of passengers.
						(6)Causation and
			 prevention of motorcoach firesThe Secretary shall examine the
			 principle causes of motorcoach fires and vehicle design changes intended to
			 reduce the number of motorcoach fires resulting from those principle
			 causes.
					(b)DeadlineNot later than 42 months after the date of
			 enactment of this Act, the Secretary shall—
					(1)issue final rules in accordance with
			 subsection (a); or
					(2)if the Secretary determines that any
			 standard is not warranted based on the requirements and considerations set
			 forth in subsection (a) and (b) of section 30111 of title 49, United States
			 Code, submit a report that describes the reasons for not prescribing such a
			 standard to—
						(A)the Committee on Commerce, Science, and Transportation of the
			 Senate; and
						(B)the Committee on Energy and Commerce of the House of
			 Representatives.
						(c)Tire performance
			 standardNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall—
					(1)issue a final rule
			 upgrading performance standards for tires used on motorcoaches, including an
			 enhanced endurance test and a new high-speed performance test; or
					(2)if the Secretary
			 determines that a standard is not warranted based on the requirements and
			 considerations set forth in subsections (a) and (b) of section 30111 of title
			 49, United States Code, submit a report that describes the reasons for not
			 prescribing such a standard to—
						(A)the Committee on Commerce, Science, and Transportation of the
			 Senate; and
						(B)the Committee on Energy and Commerce of the House of
			 Representatives.
						705.Occupant protection, collision avoidance,
			 fire causation, and fire extinguisher research and testing
				(a)Safety research initiativesNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall complete the following research and
			 testing:
					(1)Improved fire
			 extinguishersThe Secretary shall research and test the need to
			 install improved fire extinguishers or other readily available firefighting
			 equipment in motorcoaches to effectively extinguish fires in motorcoaches and
			 prevent passenger deaths and injuries.
					(2)Interior impact
			 protectionThe Secretary shall research and test enhanced
			 occupant impact protection standards for motorcoach interiors to reduce
			 substantially serious injuries for all passengers of motorcoaches.
					(3)Compartmentalization safety
			 countermeasuresThe Secretary
			 shall require enhanced compartmentalization safety countermeasures for
			 motorcoaches, including enhanced seating designs, to substantially reduce the
			 risk of passengers being thrown from their seats and colliding with other
			 passengers, interior surfaces, and components in the event of a crash involving
			 a motorcoach.
					(4)Collision avoidance systemsThe Secretary shall research and test
			 forward and lateral crash warning systems applications for motorcoaches.
					(b)RulemakingNot later than 2 years after the completion
			 of each research and testing initiative required under subsection (a), the
			 Secretary shall issue final motor vehicle safety standards if the Secretary
			 determines that such standards are warranted based on the requirements and
			 considerations set forth in subsections (a) and (b) of section 30111 of title
			 49, United States Code.
				706.Motorcoach registration
				(a)Registration requirementsSection 13902(b) is amended—
					(1)by redesignating paragraphs (1) through (8)
			 as paragraphs (4) through (11), respectively; and
					(2)by inserting before paragraph (4), as
			 redesignated, the following:
						
							(1)Additional registration
				requirements for providers or motorcoach servicesIn addition to meeting the requirements
				under subsection (a)(1), the Secretary may not register a person to provide
				motorcoach services until after the person—
								(A)undergoes a preauthorization safety audit,
				including verification, in a manner sufficient to demonstrate the ability to
				comply with Federal rules and regulations, of—
									(i)a drug and alcohol testing program under
				part 40 of title 49, Code of Federal Regulations;
									(ii)the carrier's system of compliance with
				hours-of-service rules, including hours-of-service records;
									(iii)the ability to obtain required
				insurance;
									(iv)driver qualifications, including the
				validity of the commercial driver's license of each driver who will be
				operating under such authority;
									(v)disclosure of common ownership, common
				control, common management, common familial relationship, or other corporate
				relationship with another motor carrier or applicant for motor carrier
				authority during the past 3 years;
									(vi)records of the State inspections, or of a
				Level I or V Commercial Vehicle Safety Alliance Inspection, for all vehicles
				that will be operated by the carrier;
									(vii)safety management programs, including
				vehicle maintenance and repair programs; and
									(viii)the ability to comply with the Americans
				with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and the Over-the-Road
				Bus Transportation Accessibility Act of 2007 (122 Stat. 2915);
									(B)has been interviewed to review safety
				management controls and the carrier's written safety oversight policies and
				practices; and
								(C)through the successful completion of a
				written examination developed by the Secretary, has demonstrated proficiency to
				comply with and carry out the requirements and regulations described in
				subsection (a)(1).
								(2)Pre-authorization safety
				auditThe pre-authorization
				safety audit required under paragraph (1)(A) shall be completed on-site not
				later than 90 days following the submission of an application for operating
				authority.
							(3)FeeThe Secretary may establish, under section
				9701 of title 31, a fee of not more than $1,200 for new registrants that as
				nearly as possible covers the costs of performing a preauthorization safety
				audit. Amounts collected under this subsection shall be deposited in the
				Highway Trust Fund (other than the Mass Transit
				Account).
							.
					(b)Safety reviews of new
			 operatorsSection 31144(g)(1)
			 is amended by inserting transporting property after each
			 operator.
				(c)Conforming
			 amendmentSection 24305(a)(3)(A)(i) is amended by striking
			 section 13902(b)(8)(A) and inserting section
			 13902(b)(11)(A).
				(d)Effective
			 dateThe amendments made by
			 this section shall take effect 1 year after the date of enactment of this
			 Act.
				707.Improved oversight of motorcoach service
			 providersSection 31144, as
			 amended by sections 204 and 604 of this Act, is amended by adding at the end
			 the following:
				
					(j)Periodic safety reviews of providers of
				motorcoach services
						(1)Safety review
							(A)In generalThe Secretary shall—
								(i)determine the safety fitness of all
				providers of motorcoach services registered with the Federal Motor Carrier
				Safety Administration; and
								(ii)assign a safety fitness rating to each such
				provider.
								(B)ApplicabilitySubparagraph (A) shall apply—
								(i)to any provider of motorcoach services
				registered with the Administration after the date of enactment of the
				Motorcoach Enhanced Safety Act of
				2011 beginning not later than 2 years after the date of such
				registration; and
								(ii)to any provider of motorcoach services
				registered with the Administration on or before the date of enactment of that
				Act beginning not later than 3 years after the date of enactment of that
				Act.
								(2)Periodic reviewThe Secretary shall establish, by
				regulation, a process for monitoring the safety performance of each provider of
				motorcoach services on a regular basis following the assignment of a safety
				fitness rating, including progressive intervention to correct unsafe
				practices.
						(3)Enforcement strike forcesIn addition to the enhanced monitoring and
				enforcement actions required under paragraph (2), the Secretary may organize
				special enforcement strike forces targeting providers of motorcoach
				services.
						(4)Periodic update of safety fitness
				ratingIn conducting the
				safety reviews required under this subsection, the Secretary shall reassess the
				safety fitness rating of each provider not less frequently than once every 3
				years.
						(5)Motorcoach services definedIn this subsection, the term provider
				of motorcoach services has the meaning given such term in section 702 of
				the Motorcoach Enhanced Safety Act of
				2011.
						.
			708.Report on feasibility, benefits, and costs
			 of establishing a system of certification of training programsNot later than 2 years after the date of the
			 enactment of this Act, the Secretary shall submit a report to the
			 Committee on Commerce, Science, and
			 Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives that describes the
			 feasibility, benefits, and costs of establishing a system of certification of
			 public and private schools and of motor carriers and motorcoach operators that
			 provide motorcoach driver training.
			709.Report on driver's license requirements for
			 9- to 15-passenger vans
				(a)In
			 generalNot later than 18
			 months after the date of enactment of this Act, the Secretary shall submit a
			 report to the Committee on Commerce,
			 Science, and Transportation of the Senate and the
			 Committee on Transportation and Infrastructure
			 of the House of Representatives that examines requiring all or
			 certain classes of drivers operating a vehicle, which is designed or used to
			 transport not fewer than 9 and not more than 15 passengers (including a driver)
			 in interstate commerce, to have a commercial driver’s license
			 passenger-carrying endorsement and be tested in accordance with a drug and
			 alcohol testing program under part 40 of title 49, Code of Federal
			 Regulations.
				(b)ConsiderationsIn developing the report under subsection
			 (a), the Secretary shall consider—
					(1)the safety benefits of
			 the requirement described in subsection (a);
					(2)the scope of the
			 population that would be impacted by such requirement;
					(3)the cost to the Federal
			 Government and State governments to meet such requirement; and
					(4)the impact on safety
			 benefits and cost from limiting the application of such requirement to certain
			 drivers of such vehicles, such as drivers who are compensated for
			 driving.
					710.Event data recorders
				(a)EvaluationNot later than 1 year after the date of
			 enactment of this Act, the Secretary, after considering the performance
			 requirements for event data recorders for passenger vehicles under part 563 of
			 title 49, Code of Federal Regulations, shall complete an evaluation of event
			 data recorders, including requirements regarding specific types of vehicle
			 operations, events and incidents, and systems information to be recorded, for
			 event data recorders to be used on motorcoaches used by motor carriers in
			 interstate commerce.
				(b)Standards and regulationsNot later than 2 years after completing the
			 evaluation required under subsection (a), the Secretary shall issue standards
			 and regulations based on the results of that evaluation.
				711.Safety inspection program for commercial
			 motor vehicles of passengersNot later than 3 years after the date of
			 enactment of this Act, the Secretary shall complete a rulemaking proceeding to
			 consider requiring States to conduct annual inspections of commercial motor
			 vehicles designed or used to transport passengers, including an assessment
			 of—
				(1)the risks associated with improperly
			 maintained or inspected commercial motor vehicles designed or used to transport
			 passengers;
				(2)the effectiveness of existing Federal
			 standards for the inspection of such vehicles in—
					(A)mitigating the risks described in paragraph
			 (1); and
					(B)ensuring the safe and proper operation
			 condition of such vehicles; and
					(3)the costs and benefits of a mandatory State
			 inspection program.
				712.Distracted driving
				(a)In generalChapter 311, as amended by sections 113,
			 508, and 512 of this Act, is amended by adding after section 31154 the
			 following:
					
						31155.Regulation of the
				use of distracting devices in motorcoaches
							(a)In generalNot later than 1 year after the date of
				enactment of the Motorcoach Enhanced Safety
				Act of 2011, the Secretary of Transportation shall prescribe
				regulations on the use of electronic or wireless devices, including cell phones
				and other distracting devices, by an individual employed as the operator of a
				motorcoach (as defined in section 702 of that Act).
							(b)Basis for regulationsThe Secretary shall base the regulations
				prescribed under subsection (a) on accident data analysis, the results of
				ongoing research, and other information, as appropriate.
							(c)Prohibited
				useExcept as provided under
				subsection (d), the Secretary shall prohibit the use of the devices described
				in subsection (a) in circumstances in which the Secretary determines that their
				use interferes with a driver's safe operation of a motorcoach.
							(d)Permitted useThe Secretary may permit the use of a
				device that is otherwise prohibited under subsection (c) if the Secretary
				determines that such use is necessary for the safety of the driver or the
				public in emergency
				circumstances.
							.
				(b)Conforming amendmentThe analysis for chapter 311 is amended by
			 inserting after the item relating to section 31154 the following:
					
						
							31155. Regulation of the use of
				distracting devices in
				motorcoaches.
						
						.
				713.RegulationsAny standard or regulation prescribed or
			 modified pursuant to the Motorcoach Enhanced Safety Act of 2011 shall be
			 prescribed or modified in accordance with section 553 of title 5, United States
			 Code.
			VIIISafe Highways and
			 Infrastructure Preservation
			801.Comprehensive truck
			 size and weight limits study
				(a)Truck Size and Weight
			 Limits StudyNot later than
			 90 days after the date of enactment of this Act, the Secretary, in consultation
			 with each relevant State and other applicable Federal agencies, shall commence
			 a comprehensive truck size and weight limits study. The study shall—
					(1)provide data on accident frequency and
			 factors related to accident risk of each route of the National Highway System
			 in each State that allows a vehicle to operate with size and weight limits that
			 are in excess of the Federal law and regulations and its correlation to truck
			 size and weight limits;
					(2)evaluate the impacts to the infrastructure
			 of each route of the National Highway System in each State that allows a
			 vehicle to operate with size and weight limits that are in excess of the
			 Federal law and regulations, including—
						(A)an analysis that
			 quantifies the cost and benefits of the impacts in dollars;
						(B)an analysis of the
			 percentage of trucks operating in excess of the Federal size and weight limits;
			 and
						(C)an analysis that examines
			 the ability of each State to recover the cost for the impacts, or the benefits
			 incurred;
						(3)evaluate the impacts and
			 frequency of violations in excess of the Federal size and weight law and
			 regulations to determine the cost of the enforcement of the law and
			 regulations, and the effectiveness of the enforcement methods;
					(4)examine the relationship
			 between truck performance and crash involvement and its correlation to Federal
			 size and weight limits, including the impacts on crashes;
					(5)assess the impacts that
			 truck size and weight limits in excess of the Federal law and regulations have
			 in the risk of bridge failure contributing to the structural deficiencies of
			 bridges or in the useful life of a bridge, including the impacts resulting from
			 the number of bridge loadings;
					(6)analyze the impacts on
			 safety and infrastructure in each State that allows a truck to operate in
			 excess of Federal size and weight limitations in truck-only lanes; and
					(7)compare and contrast the
			 safety and infrastructure impacts of the Federal limits regarding truck size
			 and weight limits in relation to—
						(A)six-axle and other
			 alternative configurations of tractor-trailers; and
						(B)safety records of foreign
			 nations with truck size and weight limits and tractor-trailer configurations
			 that differ from the Federal law and regulations.
						(b)ReportNot
			 later than 2 years after the date that the study is commenced under subsection
			 (a), the Secretary shall submit a final report on the study, including all
			 findings and recommendations, to the Committee on Commerce, Science, and
			 Transportation and the Committee on Environment and Public Works of the Senate
			 and the Committee on Transportation and Infrastructure of the House of
			 Representatives.
				802.Compilation of
			 existing State truck size and weight limit laws
				(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary, in consultation with the States, shall begin to
			 compile—
					(1)a list for each State, as
			 applicable, that describes each route of the National Highway System that
			 allows a vehicle to operate in excess of the Federal truck size and weight
			 limits that—
						(A)was authorized under
			 State law on or before the date of enactment of this Act; and
						(B)was in actual and lawful
			 operation on a regular or periodic basis (including seasonal operations) on or
			 before the date of enactment of this Act;
						(2)a list for each State, as
			 applicable, that describes—
						(A)the size and weight
			 limitations applicable to each segment of the National Highway System in that
			 State as listed under paragraph (1);
						(B)each combination that
			 exceeds the Interstate weight limit, but that the Department of Transportation,
			 other Federal agency, or a State agency has determined on or before the date of
			 enactment of this Act, could be or could have been lawfully operated in the
			 State; and
						(C)each combination that
			 exceeds the Interstate weight limit, but that the Secretary determines could
			 have been lawfully operated on a non-Interstate segment of the National Highway
			 System in the State on or before the date of enactment of this Act; and
						(3)a list of each State law
			 that designates or allows designation of size and weight limitations in excess
			 of Federal law and regulations on routes of the National Highway System,
			 including nondivisible loads.
					(b)SpecificationsThe
			 Secretary, in consultation with the States, shall specify whether the
			 determinations under paragraphs (1) and (2) of subsection (a) were made by the
			 Department of Transportation, other Federal agency, or a State agency.
				(c)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit a final report of the compilation under subsection (a) to the Committee
			 on Commerce, Science, and Transportation and the Committee on Environment and
			 Public Works of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives.
				IXMiscellaneous
			901.Detention time
			 study
				(a)StudyNot
			 later than 30 days after the date of enactment of this Act, the Secretary shall
			 task the Motor Carrier Safety Advisory Committee to study the extent to which
			 detention time contributes to drivers violating hours of service requirements
			 and driver fatigue. In conducting this study, the Committee shall—
					(1)examine data collected
			 from driver and vehicle inspections;
					(2)consult with—
						(A)motor carriers and
			 drivers, shippers, and representatives of ports and other facilities where
			 goods are loaded and unloaded;
						(B)government officials;
			 and
						(C)other parties as
			 appropriate; and
						(3)provide recommendations
			 to the Secretary for addressing issues identified in the study.
					(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall provide a report to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives that includes recommendations
			 for legislation and for addressing the results of the study.
				902.Prohibition of
			 coercionSection 31136(a) is
			 amended by—
				(1)striking
			 and at the end of paragraph (3);
				(2)striking the period at
			 the end of paragraph (4) and inserting ; and; and
				(3)adding after subsection
			 (4) the following:
					
						(5)an operator of a
				commercial motor vehicle is not coerced by a motor carrier, shipper, receiver,
				or transportation intermediary to operate a commercial motor vehicle in
				violation of a regulation promulgated under this section, or chapter 51 or
				chapter 313 of this
				title.
						.
				903.Motor carrier safety
			 advisory committee
				(a)MembershipSection
			 4144(b)(1) of the Safe, Accountable, Flexible, Efficient Transportation Equity
			 Act: A Legacy for Users (49 U.S.C. 31100 note), is amended by inserting
			 nonprofit employee labor organizations representing commercial motor
			 vehicle drivers, after industry,.
				(b)Termination
			 dateSection 4144(d) of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (49 U.S.C. 31100 note),
			 is amended by striking March 31, 2012 and inserting
			 September 30, 2013.
				904.Waivers, exemptions,
			 and pilot programs
				(a)Waiver
			 standardsSection 31315(a) is amended—
					(1)by inserting
			 and at the end of paragraph (2);
					(2)by striking paragraph
			 (3); and
					(3)redesignating paragraph
			 (4) as paragraph (3).
					(b)Exemption
			 standardsSection 31315(b)(4) is amended—
					(1)in subparagraph (A), by
			 inserting (or, in the case of a request for an exemption from the
			 physical qualification standards for commercial motor vehicle drivers, post on
			 a web site established by the Secretary to implement the requirements of
			 section 31149) after Federal Register;
					(2)by amending subparagraph
			 (B) to read as follows:
						
							(B)Upon granting a
				requestUpon granting a request and before the effective date of
				the exemption, the Secretary shall publish in the Federal Register (or, in the
				case of an exemption from the physical qualification standards for commercial
				motor vehicle drivers, post on a web site established by the Secretary to
				implement the requirements of section 31149) the name of the person granted the
				exemption, the provisions from which the person is exempt, the effective
				period, and the terms and conditions of the
				exemption.
							;
				and
					(3)in subparagraph (C), by
			 inserting (or, in the case of a request for an exemption from the
			 physical qualification standards for commercial motor vehicle drivers, post on
			 a web site established by the Secretary to implement the requirements of
			 section 31149) after Federal Register.
					(c)Providing notice of
			 exemptions to State personnelSection 31315(b)(7) is amended to
			 read as follows:
					
						(7)Notification of state
				compliance and enforcement personnelBefore the effective date of
				an exemption, the Secretary shall notify a State safety compliance and
				enforcement agency, and require the agency pursuant to section 31102(b)(1)(Y)
				to notify the State's roadside inspectors, that a person will be operating
				pursuant to an exemption and the terms and conditions that apply to the
				exemption.
						.
				(d)Pilot
			 programsSection 31315(c)(1) is amended by striking in the
			 Federal Register.
				(e)Report to
			 CongressSection 31315 is amended by adding after subsection (d)
			 the following:
					
						(e)Report to
				CongressThe Secretary shall submit an annual report to the
				Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Transportation and Infrastructure of the House of Representatives
				listing the waivers, exemptions, and pilot programs granted under this section,
				and any impacts on safety.
						(f)Web
				siteThe Secretary shall ensure that the Federal Motor Carrier
				Safety Administration web site includes a link to the web site established by
				the Secretary to implement the requirements under sections 31149 and 31315. The
				link shall be in a clear and conspicuous location on the home page of the
				Federal Motor Carrier Safety Administration web site and be easily accessible
				to the
				public.
						.
				905.Transportation of
			 horsesSection 80502 is
			 amended—
				(1)in subsection (c), by
			 striking This section does not and inserting Subsections
			 (a) and (b) shall not;
				(2)by redesignating
			 subsection (d) as subsection (e);
				(3)by inserting after
			 subsection (c) the following:
					
						(d)Transportation of
				horses
							(1)ProhibitionNo
				person may transport, or cause to be transported, a horse from a place in a
				State, the District of Columbia, or a territory or possession of the United
				States through or to a place in another State, the District of Columbia, or a
				territory or possession of the United States in a motor vehicle containing 2 or
				more levels stacked on top of each other.
							(2)Motor vehicle
				definedIn this subsection, the term motor
				vehicle—
								(A)means a vehicle driven or
				drawn by mechanical power and manufactured primarily for use on public
				highways; and
								(B)does not include a
				vehicle operated exclusively on a rail or
				rails.
								;
				and
				(4)in subsection (e), as
			 redesignated—
					(A)by striking A rail
			 carrier and inserting the following:
						
							(1)In
				generalA rail
				carrier
							;
					(B)by striking this
			 section and inserting subsection (a) or (b); and
					(C)by striking On
			 learning and inserting before of a violation the
			 following:
						
							(2)Transportation of
				horses in multilevel trailer
								(A)Civil
				penaltyA person that knowingly violates subsection (d) is liable
				to the United States Government for a civil penalty of at least $100 but not
				more than $500 for each violation. A separate violation occurs under subsection
				(d) for each horse that is transported, or caused to be transported, in
				violation of subsection (d).
								(B)Relationship to other
				lawsThe penalty provided under subparagraph (A) shall be in
				addition to any penalty or remedy available under any other law.
								(3)Civil
				actionOn
				learning
							.
					XHousehold goods
			 transportation
			1001.Additional
			 registration requirements for household goods motor carriers
				(a)Section 13902(a)(2) is
			 amended—
					(1)in subparagraph (B), by
			 striking section 13702(c); and inserting section
			 13702(c); and;
					(2)by amending subparagraph
			 (C) to read as follows:
						
							(C)demonstrates, before
				being registered, through successful completion of a proficiency examination
				established by the Secretary, knowledge and intent to comply with applicable
				Federal laws relating to consumer protection, estimating, consumers' rights and
				responsibilities, and options for limitations of liability for loss and
				damage.
							;
				and
					(3)by striking subparagraph
			 (D).
					(b)Compliance reviews of
			 new household goods motor carriersSection 31144(g), as amended
			 by section 102 of this Act, is amended by adding at the end the
			 following:
					
						(6)Additional requirements
				for household goods motor carriers(A)In addition to the
				requirements of this subsection, the Secretary shall require, by regulation,
				each registered household goods motor carrier to undergo a consumer protection
				standards review not later than 18 months after the household goods motor
				carrier begins operations under such authority.
							(B)ElementsIn
				the regulations issued pursuant to subparagraph (A), the Secretary shall
				establish the elements of the consumer protections standards review, including
				basic management controls. In establishing the elements, the Secretary shall
				consider the effects on small businesses and shall consider establishing
				alternate locations where such reviews may be conducted for the convenience of
				small
				businesses.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect 2
			 years after the date of enactment of this Act.
				1002.Failure to give up
			 possession of household goods
				(a)Injunctive
			 reliefSection 14704(a)(1) is amended by striking and
			 14103 and inserting , 14103, and 14915(c).
				(b)Civil
			 penaltiesSection 14915(a)(1) is amended by adding at the end the
			 following:
					
						The United States may assign all or a
				portion of the civil penalty to an aggrieved shipper. The Secretary of
				Transportation shall establish criteria upon which such assignments shall be
				made. The Secretary may order, after notice and an opportunity for a
				proceeding, that a person found holding a household goods shipment hostage
				return the goods to an aggrieved
				shipper.
						.
				1003.Settlement
			 authority
				(a)Settlement of general
			 civil penaltiesSection 14901 is amended by adding at the end the
			 following:
					
						(h)Settlement of household
				goods civil penaltiesNothing in this section shall be construed
				to prohibit the Secretary from accepting partial payment of a civil penalty as
				part of a settlement agreement in the public interest, or from holding
				imposition of any part of a civil penalty in
				abeyance.
						.
				(b)Settlement of household
			 goods civil penaltiesSection 14915(a) is amended by adding at
			 the end the following:
					
						(4)Settlement
				authorityNothing in this section shall be construed as
				prohibiting the Secretary from accepting partial payment of a civil penalty as
				part of a settlement agreement in the public interest, or from holding
				imposition of any part of a civil penalty in
				abeyance.
						.
				1004.Household goods
			 transportation assistance program
				(a)Joint assistance
			 programNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall develop and implement a joint assistance program,
			 through the Federal Motor Carrier Safety Administration—
					(1)to educate consumers
			 about the household goods motor carrier industry pursuant to the
			 recommendations of the task force established under section 1005 of this
			 Act;
					(2)to improve the Federal
			 Motor Carrier Safety Administration's implementation, monitoring, and
			 coordination of Federal and State household goods enforcement
			 activities;
					(3)to assist a consumer with
			 the timely resolution of an interstate household goods hostage situation, as
			 appropriate; and
					(4)to conduct other
			 enforcement activities as designated by the Secretary.
					(b)Joint assistance
			 program partnershipThe Secretary—
					(1)may partner with 1 or
			 more household goods motor carrier industry groups to implement the joint
			 assistance program under subsection (a); and
					(2)shall ensure that each
			 participating household goods motor carrier industry group—
						(A)implements the joint
			 assistance program in the best interest of the consumer;
						(B)implements the joint
			 assistance program in the public interest;
						(C)accurately represents its
			 financial interests in providing household goods mover services in the normal
			 course of business and in assisting consumers resolving hostage
			 situations;
						(D)does not hold itself out
			 or misrepresent itself as an agent of the Federal government;
						(E)abides by Federal
			 regulations and guidelines for the provision of assistance and receipt of
			 compensation for household goods mover services; and
						(F)accurately represents the
			 Federal and State remedies that are available to consumers for resolving
			 interstate household goods hostage situations.
						(c)ReportThe
			 Secretary shall submit a report annually to the Committee on Commerce, Science,
			 and Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives providing a detailed description
			 of the joint assistance program under subsection (a).
				(d)ProhibitionThe
			 joint assistance program under subsection (a) may not include the provision of
			 funds by the United States to a consumer for lost, stolen, or damaged
			 items.
				1005.Household goods
			 consumer education program
				(a)Task
			 forceThe Secretary of Transportation shall establish a task
			 force to develop recommendations to ensure that a consumer is informed of
			 Federal law concerning the transportation of household goods by a motor
			 carrier, including recommendations—
					(1)on how to condense
			 publication ESA 03005 of the Federal Motor Carrier Safety Administration into a
			 format that can be more easily used by a consumer; and
					(2)on the use of
			 state-of-the-art education techniques and technologies, including the use of
			 the Internet as an educational tool.
					(b)Task force
			 membersThe task force shall be comprised of—
					(1)individuals with
			 expertise in consumer affairs;
					(2)educators with expertise
			 in how people learn most effectively; and
					(3)representatives of the
			 household goods moving industry.
					(c)RecommendationsNot
			 later than 1 year after the date of enactment of this Act, the task force shall
			 complete its recommendations under subsection (a). Not later than 1 year after
			 the task force completes its recommendations under subsection (a), the
			 Secretary shall issue regulations implementing the recommendations, as
			 appropriate.
				(d)Federal Advisory
			 Committee Act exemptionThe Federal Advisory Committee Act (5 U.S.C. App.)
			 shall not apply to the task force.
				(e)TerminationThe
			 task force shall terminate 2 years after the date of enactment of this
			 Act.
				XITechnical
			 Amendments
			1101.Update of obsolete
			 text
				(a)Section 31137(e), as
			 redesignated by section 301 of this Act, is amended by striking Not
			 later than December 1, 1990, the Secretary shall prescribe and
			 inserting The Secretary shall maintain.
				(b)Section 31151(a) is
			 amended—
					(1)by amending paragraph (1)
			 to read as follows:
						
							(1)In
				generalThe Secretary of Transportation shall maintain a program
				to ensure that intermodal equipment used to transport intermodal containers is
				safe and systematically maintained.
							;
				and
					(2)by striking paragraph
			 (4).
					(c)Section 31307(b) is
			 amended by striking Not later than December 18, 1994, the Secretary
			 shall prescribe and inserting The Secretary shall
			 maintain.
				(d)Section 31310(g)(1) is
			 amended by striking Not later than 1 year after the date of enactment of
			 this Act, the and inserting The.
				(e)Section 4123(f) of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (119 Stat. 1736), is amended by striking Not later than 1 year
			 after the date of enactment of this Act, the  and inserting
			 The.
				1102.Correction of
			 interstate commerce commission references
				(a)Safety information and
			 intervention in interstate commerce commission
			 proceedingsChapter 3 is amended—
					(1)by repealing section
			 307;
					(2)in the analysis, by
			 striking the item relating to section 307;
					(3)in section 333(d)(1)(C),
			 by striking Interstate Commerce Commission and inserting
			 Surface Transportation Board; and
					(4)in section 333(e)—
						(A)by striking
			 Interstate Commerce Commission and inserting Surface
			 Transportation Board; and
						(B)by striking
			 Commission and inserting Board.
						(b)Filing and procedure
			 for application to abandon or discontinueSection 10903(b)(2) is
			 amended by striking 24706(c) of this title and inserting
			 24706(c) of this title before May 31, 1998.
				(c)Rights and remedies of
			 persons injured by carriers or brokers
					(1)Section 14704 is
			 amended—
						(A)in subsection (a)—
							(i)by striking
			 In General.—
			 and all that follows through injured and inserting
			 Enforcement of
			 Order.—A person injured; and
							(ii)by redesignating
			 paragraph (2) as subsection (b)(1); and
							(B)in subsection (b)—
							(i)by redesignating
			 subsection (b) as paragraph (2);
							(ii)by striking
			 Liability and Damages for Exceeding
			 Tariff Rate.— and all that follows through A
			 carrier and inserting Exceeding tariff rate.—; and
							(iii)by striking
			 Damages for
			 violations.— in paragraph (1), as redesignated, and
			 inserting Other
			 violations.—.
							(2)Section 14705(c) is
			 amended by striking 14704(b) and inserting
			 14704(b)(2).
					(d)Technical amendments to
			 Part C of Subtitle V
					(1)Section 24307(b)(3) is
			 amended by striking Interstate Commerce Commission and inserting
			 Surface Transportation Board.
					(2)Section 24311 is
			 amended—
						(A)by striking
			 Interstate Commerce Commission and inserting Surface
			 Transportation Board;
						(B)by striking
			 Commission each place it appears and inserting
			 Board; and
						(C)by striking
			 Commission's and inserting Board's.
						(3)Section 24902 is
			 amended—
						(A)by striking
			 Interstate Commerce Commission each place it appears and
			 inserting Surface Transportation Board; and
						(B)by striking
			 Commission each place it appears and inserting
			 Board.
						(4)Section 24904 is
			 amended—
						(A)by striking
			 Interstate Commerce Commission and inserting Surface
			 Transportation Board; and
						(B)by striking
			 Commission each place it appears and inserting
			 Board.
						1103.Technical and
			 conforming amendments
				(a)Section 14504a(c)(1) is
			 amended—
					(1)in subparagraph (C), by
			 striking sections and inserting section;
			 and
					(2)in subparagraph
			 (D)(ii)(II) by striking the period at the end and inserting ;
			 and.
					(b)Section 31103(a) is
			 amended by striking section 31102(b)(1)(E) and inserting
			 section 31102(b)(2)(E).
				(c)Section 31103(b) is
			 amended by striking authorized by section 31104(f)(2).
				(d)Section 31309(b)(2) is
			 amended by striking 31308(2) and inserting
			 31308(3).
				XIISurface Transportation
			 and Freight Policy Act of 2011
			1201.Short
			 titleThis title may be cited
			 as the Surface Transportation and
			 Freight Policy Act of 2011.
			1202.Establishment of a
			 national surface transportation and freight policy
				(a)In
			 generalSubchapter I of chapter 3, as amended by section 1102 of
			 this Act, is amended—
					(1)by redesignating sections
			 304 through 306 as sections 307 through 309, respectively;
					(2)by redesignating sections
			 308 and 309 as sections 310 and 311, respectively;
					(3)by redesignating
			 sections 303 and 303a as sections 305 and 306, respectively; and
					(4)by inserting
			 after section 302 the following:
						
							303.National surface
				transportation policy
								(a)PolicyIt
				is the policy of the United States to develop a comprehensive national surface
				transportation system that advances the national interest and defense,
				interstate and foreign commerce, the efficient and safe interstate mobility of
				people and goods, and the protection of the environment. The system shall be
				built, maintained, managed, and operated as a partnership between the Federal,
				State, and local governments and the private sector and shall be coordinated
				with the overall transportation system of the United States, including the
				Nation's air, rail, pipeline, and water transportation systems. The Secretary
				of Transportation shall be responsible for carrying out this policy and for
				defining the Federal government's role in the system.
								(b)ObjectivesThe
				objectives of the policy shall be to facilitate and advance—
									(1)the improved
				accessibility and reduced travel times for persons and goods within and between
				nations, regions, States, and metropolitan areas;
									(2)the safety and health of
				the public;
									(3)the security of the
				Nation and the public;
									(4)environmental
				protection;
									(5)energy conservation and
				security, including reducing transportation-related energy use;
									(6)international and
				interstate freight movement, trade enhancement, job creation, and economic
				development;
									(7)responsible planning to
				address population distribution and employment and sustainable
				development;
									(8)the preservation and
				adequate performance of system-critical transportation assets, as defined by
				the Secretary;
									(9)reasonable access to the
				national surface transportation system for all system users, including rural
				communities;
									(10)the sustainable,
				balanced, and adequate financing of the national surface transportation system;
				and
									(11)innovation in
				transportation services, infrastructure, and technology.
									(c)Goals
									(1)Specific
				goalsThe goals of the policy shall be—
										(A)to reduce average per
				capita peak period travel times on an annual basis;
										(B)to reduce national motor
				vehicle-related and truck-related fatalities by 50 percent by 2030;
										(C)to reduce national
				surface transportation delays per capita on an annual basis;
										(D)to improve the access to
				employment opportunities and other economic activities;
										(E)to increase the
				percentage of system-critical surface transportation assets, as defined by the
				Secretary, that are in a state of good repair by 20 percent by 2030;
										(F)to improve access to
				public transportation, intercity passenger rail services, and non-motorized
				transportation where travel demand warrants;
										(G)to reduce passenger and
				freight transportation infrastructure-related delays entering into and out of
				international points of entry on an annual basis;
										(H)to increase travel time
				reliability on major freight corridors that connect major population centers to
				freight generators and international gateways on an annual basis;
										(I)to ensure adequate
				transportation of domestic energy supplies and promote energy security;
										(J)to maintain or reduce the
				percentage of gross domestic product consumed by transportation costs;
				and
										(K)to reduce
				transportation-related impacts on the environment and on communities on an
				annual basis.
										(2)BaselinesNot
				later than 2 years after the date of enactment of the
				Surface Transportation and Freight Policy Act
				of 2011, the Secretary shall develop baselines for the goals and
				shall determine appropriate methods of data collection to measure the
				attainment of the
				goals.
									.
					(b)Freight
			 policySubchapter I of chapter 3, as amended by section 1202(a)
			 of this Act, is amended by adding at the end the following:
					
						312.National freight
				transportation policy.
							(a)National freight
				transportation policyIt is the policy of the United States to
				improve the efficiency, operation, and security of the national transportation
				system to move freight by leveraging investments and promoting partnerships
				that advance interstate and foreign commerce, promote economic competitiveness
				and job creation, improve the safe and efficient mobility of goods, and protect
				the public health and the environment.
							(b)ObjectivesThe
				objectives of the policy are—
								(1)to target investment in
				freight transportation projects that strengthen the economic competitiveness of
				the United States with a focus on domestic industries and businesses and the
				creation and retention of high-value jobs;
								(2)to promote and advance
				energy conservation and the environmental sustainability of freight
				movements;
								(3)to facilitate and advance
				the safety and health of the public, including communities adjacent to freight
				movements;
								(4)to provide for systematic
				and balanced investment to improve the overall performance and reliability of
				the national transportation system to move freight, including ensuring trade
				facilitation and transportation system improvements are mutually
				supportive;
								(5)to promote partnerships
				between Federal, State, and local governments, the private sector, and other
				transportation stakeholders to leverage investments in freight transportation
				projects; and
								(6)to encourage adoption of
				operational policies, such as intelligent transportation systems, to improve
				the efficiency of freight-related transportation movements and
				infrastructure.
								.
				(c)Conforming
			 amendmentsThe table of contents for chapter 3 is amended—
					(1)by redesignating the
			 items relating to sections 304 through 306 as sections 307 through 309,
			 respectively;
					(2)by redesignating the
			 items relating to sections 308 and 309 as sections 310 and 311,
			 respectively;
					(3)by redesignating
			 the items relating to sections 303 and 303a as sections 305 and 306,
			 respectively;
					(4)by inserting
			 after the item relating to section 302 the following:
						
							
								303. National surface
				transportation policy.
							
							;
				  and
					(5)by inserting
			 after the item relating to section 311 the following:
						
							
								312. National freight
				transportation
				policy.
							
							.
					1203.Surface
			 transportation and freight strategic plan
				(a)Surface transportation
			 and freight strategic planSubchapter I of chapter 3, as amended
			 by section 1202 of this Act, is amended by inserting after section 303 the
			 following—
					
						304.National surface
				transportation and freight strategic performance plan.
							(a)DevelopmentNot
				later than 2 years after the date of enactment of the
				Surface Transportation and Freight Policy Act
				of 2011, the Secretary of Transportation shall develop and
				implement a National Surface Transportation and Freight Performance Plan to
				achieve the policy, objectives, and goals set forth in sections 303 and 312
				.
							(b)ContentsThe
				plan shall include—
								(1)an assessment of the
				current performance of the national surface transportation system and an
				analysis of the system's ability to achieve the policy, objectives, and goals
				set forth in sections 303 and 312;
								(2)an analysis of emerging
				and long-term projected trends, including economic and national trade policies,
				that will impact the performance, needs, and uses of the national surface
				transportation system, including the system to move freight;
								(3)a description of the
				major challenges to effectively meeting the policy, objectives, and goals set
				forth in sections 303 and 312 and a plan to address such challenges;
								(4)a comprehensive strategy
				and investment plan to meet the policy, objectives, and goals set forth in
				sections 303 and 312, including a strategy to develop the coalitions,
				partnerships, and other collaborative financing efforts necessary to ensure
				stable, reliable funding and completion of freight corridors and
				projects;
								(5)initiatives to improve
				transportation modeling, research, data collection, and analysis, including
				those to assess impacts on public health, and environmental conditions;
								(6)a plan for any
				reorganization of the Department of Transportation or its agencies necessary to
				meet the policy, objectives, and goals set forth in sections 303 and
				312;
								(7)guidelines to encourage
				the appropriate balance of means to finance the national transportation system
				to move freight to implement the plan and the investment plan proposed under
				paragraph (4); and
								(8)a list of priority
				freight corridors and gateways to be improved and developed to meet the policy,
				objectives, and goals set forth in section 312.
								(c)ConsultationIn
				developing the plan required by subsection (a), the Secretary shall—
								(1)consult with appropriate
				Federal agencies, local, State, and tribal governments, public and private
				transportation stakeholders, non-profit organizations representing
				transportation employees, appropriate foreign governments, and other interested
				parties;
								(2)consider on-going
				Federal, State, and corridor-wide transportation plans;
								(3)provide public notice and
				hearings and solicit public comments on the plan, and
								(4)as appropriate, establish
				advisory committees to assist with developing the plan.
								(d)Submittal and
				publicationThe Secretary shall—
								(1)submit the completed plan
				to the Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Transportation and Infrastructure of the House of Representatives;
				and
								(2)post the completed plan
				on the Department of Transportation's public web site.
								(e)Progress
				reportsThe Secretary shall submit biennial progress reports on
				the implementation of the plan beginning 2 years after the date of submittal of
				the plan under subsection (d)(1). Each progress report shall—
								(1)describe progress made
				toward fully implementing the plan and achieving the policies, objectives, and
				goals established under sections 303 and 312;
								(2)describe challenges and
				obstacles to full implementation;
								(3)describe updates to the
				plan necessary to reflect changed circumstances or new developments; and
								(4)make policy and
				legislative recommendations the Secretary believes are necessary and
				appropriate to fully implement the plan.
								(f)DataThe
				Secretary shall have the authority to conduct studies, gather information, and
				require the production of data necessary to develop or update this plan,
				consistent with Federal privacy standards.
							(g)ImplementationThe
				Secretary shall—
								(1)develop appropriate
				performance criteria and data collections systems for each Federal surface
				transportation program to evaluate:
									(A)whether such programs are
				consistent with the policy, objectives, and goals established by sections 303
				and 312; and
									(B)how effective such
				programs are in contributing to the achievement of the policy, objectives, and
				goals established by sections 303 and 312;
									(2)using the criteria
				developed under paragraph (1), periodically evaluate each such program and
				provide the results to the public;
								(3)based on the evaluation
				performed under paragraph (2), make any necessary changes or improvements to
				such programs to ensure such consistency and effectiveness;
								(4)implement this section in
				a manner that is consistent with sections 302, 5503, 10101, and 13101 of this
				title and section 101 of title 23 to the extent that such sections do not
				conflict with the policy, objectives, and goals established by sections 303 and
				312;
								(5)review, update, and
				reissue all relevant surface transportation planning requirements to ensure
				that such requirements require that regional, State, and local surface
				transportation planning efforts funded with Federal funds are consistent with
				the policy, objectives, and goals established by this section; and
								(6)require States and
				metropolitan planning organizations to annually report on the use of Federal
				surface transportation funds, including a description of—
									(A)which projects and
				priorities were funded with such funds;
									(B)the rationale and method
				employed for apportioning such funds to the projects and priorities; and
									(C)how the obligation of
				such funds is consistent with or advances the policy, objectives, and goals
				established by sections 303 and
				312.
									.
				(b)Conforming
			 amendmentThe table of contents for chapter 3 is amended by
			 inserting after the item relating to section 303 the following:
					
						
							304. National surface
				transportation and freight strategic performance
				plan.
						
						.
				1204.Transportation
			 investment data and planning tools
				(a)In
			 GeneralNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall—
					(1)develop new tools or
			 improve existing tools to support an outcome-oriented, performance-based
			 approach to evaluate proposed freight-related and other surface transportation
			 projects. These new or improved tools shall include—
						(A)a systematic cost-benefit
			 analysis;
						(B)an evaluation of external
			 effects on congestion, pollution, the environment, and the public
			 health;
						(C)a valuation of modal
			 alternatives; and
						(D)other elements to assist
			 in effective transportation planning; and
						(2)facilitate the collection
			 of transportation-related data to support a broad range of evaluation methods
			 and techniques such as demand forecasts, modal diversion forecasts, estimates
			 of the effect of proposed investments on congestion, pollution, public health,
			 and other factors, to assist in making transportation investment decisions. At
			 a minimum, the Secretary, in consultation with other relevant Federal agencies,
			 shall consider any improvements to the Commodity Flow Survey that reduce
			 identified freight data gaps and deficiencies and help evaluate forecasts of
			 transportation demand.
					(b)ConsultationTo
			 the extent practicable, the Secretary shall consult with Federal, State, and
			 local transportation planners to develop, improve, and implement the tools and
			 collect the data under subsection (a).
				(c)Establishment of pilot
			 program
					(1)EstablishmentTo
			 assist in the development of tools under subsection (a) and to inform the
			 National Surface Transportation and Freight Performance Plan required by
			 section 304 of title 49, United States Code, the Secretary shall establish a
			 pilot program under which the Secretary shall conduct case studies of States
			 and metropolitan planning organizations that are designed—
						(A)to provide more detailed,
			 in-depth analysis and data collection with respect to transportation programs;
			 and
						(B)to apply rigorous methods
			 of measuring and addressing the effectiveness of program participants in
			 achieving national transportation goals.
						(2)Preliminary
			 requirements
						(A)SolicitationThe
			 Secretary shall solicit applications to participate in the pilot program from
			 States and metropolitan planning organizations.
						(B)NotificationA
			 State or metropolitan planning organization that desires to participate in the
			 pilot program shall notify the Secretary of such desire before a date
			 determined by the Secretary.
						(C)Selection
							(i)Number of program
			 participantsThe Secretary shall select to participate in the
			 pilot program—
								(I)not fewer than 3, and not
			 more than 5, States; and
								(II)not fewer than 3, and
			 not more than 5, metropolitan planning organizations.
								(ii)TimingThe
			 Secretary shall select program participants not later than 3 months after the
			 date of enactment of this Act.
							(iii)Diversity of program
			 participantsThe Secretary shall, to the extent practicable,
			 select program participants that represent a broad range of geographic and
			 demographic areas (including rural and urban areas) and types of transportation
			 programs.
							(d)Case studies
					(1)Baseline
			 reportNot later than 6 months after the date of enactment of
			 this Act, each program participant shall submit to the Secretary a baseline
			 report that—
						(A)describes the reporting
			 and data collection processes of the program participant for transportation
			 investments that are in effect on the date of the report;
						(B)assesses how effective
			 the program participant is in achieving the national surface transportation
			 goals in section 303 of title 49, United States Code;
						(C)describes potential
			 improvements to the methods and metrics used to measure the effectiveness of
			 the program participant in achieving national surface transportation goals in
			 section 303 of title 49, United States Code, and the challenges to implementing
			 such improvements; and
						(D)includes an assessment of
			 whether, and specific reasons why, the preparation and submission of the
			 baseline report may be limited, incomplete, or unduly burdensome, including any
			 recommendations for facilitating the preparation and submission of similar
			 reports in the future.
						(2)EvaluationEach
			 program participant shall work cooperatively with the Secretary to evaluate the
			 methods and metrics used to measure the effectiveness of the program
			 participant in achieving national surface transportation goals in section 303
			 of title 49, United States Code, including—
						(A)by considering the degree
			 to which such methods and metrics take into account—
							(i)the factors that
			 influence the effectiveness of the program participant in achieving the
			 national surface transportation goals;
							(ii)all modes of
			 transportation; and
							(iii)the transportation
			 program as a whole, rather than individual projects within the transportation
			 program; and
							(B)by identifying steps that
			 could be used to implement the potential improvements identified under
			 paragraph (1)(C).
						(3)Final
			 reportNot later than 18 months after the date of enactment of
			 this section, each program participant shall submit to the Secretary a
			 comprehensive final report that—
						(A)contains an updated
			 assessment of the effectiveness of the program participant in achieving
			 national surface transportation goals under section 303 of title 49, United
			 States Code; and
						(B)describes the ways in
			 which the performance of the program participant in collecting and reporting
			 data and carrying out the transportation program of the program participant has
			 improved or otherwise changed since the date of submission of the baseline
			 report under subparagraph (A).
						1205.National freight
			 infrastructure investment grants
				(a)Establishment of
			 programChapter 55 is amended by adding at the end the
			 following:
					
						IIIFinancial
				assistance
							5581.National freight
				infrastructure investment grants.
								(a)Establishment of
				programThe Secretary of Transportation shall establish a
				competitive grant program to provide financial assistance for capital
				investments that improve the efficiency of the national transportation system
				to move freight.
								(b)Eligible
				projectsAn applicant is eligible for a grant under this section
				for—
									(1)a port development or
				improvement project;
									(2)a multimodal terminal
				facility project;
									(3)a land port of entry
				project;
									(4)a freight rail
				improvement or capacity expansion project;
									(5)an intelligent
				transportation system project primarily for freight benefit that reduces
				congestion or improves safety;
									(6)a project that improves
				access to a port or terminal facility;
									(7)a highway project to
				reduce congestion or improve safety; or
									(8)planning, preparation, or
				design of any project described in paragraph (1), (2), (3), (4), (5), (6), or
				(7).
									(c)Project selection
				criteriaIn determining whether to award a grant to an eligible
				applicant under this section, the Secretary shall consider the extent to which
				the project—
									(1)supports the objectives
				of the National Surface Transportation and Freight Performance Plan developed
				under section 304;
									(2)leverages Federal
				investment by encouraging non-Federal contributions to the project, including
				contributions from public-private partnerships;
									(3)improves the mobility of
				goods and commodities;
									(4)incorporates new and
				innovative technologies, including freight-related intelligent transportation
				systems;
									(5)improves energy
				efficiency or reduces greenhouse gas emissions;
									(6)helps maintain or protect
				the environment, including reducing air and water pollution;
									(7)reduces
				congestion;
									(8)improves the condition of
				the freight infrastructure, including bringing it into a state of good
				repair;
									(9)improves safety,
				including reducing transportation accidents, injuries, and fatalities;
									(10)demonstrates that the
				proposed project cannot be readily and efficiently realized without Federal
				support and participation; and
									(11)enhances national or
				regional economic development, growth, and competitiveness.
									(d)PriorityThe
				Secretary shall give priority to projects that have the highest system
				performance improvement relative to their benefit-cost analysis, as measured by
				the tools developed under section 1204 of the Surface Transportation and Freight Policy Act of
				2011 and those that support domestic manufacturing of
				goods.
								(e)Letters of
				intent
									(1)In
				generalThe Secretary may issue a letter of intent to an
				applicant announcing an intention to obligate, for a major capital project
				under this section, an amount from future available budget authority specified
				in law that is not more than the amount stipulated as the financial
				participation of the Secretary in the project.
									(2)Written
				noticeNot later than 30 days before issuing a letter under
				paragraph (1), the Secretary shall provide written notice of the proposed
				letter or agreement to the Committee on Commerce, Science, and Transportation
				of the Senate and the Committee on Transportation and Infrastructure of the
				House of Representatives. The Secretary shall include with the notification a
				copy of the proposed letter or agreement, the criteria used under subsection
				(c) for selecting the project for a grant award, and a description of how the
				project meets such criteria.
									(3)Subject to availability
				of fundsAn obligation or administrative commitment may be made
				only when amounts are made available. Each letter of intent shall state that
				the contingent commitment is not an obligation of the Federal Government, and
				is subject to the availability of funds under Federal law and to Federal laws
				in force or enacted after the date of the contingent commitment.
									(f)Federal share of net
				project cost
									(1)In
				generalBased on engineering studies, studies of economic
				feasibility, and information on the expected use of equipment or facilities,
				the Secretary shall estimate the net project cost.
									(2)Federal
				shareThe Federal share of a grant for the project shall not
				exceed 80 percent of the project net capital cost.
									(3)PriorityThe
				Secretary shall give priority in allocating future obligations and contingent
				commitments to incur obligations to grant requests seeking a lower Federal
				share of the project net capital cost.
									(g)Cooperative
				agreements
									(1)In
				generalAn applicant may enter into an agreement with any public,
				private, or nonprofit entity to cooperatively implement any project funded with
				a grant under this subchapter.
									(2)Forms of
				participationParticipation by an entity under paragraph (1) may
				consist of—
										(A)ownership or operation of
				any land, facility, vehicle, or other physical asset associated with the
				project;
										(B)cost-sharing of any
				project expense or non-Federal share of the project cost, including in kind
				contributions;
										(C)carrying out
				administration, construction management, project management, project operation,
				or any other management or operational duty associated with the project;
				and
										(D)any other form of
				participation approved by the Secretary.
										(h)Oversight
				program
									(1)Establishment
										(A)In
				generalThe Secretary shall establish an oversight program to
				monitor the effective and efficient use of funds authorized to carry out this
				section.
										(B)Minimum
				requirementAt a minimum, the oversight program shall be
				responsive to all areas relating to financial integrity and project
				delivery.
										(2)Financial
				integrity
										(A)Financial management
				systemsThe Secretary shall perform annual reviews that address
				elements of the applicant's financial management systems that affect projects
				approved under subsection (a).
										(B)Project
				costsThe Secretary shall develop minimum standards for
				estimating project costs and shall periodically evaluate the practices of
				applicants for estimating project costs, awarding contracts, and reducing
				project costs.
										(3)Project
				deliveryThe Secretary shall perform annual reviews that address
				elements of the project delivery system of an applicant, which elements include
				1 or more activities that are involved in the life cycle of a project from
				conception to completion of the project.
									(4)Responsibility of the
				applicants
										(A)In
				generalEach applicant shall submit to the Secretary for approval
				such plans, specifications, and estimates for each proposed project as the
				Secretary may require.
										(B)Applicant
				subrecipientsThe applicant shall be responsible for determining
				that a subrecipient of Federal funds under this section—
											(i)has adequate project
				delivery systems for projects approved under this section; and
											(ii)has sufficient
				accounting controls to properly manage such Federal funds.
											(C)Periodic
				reviewThe Secretary shall periodically review the monitoring of
				subrecipients by the applicant.
										(5)Specific oversight
				responsibilitiesNothing in this section shall affect or
				discharge any oversight responsibility of the Secretary specifically provided
				for under this title or other Federal law.
									(i)Major projects
									(1)In
				generalA recipient of a grant for a project under this section
				with an estimated total cost of $500,000,000 or more, and a recipient for such
				other projects as may be identified by the Secretary, shall submit to the
				Secretary for each project—
										(A)a project management
				plan; and
										(B)an annual financial
				plan.
										(2)Project management
				planA project management plan shall document—
										(A)the procedures and
				processes that are in effect to provide timely information to the project
				decisionmakers to effectively manage the scope, costs, schedules, and quality
				of, and the Federal requirements applicable to, the project; and
										(B)the role of the agency
				leadership and management team in the delivery of the project.
										(3)Financial
				planA financial plan shall—
										(A)be based on detailed
				estimates of the cost to complete the project; and
										(B)provide for the annual
				submission of updates to the Secretary that are based on reasonable
				assumptions, as determined by the Secretary, of future increases in the cost to
				complete the project.
										(j)Other
				projectsA recipient of Federal financial assistance for a
				project under this title with an estimated total cost of $100,000,000 or more
				that is not covered by subsection (i) shall prepare an annual financial plan.
				Annual financial plans prepared under this subsection shall be made available
				to the Secretary for review upon the request of the Secretary.
								(k)Other terms and
				conditionsThe Secretary shall determine what additional grant
				terms and conditions are necessary and appropriate to meet the requirements of
				this section.
								(l)RegulationsNot
				later than 1 year after the date of enactment of the
				Surface Transportation and Freight Policy Act
				of 2011, the Secretary shall prescribe regulations to implement
				this section.
								(m)Applicant
				definedIn this subchapter, the term applicant
				includes a State, a political subdivision of a State, a metropolitan planning
				organization, government-sponsored authorities and corporations, and the
				District of Columbia.
								(n)Secretarial
				oversight
									(1)In
				generalThe Secretary may use not more than 1 percent of amounts
				made available in a fiscal year for capital projects under this subchapter to
				enter into contracts to oversee the construction of such projects.
									(2)Permissible
				usesThe Secretary may use amounts available under paragraph (1)
				to make contracts for safety, procurement, management, and financial compliance
				reviews and audits of a recipient of amounts under paragraph (1).
									(3)CostThe
				Federal Government shall pay the entire cost of carrying out a contract under
				this
				subsection.
									.
				(b)Conforming
			 amendmentThe table of contents for chapter 55 is amended by
			 adding at the end the following:
					
						Subchapter III.
				financial assistance
						5581. National freight
				infrastructure investment grants..
					
				1206.Port infrastructure
			 development initiativeSection
			 50302(c)(3)(C) of title 46, United States Code, is amended to read as
			 follows:
				
					(C)TransfersAmounts
				appropriated or otherwise made available for any fiscal year for a marine
				facility or intermodal facility that includes maritime transportation may be
				transferred, at the option of the recipient of such amounts, to the Fund and
				administered by the Administrator as a component of a project under the
				program.
					.
			1207.Office of Freight
			 Planning and Development
				(a)In
			 generalSection 102 is amended—
					(1)by redesignating
			 subsection (h) as subsection (i); and
					(2)by inserting after
			 subsection (g) the following:
						
							(h)Office of
				Freight Planning and Development
								(1)EstablishmentThere
				is established within the Office of the Secretary an Office of Freight Planning
				and Development. The Office shall—
									(A)coordinate
				investment of Federal funding to improve the efficiency of the national
				transportation system to move freight consistent with the policy and objectives
				of section 312;
									(B)facilitate communication
				among government, public, and private freight transportation
				stakeholders;
									(C)support the
				Secretary in the development of the National Freight Transportation Strategic
				Plan; and
									(D)carry out other duties,
				as prescribed by the Secretary.
									(2)OrganizationThe
				head of the Office shall be the Assistant Secretary of Freight Planning and
				Development.
								.
					(b)Conforming
			 Amendments
					(1)Section 102(e)
			 is amended by striking 4 and inserting 5.
					(2)Section 5315 of title 5,
			 United States Code, is amended by striking (4) in the item
			 relating to Assistant Secretaries of Transportation and inserting
			 (5).
					1208.Safety for
			 motorized and nonmotorized users
				(a)In
			 generalChapter 4 of title 23, United States Code, is amended by
			 adding at the end the following:
					
						413.Safety for motorized
				and nonmotorized users
							(a)In
				generalNot later than 2 years after the date of enactment of the
				Surface Transportation and Freight Policy Act
				of 2011, subject to subsection (b), the Secretary shall establish
				standards to ensure that the design of Federal surface transportation projects
				provides for the safe and adequate accommodation, in all phases of project
				planning, development, and operation, of all users of the transportation
				network, including motorized and nonmotorized users.
							(b)Waiver for State law or
				policyThe Secretary may waive the application of standards
				established under subsection (a) to a State that has adopted a law or policy
				that provides for the safe and adequate accommodation as certified by the State
				(or other grantee), in all phases of project planning and development, of users
				of the transportation network on federally funded surface transportation
				projects, as determined by the Secretary.
							(c)Compliance
								(1)In
				generalEach State department of transportation shall submit to
				the Secretary, at such time, in such manner, and containing such information as
				the Secretary shall require, a report describing the implementation by the
				State of measures to achieve compliance with this section.
								(2)Determination by
				secretaryOn receipt of a report under paragraph (1), the
				Secretary shall determine whether the applicable State has achieved compliance
				with this
				section.
								.
				(b)Conforming
			 amendmentThe analysis for chapter 4 of title 23, United States
			 Code, is amended by adding at the end the following:
					
						
							413. Safety for motorized and nonmotorized
				users.
						
						.
				
	
		November 13, 2012
		Reported with an amendment
	
